OCTOBER 1996

COMMISSION DECISIONS AND ORPERS
10-07-96 Sec. Labor on behalf of Ramon Franco v.
W.A. Morris Sand & Gravel, Inc.
10-07-96 c.w. Mining Company
10-11-96 Stillwater Mining Company
10-25-96 Extra Energy, Inc.

WEST 96-120-DM
WEST 92-204
WEST 95-539-RM
WEVA 96-13

Pg.
Pg.
Pg.
Pg.

1737
1740
1756
1760

SE
94-92-M
KENT 93-110
LAKE 93-261
LAKE 94-8
KENT 96-305-C
KENT 96-298-C
LAKE 95-180-RM
EAJ 96-3
WEST 95-254

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

1763
1766
1786
1789
1793
1795
1796
1820
1846

KENT 96-389-D

Pg. 1863

KENT 96-390-D
LAKE 94-55
PENN 93 - 233
YORK 95-57-M

Pg.
Pg.
Pg.
Pg .

1865
1868
1874
1878

WEST 95-434-M
WEST 95-434-M
WEST 95-434-M
WEST 95-434-M
WEST 95-434-M

Pg.
Pg.
Pg.
Pg.
Pg.

1891
1893
1895
1897
1899

APMINISTEATIYE LAW JQDGE DECISIONS
10-03-96 Fluor Daniel Incorporated
10-03-96 Givens Coal Company, Inc.
10-03-96 Buck Creek Coal, Inc.
10-28-96 Buck Creek Coal, Inc.
10-21-96 Kermit Campbell v. John Chaney Trucking
10-21-96 Grover Napier v. John Chaney Trucking
10-22-96 Daanen & Jansen, Inc.
10-28-96 Contractor's Sand & Gravel, Inc.
10-28-96 Basin Resources, Inc.
10-30-96 Sec. Labbr on behalf of Douglas Martin
v. Lost Creek Mining, Inc.
10-30-96 Sec. Labor on behalf of Douglas Martin
v. Lost Creek Mining Inc . ,
10-31-96 Amax Coal Company
10-31-96 Ambrosia Coal & Construction Co.
10-31-96 Austin Powder Company
APMINISTEATIVE LAW JQDGE ORPERS
10-01-96 Newmont Gold Company
10-01-96 Newmont Gold Company
10-02-96 Newmont Gold Company
10-07-96 Newmont Gold Company
10-10-96 Newmont Gold Company

i

OCTOBER

1996

Review was granted in the following cases during the month of October;
Secretary of Labor, MSHA v. Island Creek Coal Company, Docket No.
KENT 95-214.
(Judge Hodgdon, August 28, 1996)
Secretary of Labor, MSHA v. REB Enterprises, Docket No. CENT 95-29-RM,
et al.
(Judge Weisberger, September 5, 1996)
Secretary of Labor, MSHA v. Extra Energy, Inc., Docket No. WEVA 96-13.
Motion for Reconsideration of October 2, 1996 Commission Order denying review.
(Judge Melick, August 23, 1996)
Review was denied in the following case during the month of October:
Secretary of Labor, MSHA v. Extra Energy, Inc., Docket No. WEVA 96-13.
(Motion for Reconsideration was granted - see above) .

ii

COMMISSION DECISIONS AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

O.c tober 7, 1996

SECRETARY OF LABOR.
MINE SAFETY AND HEALTH
ADMINISTRATl ON (MSHA),
on behalf of RAMON S. FRANCO
Docket No . WEST 96-120-DM

\'.

W. A. MORRIS SAND AND
GRAVEL INC.

BEFORE: Jordan, Chairman; Marks and Riley, Commissioners'
ORDER
BY THE COMMISSION:
In this civi l penalty proceeding arising under the Federal Mine Safety and Health Act of
1977. 30 U.S.C. § 801 et seq. (1994) ("Mine Act"), W. A. Morris Sand and Gravel, Inc.
("Morris") has filed with the Commission a motion to withdraw its appeal. The Secretary of
Labor ("Secretary") has not fi led a response.
On February 26. 1996. Morris filed a petition for discretionary review with the
Commission challenging, inter alia, a temporary reinstatement order of Administrative Law
Judge Richard W. Manning. On March 14, 1996, the Commission granted in part Morris'
petition with respect to one jurisdictional issue. The Secretary subsequently filed a motion to
stay briefing until the judge issued a ruling on the jurisdictional issue in the related pending
discrimination proceeding. On April 9, 1996, the Commission granted the moticm and briefing
was stayed.
In the present motion, Morris states that the parties have reached a settlement in this and
related proceedings, which was approved by the judge on August 19, 1996.

1

Pursuant to section l 13(c) of the Mine Act, 30 U.S .C. § 823(c), we have designated
ourselves a panel of three members to exercise the powers of the Commission.

1737

Upon consideration of the motion, we grant it. Accordingly, the Commission' s direction
for review in this matter is vacated and this proceeding is dismissed.

Marc Lincoln Marks, Commissioner

James C. Riley, Commissioner

1738

•

Distribution
Phil B. Hammond, Esq.
Hammond, Natoli & Tobler, PC.
Suite 600 National Bank Plaz.a
3101 North Central Avenue
Phoenix, Arizona 85012-2639
Susanne Lewald, Esq.
Office of the Solicitor
U.S. Department of Labor
71 Stevenson Street, Suite 1110
San Francisco, CA 94105
Administrative Law Judge Richard W. Manning
Administrative Law Judge
Federal Mine Safety and Health Review Commission
1244 Speer Boulevard #280
Denver, CO 80204-3582

1739

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, O.C. 20006

October 7, 1996

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. WEST 92-204

C.W. MINING COMPANY

BEFORE: Jordan, Chairman; Marks and Riley, Corn.missioners'

DECISION
BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act" or "Act"). At issue is a citation issued by the
Department of Labor's Mine Safety and Health Administration ("MSHA") alleging that C.W.
Mining Company ("CW") violated 30 C.F.R. § 75.220(a)(l) by operating its mine without an
approved roof control plan.2 Concluding that CW's old roof control plan was no longer suitable
for the mine and that the plan proposed by MSHA was suitable, Administrative Law Judge
August Cetti affirmed the citation. 15 FMSHRC 1559 (June 1993) (ALJ). The Commission
granted CW's petition for discretionary review ("PDR"). For the reasons that follow, we affirm
the judge.

1

Commissioner Holen participated in the consideration of this matter, but her term
expired before issuance of this decision. Pursuant to section 113(c) of the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 823(c), this panel of three Commissioners has been
designated to exercise the powers of the Commission.
2

Section 75.220(a)(l) states:
Each mine operator shall develop and follow a roof control plan,
approved by the District Manager, that is suitable to the prevailing
geological conditions, and the mining system to be used at the
mine. Additional measures shall be taken to protect persons if
unusual hazards are encountered.

1740

I.
Factual and Procedural Background
A.

The Old and New Roof Control Plan Provisions

CW operates the Bear Canyon No. l Mine, an underground coal mine in Huntington,
Utah. 15 FMSHRC at 1561. MSHA's District 9 Office revoked CW's "old" roof control plan
because CW refused to adopt changes in provisions addressing (I) the distance CW could mine
before permanent roof bolts were to be installed ("roof bolting development cycle") and (2) the
manner and sequence of pillar extraction. See PDR at 3-4; S. Br. at 8.
The old plan provided:
Where the roof is strong and competent, the faces of the entries,
rooms, plus crosscuts, can be advanced 120 feet prior to installing
permanent roof supports.
Gov't Ex. 2, at 5, Item 3. CW customarily advanced 120 feet before roof bolting where top coal
was sufficient, in its view, to provide temporary roof support. On review of the old plan, MSHA
took the position that roof support and control required roof bolting every 20 feet. Gov't Ex.
35A at 6; 15 FMSHRC at 1561 . The 20-foot benchmark was based on the maximum distance
CW's continuous mining machines are able to cut with the operator of the machine still under
supported roof. Id at 1562, 1569. Under MSHA' s approach, CW could no longer rely on top
coal as temporary roof support.
In addition, the old plan provided that, when recovering coal by pillar extraction, CW
could split the pillar without roof bolting when adequate top coal was present. Gov't Ex. 2 at 23;
Gov't Ex. 32; Tr. 1005-06. 3 Splitting the pillar was the first step in the sequence of cuts and
divided the pillar into two blocks. Gov't Ex. 2, at 23; Gov' t Ex. 32. The blocks were then mined
as follows: CW would take a cut or " lift"4 in the middle of the block that was nearer the gob
(cutting perpendicular to the split); then it would cut the inby part of that block; next it would cut
the outby part of that block. Id. A similar pattern of cuts would take place on the other block.
Id. Under the new plan, MSHA took the position that splitting the pillar would be done in 20
foot cuts followed by roof bolting after each cut. Gov' t Ex. 33; Tr. 339-40, 593-94. The
sequence of cuts into the blocks began inby and continued outby. Gov't Exs. 3~ , 35A at 16.

3

To "split" the pillar means to mine through it, dividing it in half. Tr. 32-33, 418. See
also Bureau of Mines, U.S. Department of the Interior, Dictionary of Mining, Minerals and
Related Terms ("DMlv.fRT') at 1056 (1968) ("To divide a pillar ... by driving through it").
4

A "lift" is "[a] slice taken off a pillar . . . . The extraction of a coal pillar in lifts or
slices." DMMRTat 640.

1741

B.

Historv of Discussions of the Plan Provisions

On June 29, 1991, CW sent the MSHA District Manager its roof control plan (the "old"
plan) for review. 15 FMSHRC at 1562. The plan had last been approved March 5, 1990. Id.
CW stated that it did not feel any changes were needed. Id.
On August 9, MSHA responded by letter that the plan was inadequate. Id. The letter
listed 30 "necessary" changes in the pillar section of the roof control plan and 10 "necessary"
changes in the plan's development section. Id. MSHA indicated that the old plan provisions
concerning roof bolting during roof development did not comply with 30 C.F.R. § 75.202(a) and
"[m]ust be revised." 5 Gov't Ex. 3, at 4. As to pillar removal, MSHA stated that mining an inby
block after taking a lift out of the middle of the pillar was a faulty practice and that it was
necessary to use a conventional support plan or otherwise develop full overhead support. Gov't
Ex. 3, at 4, Items 28, 29, citing Item 6, at 2. MSHA requested CW to submit a new plan by
August 26, 1991, addressing MSHA's concerns. 15 FMSHRC at 1562-63.
On August 22, CW sent a letter to MSHA stating that the roof control systems set forth in
the plan submitted for review had been used at the mine for 30 years and there had been no
uncontrolled roof falls during that time. Id. at 1563. CW asked that the plan be approved with
no change and did not "otherwise respond to MSHA's 40 concerns. Id.
By letter dated September 9, MSHA requested that CW respond to and comply with
MSHA's August 9 Jetter. Id. The letter informed CW that, if an acceptable plan was not
received by the due date, September 30, 1991 , the existing plan "may be rescinded" and any
further mining under that plan would result in a citation charging a violation of section 75.220.
Id.
On September 24, a meeting between representatives of CW and MSHA was held in
Price, Utah. Id. Among those attending the meeting were MSHA District 9 Roof Control
Supervisor William Ponceroff6 and CW President Bill Stoddard. Id. At the meeting, the
participants discussed the need for full roof bolting and the other changes in MSHA 's September
9 letter. Id

5

Section 75.202(a) states:
The roof, face and ribs of areas where persons work or travel shall
be supported or otherwise controlled to protect persons from
hazards related to falls of the roof, face or ribs and coal or rock
bursts.

6

Ponceroff was responsible for reviewing roof control plans for all mines in the district
and for advising the district manager, who had the ultimate authority to approve plans. Tr. 24.

1742

In a letter dated October 4, MSHA recapped the meeting discussion and noted that
Stoddard agreed to submit an acceptable plan within two weeks and that the deadline for
submission was extended to October 11. Id. at 1563-64. The letter also stated that CW must
make the necessary revisions or "the currently approved roof control plan will be rescinded." Id.
at 1564.
On October 12, CW submitted a "new revised" roof control plan. Id. The plan did not
provide for a permanent roof support mining cycle. See Gov't Ex. 12. The "typical pillar
extraction sequence" was also similar to that of the old plan. See Gov't Ex. 12, Fig. 7; Gov't Ex.
2, Fig. 10.
On October 22, MSHA faxed to CW 16 deficiencies in the "new revised" roof control
plan. 15 FMSHRC at 1564. MSHA indicated that the plan must include a provision for "Full
Roof Bolting" as the primary roof support. Gov't Ex. 13, at 1, citing Gov't Ex. 12, at 1, 5.
MSHA further stated that "roof bolts will be drilled at 20 feet intervals." Id., citing Gov't Ex. 12,
at 7, Item 2. MSHA also indicated that the "Typical Pillar Extraction Sequence" was unacceptable and that pillar lifts were taken out of sequence. Id., citing Gov't Ex. 12, at 9, Item 3 & Fig.
7. The hard copy concluded:
Since all negotiations concerning the development of an acceptable
roof control plan, in accordance with 30 C.F.R. 75.220, remain at
an impasse, the currently approved roof control plan is rescinded.
Any further mining activities without an approved plan is a violation of 30 C.F.R. 75.220.
15 FMSHRC at 1564-65.
Effective October 23, MSHA revoked the old roof control plan. Id. at 1565. Later that
same day, MSHA Inspector Ted Farmer issued CW a citation alleging violation of section
75.220(a)(l) for operating without an approved roof control plan, and set a termination date of
October 26. Id.; Gov't Ex. 15. On October 26, Farmer extended the termination date to October
28. Gov't Ex. 15.
On October 28, MSHA received a proposed roof control plan from CW providing that the
primary method of roof support would be roof bolting. Gov't Ex. 16. With reg~rd to the pillar
extraction sequence, CW adopted the sequence of cuts requested by MSHA. Compare Gov't Ex.
16, Fig. 7 with Gov't Ex. 33, Fig. 7. CW indicated that it was filing the proposed plan under
protest as "dictated" by MSHA. Gov't Ex. 16. '
On October 29, MSHA Inspector Robert Baker extended the citation's termination date
to November 1. Gov't Ex. 15. After a telephone conversation between representatives of CW
and MSHA, CW further revised the plan's pillar extraction procedure by providing for installa-

1743

ti on of breaker posts, temporary supports and roof bolting in accordance with MSHA' s request.
15 FMSHRC at 1565-66; Gov't Ex. 17.
On October 30, MSHA informed CW that the submitted roof control plan remained
unacceptable in six respects. 15 FMSHRC at 1566. In response, that same day, CW faxed the
requested revisions. Id On November 4, the MSHA district manager approved CW's revised
plan. Id. 7 The approved plan included the 20-foot roof bolting cycle and the new pillar extraction procedure and cut sequence. Id.
Before the judge, CW argued that the mine's old roof control plan was improperly
revoked; that MSHA did not consult over the requested changes in good faith; and that the
mine's old roof control plan was adequate, more suitable and a safer roof control plan than the
new plan. Id. at 1559. The judge concluded that CW violated section 75.220 by operating a coal
mine without an approved roof control plan. Id. at 1572. The judge found that the Secretary and
CW had "negotiated in good faith and for a reasonable period oftime" over the terms of the roof
control plan, but were unable to reach an agreement on the roof bolting cycle and the pillar
extraction procedure. Id. at 1561, 1567. The judge determined that the new plan was "suitable
for the mine in question and ... mine specific." Id. at 1571, 1572. For similar reasons, the judge
found that the old roof plan was no longer suitable to the conditions at the mine. Id. at 1572.
The judge relied upon ·the testimony of MSHA' s roof control experts about changing roof
conditions at the mine and specifically credited MSHA ' s expert witnesses over CW's witnesses.
Id. at 1570-72.

II.
Disposition
On review, CW argues that the judge erred in finding that the Secretary properly revoked
the old roof control plan as unsuitable. PDR at 2-35. CW submits that the Secretary followed
neither the letter nor the spirit of his regulations, criteria, and program policy in revoking the old
plan. Id. at 2-3, 6-7, 17, 28. CW also contends that each roof control plan must be unique and
structured to meet the specific conditions of the mine. Id. at 4-5, 7. CW submits that no
consideration was given to prevailing geological conditions, the mining system, the accident and
injury history, or any of the other unique factors at its mine. Id. at 16-17. CW argues that the
Secretary did not consult in good faith over the requested changes, did not provide reasons in
writing for rejecting CW's plan, and simply adopted by fiat, the changes imposed. Id. at 14, 1719. CW also argues that the old roof bolting development cycle was suitable, and that the new
plan's pillar extraction method is not suitable. Id. at 4, 7-17, 19~35.

7

On November 25, 1991, MSHA corrected an inadvertent error in the approved plan's
pillar extraction sequence and reissued a new copy of the approved plan. 15 FMSHRC at 1566.

1744

The Secretary responds that substantial evidence supports the judge's decision. S. Br. at
7. He argues that MSHA consulted in good faith and properly revoked CW's roof control plan.
Id at 8-16. He further submits that changes in the plan were necessary due to significant changes
in the mine's roof conditions and that the requested changes were mine-speci'fic. Id. at 15-16 n.8,
22-23& n.13. According to the Secretary, there was a history of roof fall accidents and citations
for violative roof conditions at the mine. Id. at 23. The Secretary contends that substantial
evidence supports the judge's findings that the old provisions were no longer suitable and that
the new provisions are suitable. Id. at 18, 20-27.
A.

Revocation of the Old Roof Control Plan

'

We reject CW's contention, PDR at 6-7, that the Secretary's revocation of its old plan
was improper because nothing in the regulations prohibit the old roof control provisions. Roof
control plan provisions are not limited to implementing the substantive provisions of the
Secretary's regulations and criteria; they may provide for protection in addition to those standards. Section 75.220(a)(1) states that "[a]dditional measures shall be taken to protect persons if
unusual hazards are encountered." See also 30 C.F.R. § 75.222(a) ("Additional measures may be
required in plans by the District Manager."); 30 C.F.R. § 75.207 ("Pillar recovery shall be
conducted in the following manner, unless otherwise specified in the roof control plan .... "); 30
C.F.R. § 75.223(a)(l) ("Revisions of the roof control plan shall be proposed ... [w]hen
conditions indicate that the plan is not suitable for controlling the roof ...."). Thus, while plan
provisions may implement the substantive provisions of the Secretary's standards, they may also
supplement MSHA's regulations in the interest of better protecting miners' safety.
We also reject CW's argument that the Secretary's revocation or approval of roof control
provisions must be based on conditions that are "unique" to the mine. See PDR at 4-5, 7.
Neither section 75.220(a) nor its statutory source limit roof control plans to unique conditions of
the mine. Section 75.220(a) stipulates only that the plan provisions be "suitable to the prevailing
geological conditions, and the mining system to be used at the mine." Section 75.220(a) is based
on Section 302(a) of the Mine Act, which requires each operator to adopt "[a] roof control plan
and revisions thereof suitable to the roof conditions and mining system of each coal mine and
approved by the Secretary." 30 U.S.C. § 862(a). The Commission considered and rejected the
uniqueness argument in Peabody Coal Co., 15 FMSHRC 381 (March 1993) ("Peabody I").
There, the Commission stated:
[R]oof control plan provisions must address the specific conditions
of a particular mine. Such conditions, however, need nor be unique
to the mine. Indeed, a general plah provision addressing conditions
that exist at a number of mines may be permissible providing those
conditions are present at the mine in question.

Id. at 386 (emphasis added). Accordingly, the Secretary need show only that the provisions in
question address specific conditions of the mine; those conditions need not be unique.

1745

CW also attacks the Secretary's revocation of the old plan on factual grounds, arguing
that the Secretary failed to give consideration to prevailing geological conditions, the mining
system, accident and injury history, or any other factors required to be considered on a mine-bymine basis. PDR at 16-17. We think substantial evidence supports the judge's findings that CW
was encountering changing and increasingly adverse roof conditions, and that the new plan
provisions were mine-specific. See 15 FMSHRC at 1571, 1572. There is considerable testimony
that CW was encountering changing adverse roof conditions in the development and pillar
sections of the mine. See, e.g., Tr. 32, 99-106, 284-85; Gov't Ex. 21. Because of the adverse
roof conditions, CW had limited itself to a 20-foot cycle in its development sections. Tr. 41-42,
275-77. The new plan provisions were specifically aimed at those changing adverse roof
conditions. Tr. 29-30, 32, 125-30.
B.

Good Faith Consultations

We are not persuaded by CW's argument that "[t]he Secretary provided no reasons in
writing [for disapproval of the old plan], refused to negotiate, and simply adopted by fiat, the
changes imposed." PDR at 18. Substantial evidence supports the judge's finding that the
Secretary consulted in good faith with CW over the roof control plan.
The plan approval process involves good faith discussions between MSHA and the mine
operator. United Mine Workers ofAmerica v. Dole, 870 F.2d 662, 667 (D.C. Cir. 1989) ("[t]he
specific contents of any individual mine [ventilation or roof control] plan are determined through
consultation between the mine operator and the [MSHA] district manager"). The consultation
process provides the operator with notice ofMSHA's intended action and opportunity to voice
objections and make suggestions concerning proposed plan provisions. This is not to say,
however, that the Secretary is in the same position as a private party conducting arm's length
negotiations in a free market. Ultimately, absent bad faith or arbitrary action, the Secretary
retains the discretion to insist upon the inclusion of specific provisions as a condition of the
plan's approval. As the court noted in Dole:
[W]hile the mine operator had a role to play in developing plan
contents, MSHA always retained final responsibility for deciding
what had to be included in the plan. In 1977 Congress
"caution[ed] that while the operator proposes a plan and is entitled,
as are the miners and representatives of miners to further consul:tation with the Secretary over revisions, the Secretary must independently exercise his judgment with respect to the content of such
plans in connection with his final approval of the plan."
870 F .2d at 669 n. l 0, quoting S. Rep. No. 181, 95th Cong., 1st Sess. 25 (1977), reprinted in
Senate Subcommittee on Labor, Committee on Human Resources, 95th Cong., 2d Sess.,
Legislative History ofthe Federal Mine Safety and Health Act of 1977, ·a t 613 ( 1978). See also
Peabody Coal Co., 18 FMSHRC 686, 692 (May 1996) ("Peabody If') ("plan approval process

1746

involves an element of judgment on the part of the Secretary"); Monterey Coal Co., 5 FMSHRC
1010, 1019 (June 1983) (withdrawal of approval of water impoundment plan was not arbitrary or
capricious where MSHA's conduct throughout the process was reasonable).
Two key elements of good faith consultation are giving notice of a party's position and
adequate discussion of disputed provisions. In Peabody I, the Commission reversed the judge's
finding that the operator had failed to negotiate in good faith, noting that the operator communicated ·its legal position to the Secretary, that "adequate discussion occurred between the parties,"
and that the operator requested and attended meetings with MSHA to discuss the ventilation
provision and proposed an alternative. 15 FMSHRC at 388. The Commission also noted that
"reliance on a cognizable legal position is not indicative of bad faith negotiation by an operator in
the plan approval process." Id.
Based on these principles, we affirm the judge's finding, which is supported by substantial evidence, that the parties engaged in good-faith consultations prior to revocation of the old
plan and approval of the new plan. After CW submitted its roof control plan to MSHA on June
29, 1991 for the required six-month review, the parties exchanged correspondence and fully
explored the changes MSHA was proposing, the rationale behind them, and CW's objections.
MSHA notified CW of proposed changes, twice extended the deadline for CW to present an
acceptable plan, and held a face-to-face meeting with CW. MSHA District Roof Control
Supervisor Ponceroff testified that at the meeting, the participants discussed roof control plan
provisions MSHA wanted modified. Tr. 117-121. Once it became apparent that CW officials
understood the changes that MSHA desired, but simply disagreed with them, the meeting ended.
Tr. 79-81, 532-33; Gov't Ex. 7. Immediately after the meeting, Ponceroff and other MSHA
officials, including MSHA Inspectors Gibson and Ted Farn1er, visited the mine to verify that the
conditions MSHA was concerned about were in fact sti11 present. Tr. 119-21. When a further
exchange ofletters failed to result in a plan acceptable to MSHA, the agency rescinded CW's old
plan and cited the operator for failing to operate under an approved roof control plan. This
bilateral process lasted almost four months from the time CW first submitted its old plan to
MSHA for review.
CW also argues that MSHA gave no reasons in writing for disapproving the old plan
provisions. PDR at 18, citing Bishop Coal Co., 1 MSHC (BNA) 1367, 1370-71 (November
1975). The statement ofreasons discussed in Bishop is merely a facet of the good faith discussion requirement and its purpose is to insure that the operator is informed why MSHA has
disapproved the plan. Here, substantial record evidence establishes that MSHA did give CW
adequate notice as to why the plan was being di~approved. In its August 9 letter, MSHA set forth
in detail, by page and item number keyed to CW's original plan, the areas in which it thought
CW's plan deficient. Gov't Ex. 3. On October 22, MSHA also faxed to CW a communication
identifying 16 deficiencies in CW's revised plan. Gov't Ex. 13; 15 FMSHRC at 1564.
We discern in these events adequate notice and discussion by MSHA officials. Nothing
in the record suggests bad faith by MSHA, and we perceive no course of arbitrary conduct. We

1747

therefore affirm the judge' s determination that the Secretary and CW engaged in sufficient good
faith consultations prior to the revocation of the old plan and the approval of the new plan.
C.

Suitabilitv

The Secretary did not object to assuming the burden of proving both that the old plan was
no longer suitable to the conditions and mining system of the coal mine, and that the new plan is
suitable. See S. Br. at 23; see also Peabody 11, 18 FMSHRC at 691. With respect to the roof
bolting development cycle required by MSHA, CW argues that the old plan was suitable to the
conditions of the mine, and therefore was improperly revoked by MSHA. PDR at 27. CW does
not challenge the suitability of MSHA's new provision for roof bolting. Concerning the pillar
extraction provisions, CW maintains that the old plan was suitable, and MSHA' s provisions are
unsuitable . Id. at 19, 27-29, 33, 35. In Peabody JI, the Commission defined "suitable" as
"'matching or correspondent,' 'adapted to a use for purpose: fit,' 'appropriate from the viewpoint of . .. convenience, or fitness: proper, right,' ' having the necessary qualifications: meeting
requirements."' 18 FMSHRC at 690, quoting Webster's Third New International Dictionary
2286 (1986). The Commission held that "the Secretary carried his burden of proving the
unsuitability of the former plan and the suitability of the new provision once he identified a
specific mine condition not addressed in the previously approved ventilation plan and addressed
by the new provision.". 18 FMSHRC at 690.
1.

Roof Bolting Development Cyc1e Provision

The old plan, although requiring full roof bolting, allowed the operator to advance 120
feet "where the roof was strong and competent" between bolting cycles. Gov' t Ex. 2, at 5, Item
3. However, "[i]n areas where subnormal roof conditions [were] encountered ... the operator
[was required to] provide additional support where necessary." Gov' t Ex. 2, at 5, Item 1. In
finding the old provision unsuitable, the judge relied on the testimony of M. Terry Hoch, a
mining engineer, who was head of the Roof Control Division of the MSHA Safety and Health
Technology Center in Pittsburgh, Pennsylvania; Jerry Davidson, a geologist at the MSHA Safety
and Health Technology Center in Denver, Colorado; and mining engineer David Ropchan of the
Denver Center. The judge concluded:
Based upon their superior credentials I credit the opinion of
the Secretary's Safety and Health Technology Center experts.
Based upon their testimony and the undisputed fact that there were
changing adverse roof conditions in the mine that required full roof
bolting on 20 foot cycles, I find tHat the old roof plan was no
longer suitable to the conditions of the mine in question and was
properly revoked.
15 FMSHRC at 1572.

1748

In our view, no sufficient reason has been advanced to overturn the judge's decision to
credit the opinion of the Secretary's experts, and substantial evidence supports the judge's
unsuitability finding. "[AJn ALJ has substantial latitude in choosing between conflicting expert
testimony." Jn Re: Contests of Respirable Dust Sample Alteration Citations, 17 FMSHRC 1819,
1844 (November 1995) ("Dust Cases"), appeal docketed sub nom. Secretary ofLabor v.
Keystone Coal Mining Corp., No. 95-1619 (D.C. Cir. Dec. 28, 1995) (quoting L & J Energy Co.
v. Secretary of Labor, 57 F.3d 1086, 1088 (D.C. Cir. 1995)). Hoch, Davidson, and Ropchan all
testified the old plan provision was unsuitable. In general, their testimony rejected CW's past
reliance on the use of top coal as adequate for purposes of temporary support. Tr. 398-402,
1103-12. Hoch testified that coal roof cannot be a sole means of support because, as a material,
it is inconsistent, jointed, cleated and, most importantly, can and will fall. Tr. 448; 15 FMSHRC
at 1571. He stated that top coal can "mask" hidden roof problems such as joints and fractures.
Tr. 398-99, 406; 15 FMSHRC at 1571. He also testified that coal left on the roof can increase
the absorption of humidity into the shales and sandstone above it, increasing the dangers of roof
falls. Tr. 398-99; 15 FMSHRC at 1571. Davidson testified that roof coal is not self-supporting.
Tr. 345-46, 369. Ropchan testified that it is not possible to accurately predict the magnitude of
tensile forces created in a coal layer left in the roof. Tr. 1095. MSHA Inspector Gibson's
testimony was consistent with that of the Secretary' s experts. Tr. 285-86.
Additionally, there were adverse roof conditions in the development sections of the mine
and a declining presence oftop coal. E.g., Tr. 615, 1079. CW does not appear to dispute this
point on review but, instead, states that these conditions were "temporary." PDR at 27. To the
extent the adverse conditions were, in fact, temporary, we note that mine plan provisions are not
set in concrete and are subject to review every six months under 30 C.F.R. § 75.223(d). Indeed,
the record indicates that CW was already mining on a 20-foot cycle due to adverse conditions.
The record also indicates adverse roof conditions continued to exist after MSHA revoked the
plan. Tr. 320-23, 353, 400-05, 407-08.
CW argues that the judge should have credited the testimony of its witnesses, including
MSHA Inspectors John Turner, Ted Farmer, and Donald Hanna, who held the view that top coal
was adequate roof support. PDR at 8-9, 16, 22-24. None of the three inspectors presented any
geological or engineering data to support the use of top coal as roof support or to otherwise
controvert the Secretary' s experts. Rather, they relied upon their past experience and general
opinion. Farmer conceded that conditions in the mine had deteriorated, changing dramatically,
and that in June 1991 , CW was using a 20-foot roof bolting cycle to support the roof. Tr. 80001 , 804-05, 842-43. Accordingly, we conclude that the inspectors' testimony presented by JWR
does not fatally undermine the Secretary's expert witnesses, whose opinion the judge accepted.
'

CW also relied on expert witness Dr. Krishna Sinha, a geological engineer, who testified
that there was no added safety benefit in requiring installation of roof bolts in 20-foot cycles. Tr.
983-84, 992. The judge rejected Sinha's testimony. 15 FMSHRC at 1570. Sinha did not know
from which areas of the mine the roof samples that he tested bad been taken. Tr. 993. Sinha
admitted he did not perform tensile or sh~ar strength tests on the roof samples. Tr. 995. Sinha

1749

also conceded that the computer program he used to analyze the roof did not consider the effect
of roof bolts on the stability of the roof. Tr. 997-98. The Secretary's expert, Ropchan, explained
that Sinha erroneously assumed the mine roof was homogeneous, but that evidence demonstrated
that different areas of the mine had different geological formations with varying amounts of
overburden. Tr. 996-99, 1090-92. On this record, we decline to disturb the judge's appraisal of
Sinha's testimony. See Dust Cases, 17 FMSHRC at 1843-44.
CW further argues that its roof fall reports show a minimum number of falls. In view of
the changing adverse roof conditions, however, CW's past record does not strike us as compelling. In sum, we conclude that the previously approved plan did not address changing adverse
roof conditions, and that substantial evidence supports the judge's finding that the old plan
provision relating to the roof bolting development cycle was unsuitable to the present conditions
of CW' s mine.
CW does not contest the suitability of the 20-foot roof bolting development cycle
provision approved by MSHA. CW' s letter to MSHA of October 23, 1991 , simply states that the
previously approved provision was as safe as the provision advocated by MSHA. Gov't Ex. 16.
The 20-foot cycle addresses the hazard ofroof falls under adverse roof conditions because the
reach of the continuous mining machine beyond the cab operator is 20 feet. Tr. 118. Roof
bolting is the univer~ally accepted means of supporting roof. Even Inspector Hanna, testifying as
CW's witness, conceded that roof bolting plus top coal was a more desirable system than reliance
on top coal alone. Tr. 896-97. The provision for a 20-foot bolting cycle addresses the adverse
roof conditions continuing at the mine. Accordingly, we affirm on substantial evidence grounds
the judge' s determination that MSHA ' s 20-foot roof bolting cycle is suitable to the conditions of
CW' s mine.
2.

Pillar Extraction Provision
a.

Unsuitability of Old Plan Provision

The judge found the old pillar extraction provision unsuitable based on the testimony of
Hoch, Davidson, and Ropchan, the Secretary's expert witnesses. 15 FMSHRC at 1572. CW
asserts that the testimony of the Secretary's witnesses should have been discounted because none
of them ever pulled a pillar, using either the old or new method, or observed pillar removal at the
mine. PDR at 28-29. CW also contends that its method of pulling pillars had been used
successfully and safely for over 25 years. Id at 19.
Hoch, the head of the Roof Control Division at MSHA's Pittsburgh Center, had 20 years
of experience with the Department oflnterior' s Bureau of Mines and with MSHA dealing, in
part, with the extraction of pillars. Tr. 421 . Hoch indicated that during this period he visited at
least 150 coal mines in every district of the United States. Id. Hoch visited CW' s mine on
August 17, 1992. Tr. 424. His basic testimony was that pillar mining is dangerous, based on the

1750

possibility of roof falls, and that miners should not go in by unsupported roof. Tr. 427. Hoch
also testified that mining inby a cut is "poor mining practice." Tr. 433 .
Davidson' s experience on pillar work was not noteworthy. His experience focused on
non-coal mines and he indicated that he never reviewed on-site the extraction of an entire pillar
at a coal mine. Tr. 353. When he visited CW's mine in January and February 1992, Davidson
looked at the areas where CW was going to pull pillars and noticed their deterioration. Tr. 317,
353 , 360, 361, 367-68. Davidson testified that CW's method was not a safe way to mine pillars
because the process exposed miners to a large area of unsupported roof, and that there was
virtually no secondary ground support. Tr. 327-35, 344-45. Davidson further stated that roofs
that are not supported by "outside" means such as roof bolts and timbers are unpredictable. Tr.
346.
Ropchan's underground mining experience was with the Bureau of Mines in mining
research. Tr. 1098. He had an engineering degree and did graduate study at the Colorado School
of Mines and received a masters degree from Stanford University in applied mechanics. Tr.
1070. He visited the mine twice, in August 1991 and August 1992. Tr. 1078-80. During the
1992 visit, he examined the pillar extraction area. Tr. 1102-03. Ropchan testified that larger
areas of open ground create greater potential danger and that, under cw· s pillar extraction
process, more open ground is created than under the process advocated by the Secretary. Tr.
1097.
Ponceroff also testified against CW's pillar extraction process. As the roof control
supervisor for MSHA District 9, Ponceroff assisted the district manager in reviewing roof
control plans and determining whether a plan should be approved. Tr. 18, 23-24. He visited
CW's mine various times between 1986 and October 1991. Tr. 23, 121, 141-44. Ponceroffalso
had considerable actual mining experience in pulling pillars, although not in mines west of the
Mississippi. Tr. 134, 137-40. He indicated the failure to have splits bolted was faulty, and that
the purpose of bolting in the split was to protect miners as they advanced. Tr. 89, 239-40.
According to Ponceroff, the District submitted the plan to the MSHA Denver Technical Support
Division, and that Division advised that CW's pillar extraction method was a poor mining
practice and unsafe. Tr. 130.
On the other hand, CW argues that its witnesses, who had actual experience pulling
pillars using both methods, believed that CW's method provided adequate support and safety.
PDR at 29. These witnesses included CW personnel with extensive experience in pillaring and
also MSHA inspectors Turner and Farmer, who were familiar with pillaring at the mine. Tr. 54650, 638, 662-63, 665, 669, 697, 735, 789, 806-07,'815, 1014. While CW also calJed MSHA
Inspector Hanna as a witness, Hanna did not indicate whether CW's old procedure or the new
procedure was better. Tr. 902. CW again relies upon the testimony of its expert, Dr. Sinha,
whose testimony the judge found unpersuasive. 15 FMSHRC at 1570.

1751

We conclude that CW has failed to show that the judge's credibility resolutions should be
overturned. Even if the pillaring testimony of the relatively less experienced Davidson is given
less weight, both Hoch and Ropchan were qualified experts and provided corroborative testimony that the previously approved plan failed to adequately address adverse roof conditions in
the pillar sections by not requiring bolting in the pillar splits, and by mandating the taking of lifts
in a sequence that resulted in mining inby a cut, thereby creating larger areas of open ground.
Although the relevant testimony is, in part, conflicting, we cannot say that the evidence supporting the judge's finding is insubstantial. Accordingly, we affirm as supported by substantial
evidence the judge's determination that the prior plan provision on pillar extraction was
unsuitable to the adverse roof conditions in CW's mine.
b.

Suitability of the New Pillar Extraction Provision

For similar reasons, we decline to overturn the judge's decision to credit the opinions of
the Secretary's experts, Hoch, Davidson, and Ropchan, in making his .determination that the new
pillar extraction provision is suitable. 15 FMSHRC at 1571. Both Hoch and Ropchan testified
roof bolting in the pillar split helps keep the layers of roof together, protects miners from roof
failure and prevents debris falling from the roof and injuring miners. Tr. 415-16, 1087-88.
Davidson indicated two reasons why the new provision was safer than the old one: (1) bolts
provide secondary ground support installed where miners would be working; and (2) the size of
the area most inby where miners may be working is reduced. Tr. 338-44, Gov' t Ex. 32, at 7.
Davidson emphasized that without roof support, miners are exposed to what could very quickly
become a cave line. Tr. 345. Ropchan testified that miners would be more exposed under the
old plan than under the new plan, especially with regard to mining in by. Tr. 1095-97; compare
Gov't Exs. 40-A and 40-B.
CW takes the position that the Secretary' s provision is hazardous and therefore not
suitable. PDR at 27-29, 33, 35. MSHA Inspector Turner indicated CW had difficulty in pulling
pillars under the new plan. Tr. 698-99. He testified that roof bolting in the pillars transfers the
weight from pillar to pillar causing increased pressure on the roof bolts in the split and the ribs,
and results in little warning of roof failure or rib deterioration. Tr. 699-704. In Turner's view,
the provision advocated by the Secretary was neither effective nor safe. Tr. 722-23, 735. Turner
emphasized that, in pulling pillars, timeliness is a necessity. Tr. 723. According to Turner, roof
bolting the pillar splits conflicts with the principle of removing the coal and getting the cave
quickly. Tr. 724. MSHA Inspector Farmer also expressed doubts about the sujtability of the new
plan provision. Tr. 811-12. Farmer felt that the roof bolter was in a fairly hazardous position
when doing the pillar split bolting. Tr. 813. He was also concerned that pressure would ''ride
over" the roof bolts. Tr. 809-10. MSHA Inspector Hanna agreed that the longer pillars stand
after cutting, the more pressure they take; he also suggested that roof bolting takes time. Tr. 901 .
Hanna, however, conceded that both CW's old procedure and the procedure advocated by the
Secretary have been successful and could not say which one would be better. Tr. 902. But see
Tr. 896 (suggesting Secretary's procedure better). CW's management ·uniformly testified against
the new provision, generally along the lines Turner and Farmer. Tr. 546-49, 550, 640-42, 669.

of

1752

CW's expert, Sinha, indicated only that he did not see any safety advantage in the Secretary's
provision. Tr. 991-92.
Hoch and Ropchan disagreed with Turner's view that roof bolting would transfer weight
to the pillars. Tr. 413-15, 1087, 1097. In their view, bolting the roof does nothing more than
keep the layers together so they do not fall. Tr. 338-48, l 085-88. Hoch generally disagreed with
Turner's views on pillar pulling. Tr. 444. Ropchan indicated that the purpose of roof bolting
was to prevent any possible failure of the roof. Tr. 1108.
As to the effect ofroof bolting, the record establishes that its purpose is to keep the layers
of roof together so they do not fall. While the contrary view of CW's witnesses may be
plausible, the judge did not abuse his discretion in deciding to credit the Secretary's witnesses,
who testified that bolting increases safety in the pillaring operation. The Commission does not
lightly overturn a judge's evaluation of expert witness testimony. Dust Cases, 17 FMSHRC at
1843-44. This same principle leads us to uphold the judge's crediting of the Secretary's
witnesses who opined that the Secretary' s provision reduces the need for miners working inby
unbolted roof and is therefore safer than the old plan provision. Also supporting the judge's
suitability determinations is the evidence of changing adverse roof conditions in the pillar section
of the mine. In sum, we conclude that the new plan provisions address the adverse roof
conditions in the pillar section of CW's mine.
Accordingly, we affirm on substantial evidence grounds the judge's determinations that
the old plan provisions were unsuitable to the conditions in CW's mine, and the new plan
provisions are suitable.

1753

III.

Conclusion
For the foregoing reasons, we affirm the judge's decision.

•

(

James C. Riley, Commissioner

v

1754

Distribution
Colleen A. Geraghty, Esq.
U.S. Department of Labor
Office of the Solicitor
4015 Wilson Blvd.
Arlington, VA 22203
Carl Kingston, Esq.
3212 South State Street
P.O. Box 15809
Salt Lake City, UT 84115
Administrative Law Judge August Cetti
Federal Mine Safety and Health Review Commission
1244 Speer Boulevard #280
Denver, CO 80204-3582

1755

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 11, 1996

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket Nos. WEST 95-539-RM
WEST 95-540-RM
WEST 96-131-M
WEST 96-214-M

V.

STILLWATER MINING COMPANY

BEFORE: Jordan, Chairman; Marks and Riley, Commissioners•

ORDER
BY Jordan, Chairman; Riley, Commissioner:
On September 25, 1996, Stillwater Mining Co. ("Stillwater") filed with the Commission
an Application To Stay Assessment of Penalty, pending the appeal of the decision of Administrative Law Judge Arthur J. Amchan. 18 FMSHRC 1291(July1996) (ALJ). On that same day,
Stillwater filed with the United States Court of Appeals for the Ninth Circuit a petition for
review of the judge's decision.2 Stillwater requests the Commission to stay, pending its appeal,
that part of the judge's order that assesses a civil penalty of $1,500.
Stillwater's application was made pursuant to Rule 18 of the Federal Rules of Appellate
Procedure, which provides that "[a]pplication for a stay of a decision or order of an agency
pending direct review in the court of appeals shall ordinarily be made in the first instance to the
agency." Section 106(a)(l) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 816(a)(l) (1994), states that, upon appeal of a final decision of the Commission, the court of
appeals shall have exclusive jurisdiction in the proceeding once the record before the Commission is filed with the court. Because the record has not yet been filed, the Commission has

1

Pursuant to section 113(c) of the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 823(c), this panel of three Commissioners has been designated to exercise the powers of
the Commission.
2

The Commission did not direct review of the judge's decision and it became a final
decision of the Commission pursuant to 30 U.S.C. § 823(d){l).

1756

jurisdiction to consider Stillwater's motion. Secretary ex rel. Smith v. Helen Mining Co., 14
FMSHRC 1993, 1994 (December 1992).
In Secretary oflabor ex rel. Price and Vacha\'. Jim Walter Resources. Inc., 9 FMSHRC
1312 (August 1987), the Commission held that a party seeking a stay must satisfy the factors in
Virg inia Petroleum Jobbers Ass "n v. FPC. 259 F.2d 92 L 925 (0.C. Cir. 1958). Those factors
include: ( 1) likelihood of prevailing on the merits of the appeal: (2) irreparable hann if the stay is
not granted; (3) no adverse effect on other interested parties; and (4) a showing that the stay is in
the public interest. Virginia Petroleum, 259 F.2d at 925. TI1e Court made clear that a stay
constitutes "extraordinary relief." Id.
In support of its application, Stillwater asserts that there is a "reasonable likelihood" of
success on appeal, that payment of the penalty constitutes ..irreparable harm per se," and that the
stay will not prejudice the Commission or the Secretary or harm the public interest or Stillwater
employees.
Stillwater's assertions lack sufficient substantiation to satisfy the requirements of a stay.
Stillwater has failed to provide any explanation as to why there is a likelihood of success on
appeal. Its claim of irreparable injury also is not established. Recoverable monetary loss, such as
the payment of the $1,500 penalty here, "may constitute irreparable harm only where the loss
threatens the very existence of the movant's business." Wisconsin Gas Co. v. FERC, 158 F.2d
669, 674 (D.C. Cir. 1985). Stillwater has not alleged, nor substantiated, such an irreparable
injury in its application. Likewise, Stillwater's assertion on the third factor, no adverse effect to
others, lacks adequate proof. As to the fourth factor, Stillwater has made no showing that its
sought after stay is in the public interest.

1757

Accordingly. we conclude that Stillwater has failed to establish that a stay should be
granted.3 See W. S. Frey Co., 16FMSHRC 1591, 1592(August 1994);AirProductsand
Chemicals, Inc., 16 FMSHRC 29 (January 1994). Upon consideration of Still water' s application, it is denied.

James C. Riley, Commissioner

3

Commissioner Marks votes to grant the application.

1758

Distribution

James J. Gonzales, Esq.
Holland & Hart, L.L.P.
555 Seventeenth St., Suite 3200
P.O. Box 8749
Denver, CO 80201
Jeanne M. Bender, Esq.
Holland & Hart, l.L.P.
401 No. 3 !5', Suite 1500
Billings, MT 59101
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203

1759

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 25, 1996

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEY A 96-13

v.

EXTRA ENERGY, INC.

BEFORE: Jordan, Chairman; Marks and Riley, Commissioners 1

ORDER
DIRECTION FOR REVIEW
BY: Marks and Riley, Commissioners
On October 17, 1996, Extra Energy, Inc. ("Extra Energy") filed a motion for
reconsideration of the Commission's October 2, 1996 denial of Extra Energy's Petition for
Discretionary Review ("PDR"). Extra Energy's PDR sought review of Administrative Law
Judge Gary Melick's decision dated August 23, 1996 in this case. Pursuant to section I 13(d)(l)
of the Federal Mine Safety and Health Review Act of 1977, 30 U.S.C. § 823(d)(l), the judge's
decision became a final decision of the Commission forty days after its issuance.
Upon consideration of the motion, and under Rule 60(b)(6), Fed. R. Civ. Pro., we reopen
this matter, grant the motion for reconsideration, direct review, and set this case down for oral

1

Pursuant to section 113(c) of the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 823(c), this panel of three Commissioners has been designated to exercise the powers of
the Commission.

1760

argument. An order setting the date and terms of oral argument will issue at an appropriate time.

Marc Lincoln Marks, Commissioner

ames C. Riley, Commissioner

1761

Chairman Jordan, dissenting:
The judge's August 23, 1996 decision in this case became a final decision of the
Commission forty days after its issuance. The operator has asked us to reopen these proceedings
pursuant to Fed. R. Civ. Pro. 60(b)(6), which permits relief from a final judgment or order for
" any . . . reason justifying relief from the operation of the judgment." However, because the
respondent has failed to allege any rationale for relief under this rule, I find no adequate basis on
which to grant it, and would therefore deny this motion.

Distribution

L. Joseph Ferrara, Esq.
Jackson & Kelly
2401 Pennsylvania Ave., N.W.
Suite 400
Washington, D.C. 20037
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

1762

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH.• VIRGINIA 22041

OCT 3 1996
SECRETARY OF LABOR,
MINE AND SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. SE 94-92-M
A.C. No. 38-00626-05502
Ridgeway Mine

FLUOR DANIEL INCORPORATED,
Respondent
REMAND DECISION APPROVING SETTLEMENT
Before:

Judge Feldman

This case concerns a fatal accident caused by defective
brakes on a forklift. My initial decision assessed a total civil
penalty of $27,500.00 for Citation No. 4094232 for a violation of
30 C.F.R. § 56.1410l(a) (2) concerning a defective parking brake;
and Citation No. 4094234 for a violation of 56.14100(a) (2)
because of an inadequate preshift inspection of the subject
forklift. 16 FMSHRC 2049 (October 1994). On July 30, 1996, the
Commission reinstated my dismissal of remaining Citation
No. 4094231 and remanded for disposition of the significant and
substantial (S&S) issue, and, for a determination of the
appropriate civil penalty to be assessed. 18 FMSHRC 1143 .
Citation No. 4094231 cited a violation of the mandatory
safety standard in 30 C.F.R. § 56.1410l(a) (1). This ~andatory
standard provides, in pertinent part, that self-propelled mobile
equipment must be equipped with a service brake system capable of
stopping and holding the equipment with its typical load on the
maximum grade it travels.

1763

The service brake system was capable of stopping and holding
the forklift when the vehicle's engine was running. 1 However,
the brakes did not hold when the engine was turned off due to a
defective accumulator. 2 In its decision remanding this matter,
the Commission concluded the plain language of section
56.14101(a) (1) does not limit the braking requirement of the
standard to moving vehicles with engines running. 18 FMSHRC
at 1146.
On September 30, 1996, in response to the Commission's
decision, the Secretary filed a Joint Motion to Approve
Settlement. The essence of the parties' settlement agreement is
that the respondent accepts the S&S designation for the cited
violation in Citation No. 4094231. Consequently, the respondent
has paid the $7,000.00 civil penalty proposed by the Secretary
for this citation. Thus, the total civil penalty imposed in this
proceeding is $34,500.00.
ORDER

I conclude that the proffered settlement is appropriate
under the criteria set forth in Section llO(i) of the Act.
WHEREFORE, the motion for approval of settlement IS GRANTED.
Upon payment of the entire $34,500.00 civil penalty in
satisfaction of the three citations in issue, IT IS ORDERED that
this case IS DISMISSED.

Jerold Feldman
Administrative Law Judge

An MSHA investigation revealed the forklift service brakes
satisfied the requisite performance standards for moving vehicles
contained in Table M-1 of section 56.1410l(b).
1

An accumulator is a glass jar containing brake fluid that
is designed to activate the brake system with the engine off.
Citation No. 4094234, which was affirmed in the initial decision,
was issued for an inadequate preshift examination that failed to
reveal the malfunctioning accumulator.
2

1764

Distribution~

Leslie John Rodriquez, Esq., Office of the Solicitor, U. S.
Department of Labor, 1371 Peachtree Street, N.E., Room 339,
Atlanta, GA 30367 (Certified Mail)
Carl B. Carruth, Esq., McNair & Sanford, P.A., 1301 Gervais
Street, Suite 1800, Nations Bank Tower, Columbia, SC 29201
(Certified Mail)
/ me a

1765

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFJCE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 3 1996
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINI STRATION (MSHA) ,
Pet itioner
v.

CIVIL PENALTY PROCEEDING
Docket No. KENT 93-110
A. C. No. 15-06388-03605
Congress Mine

GIVENS COAL COMPANY, INC.,
Respondent
DECISION

Appearances:

Jos~ph B. Luckett, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee,
f o r the Petitioner;
R. Jackson Rose, Esq., Harrogate, Tennessee,
for the Respondent .

Before:

Judge Feldman

This proceeding concerns a petition for assessment of civil
penalty filed by the Secretary of Labor against the respondent
corporation pursuant to section llO(a) of the Federal Mine Safety
and Health Act of 1977 (the Act), 30 U. S.C. § 820(a) . The
petition seeks to impose a total civil penalty of $28,700 for
four alleged v i olations of the mandatory safety standards in
Part 75 of the regulations, 30 C.F.R . Part 75.
Two of the citations concern the March 22, 1991, fatality of
Michael Keck as a result of a roof fall accident, anq the
respondent's rescue efforts that occurred immediately thereafter.
The remaining two citations were issued as a result of the
Mine Safety and Health Administtation's (MSHA's) accident
investigation, although the cited violations were not
contributing factors in the fatality.
This case was stayed pending the resolution of a related
civil suit. The stay was lifted on May 10, 1996, and this case
was heard on the merits on July 30, 1996, in Pineville, Kentucky.

1766

The parties' post-hearing Proposed Findings of Fact and
Conclusions of Law have been considered in the disposition of
this matter.
At the hearing the parties stipulated that Givens Coal
Company, Inc., was a medium size mine operator in March 1991,
and, as such, is subject to the jurisdiction of the Act. In
addition, the stipulations and testimony reflect the respondent
last operated a coal mine in May 1996, and that it is not
currently operating any coal mine, although it anticipates
reentering the coal mining business.
(Gov. Ex. 1; Tr. 130-31).
Givens Coal Company is a family owned corporation. The corporate
stock is owned by George Givens 1 and his wife. Givens has been a
coal operator since 1964.
For the reasons discussed below, the subject citations are
affirmed. The respondent is directed to pay a total civil
penalty of the $1,656 in satisfaction of the four citations in
issue.
Background
The Congress Coal Mine is located three miles south of
Middlesboro, Kentucky on Route 74. The Congress Mine was closed
in December 1993. The approved roof control plan provided for
entries and crosscuts with a maximum width of 20 feet. The
entries and crosscuts were developed with a minimum separation of
60 feet on center. The average height of the entries was 42
inches. Overhead support was provided by mechanically anchored
bolts, 30 inches on center, fully grouted rods, 36 inches on
center, or tensioned rebar bolts, 36 inches on center.
The Congress Mine extraction process was accomplished with
two continuous mining machines that operated one shift per day,
five days per week. The coal was transported from the faces by
shuttle cars to the beltline whe,r e it was conveyed to the

1

George Givens' cousin, Mark Givens, was an employee of
Givens Coal Company, Inc., who participated in the rescue
efforts. Mark Givens did not testify in this matter.
George Givens testified on behalf of the respondent. All
references to "Givens" in this decision pertain to George Givens.

1767

surface. Roof supports were installed by roof bolting machines,
equipped with ATRS systems. 2 The roof bolting machines were
30 inches in height and could be trammed with approximately
12 inches clearance from the roof above.
The Friday, March 22, 1991, shift began at 7:00 a.m. and was
scheduled to end at 3:00 p.m. The No. 3 section crew entered the
mine under the supervision of section foreman Ronnie Partin.
Shortly after the start of the shift, mine superintendent
Tommy Violet assigned Partin to supervise operations in the No. 1
section. Production in the No. 3 section continued under the
general supervision of Violet. Violet relied on scoop operator
Charles Phelps, who had his foreman's papers, to act as the
section foreman in Partin's absence.
Michael Keck and Mark Matteson were the No. 3 section roof
bolting machine operators. Keck and Matteson alternately
supported the 'face areas following the continuous miner across
the section . T.he roof bolting machine materials were supplied to
Keck and .Matteson by Phelps via the scoop .
The respondent had an "inby is out" policy that miners
caught under unsupported roof were subject to immediate
dismissal. Red reflective warning tags were routinely hung on
the last row of roof supports. Warning decals supplied by MSHA
were placed on equipment, glue boxes and at various locations
throughout the mine. MSHA's post-accident investigation revealed
no deficiencies in the respondent's training program or
disciplinary policy.
Keck was last seen by Violet the morning of the accident.
Phelps last saw Keck at approximately 1:00 p.m. when Phelps used
the scoop to load Keck's roof bolter with bolting materials.
Keck was last seen alive by another miner at approximately
2:15 p.m.

2

An ATRS on a roof bolting machine is an automated

temporary roof support system that uses structural steel to
provide initial support in order to protect the bolting machine
operator. ATRS support can only extend 4 feet inby the last row
of roof supports. Use of this system would not have prevented
Keck's accident.
(Tr. 67-68).

1768

It was normal operating procedure late in the Friday shift
to secure the ~orking areas and remove equipment from the face in
preparation for the weekend.
At approximately 2:45 p.m., Violet
went across the section on a buggy and met Matteson in an
adjacent entry. Matteson retreated from the face by tramming his
roof bolting machine to the No. 7 right crosscut. Violet looked
down the crosscut and noticed that Keck had not moved his roof
bolting machine from the face into the crosscut for the weekend.
Violet and Matteson traveled in the buggy to the next break
to check on Keck. They observed Keck's bolting machine crossways
in the entry with the lights on. Matteson exited the buggy and
approached the bolting machine. Matteson hollered to Violet that
Keck was inby roof supports under rock. It was ultimately
determined that Keck was approximately seven feet inby the roof
supports under a ror,k the size of a car's hood. Violet testified
that he sounded the roof inby the supports with a piece of steel
from the roof bolting machine. After sounding the roof Violet
concluded, "what was going to fall had fell (sic)." (Tr. 142).
Violet and Matteson proceeded several feet inby into the
unsupported roof area. They determined Keck was not conscious.
Violet and Matteson tried to free Keck but they could not move
the rock. Violet sent Matteson for help. While Matteson was
gone, Violet moved the roof bolter out of the way because it was
blocking the entry. Matteson returned with crew members Rodney
Harrell, a continuous miner operator who testified for the
Secretary, Mark Givens, Larry Poore and Grant Wilson. They
attempted to lift the rock, but to no avail. Violet sent someone
back for a jack that was located at the power center,
approximately 250 feet from the accident site. They jacked up
the rock and removed Keck.
Violet administered CPR but did not get a response. Violet
placed Keck on the buggy and continued CPR until Keck was
transferred to ambulance personn~l at the surface. Keck was
taken to the Middlesboro Appalachian Regional Hospital where he
was pronounced dead at 4:02 p.m.
Preliminary Findings of Fact

Ronald Russell, then MSHA acting field office supervisor,
arrived at the Congress Mine at approximately 4:30 p.m., shortly

1769

after Keck was removed from the scene. Russell seized the mine
shift examination books and issued an Order pursua~t to 103(k) of
the Act, 30 U.S.C. § 813(k), requiring the cessation of
production pending completion of an accident investigation.
MSHA investigators James W. Poynter and Daniel Johnson
arrived at the mine on Monday, March 25, 1991 . The investigators
observed the scene of the accident which had not been disturbed.
Through measurements, they determined the accident occurred
approximately 7 feet inby the last row of roof supports in an
entry 42 inches in height. The size of the rock that caused the
fatality was 5 1 6 11 wide by 7'6" long. The thickness of the rock
varied and it had a feather edge (approximately 10 inches thick)
at one end. The roof in the accident area was scaled, somewhat
broken, and appeared to be composed of unconsolidated shale.
Poynter observed a piece of roof material with a lifting jack
under one side and three crib locks positioned under the rock
inby the roof -.~ack. Poynter also observed a slate bar and some
blood evidence.
Keck was found under the draw rock with his slate bar under
him. 3 Given Keck's position and his proximity to the slate bar,
it appeared that Keck was fatally injured when he tried to remove
hanging draw rock that may have interfered with the 12 inch
clearance between the roof bolter and the roof.
As a consequence of his investigation Poynter issued
imminent danger Order No. 3824102 4 and two citations for
violations of the mandatory safety standard in 75.202(b),
30 C.F.R. § 75.202(b). This mandatory standard prohibits persons
from traveling or working under unsupported roof. The first
citation, Citation No. 3824103, was issued for Keck's exposure to
unsupported roof . The second citation, Citation No. 3824104, was

3

A slate bar is a steel bar approximately 48 to 60 inches
in length. It is used to remove loose roof material.
~ At trial the Secretary moved to dismiss imminent danger
Order No. 3824102 because no miners were exposed to unsupported
roof at the time the order was .issued. The Secretary's motion
was granted and the subject order has been vacated in this
decision.

1770

issued as a consequence of the recovery efforts that also
occurred under unsupported roof.
As a result of their investigation, Johnson also issued two
citations that were unrelated to the fatal accident. Johnson
issued Citation No. 3837521 for the respondent's alleged failure
to conduct an on-shift examination on the accident day in
apparent violation of section 75.304, 5 30 C.F.R. § 75 . 304 .
Johnson also issued l04(d ) (l) Citation No . 3837522, charging the
respondent with a high degree of negligence constituting an
unwarrantable failure, after he determined that methane tests
were not being performed at 20 minute intervals as required by
section 75.307, 6 30 C.F . R. § 75.307.

Inspector Richard Gibson, an inactive MSHA employee who is
currently on disability, testified on behalf of the respondent.
On April 3, 1991, ~ibson terminated the unsupported roof
citations and the citation concerning on-shift examinations.
Gibson did not participate in the March 25, 1991, accident
investigation. His testimony evidenced a lack of knowledge with
respect to the extent of the respondent's efforts to make the
requisite on-shift or methane examinations on March 22, 1991.
I

Citation No. 3824103 -- The Victim Pnder Pnsupported Roof
It is undisputed that Keck violated the respondent's policy
that prohibited personnel from traveling inby under unsupported
roof. The respondent asserts, in essence, that it should not be
held responsible for Keck's actions because Keck disregarded
basic safety procedures as well as company policy.
Resolution of the unsupported roof citations requires the
application of three distinct concepts that are ess~ntial in

s The pertinent provisions of section 75.304 are now
contained in section 75.362(a) {l), 30 C.F.R. § 75.362(a) (l).
6

The pertinent provisions of section 75.307 are
now contained in section 75.362(d) {l) {ii), 30 C.F.R.
§ 75. 362 (d) (1) (ii).

1771

determining the extent of an operator's liability for violations
of mandatory safety standards caused by the neglige~t acts of its
employees or management personnel. These concepts are strict
liability, negligence and imputed negligence.
With respect to the misconduct of Keck as a defense to
liability, the Commission and the Courts have consistently held
that operators are strictly liable for the misconduct of their
employees, even when such conduct involves violations of
mandatory standards created by employee sabotage. Fort Scott
Fertilizer-Culler. Inc., 17 FMSHRC 1112 (July 1995).
In Fort Scott, the Commission stated:
It is well established that operators are liable
without regard to fault for violations of the Mine Act.
E . g .. Sewell Coal Co. v. FMSHRC, 686 F.2d 1066, 1071
(4th Cir. \1982) Allied Products Co. y. FMSHRC, 666 F.2d
890-94 (5th Cir. 1982); Western Fuels-Utah. Inc . , 10
FMSHRC 256, 260-61 (March 1988), aff'd on other
grounqs, 870 F.2d 711 (D.C. Cir. 1989); Asarco. Inc.,
8 FMSHRC 1632, 1634-36 (November 1986), aff ' d, 868 F.2d
1195 (10th Cir. 1989). The Commission and the courts
have also consistently held that a miner's misconduct
in causing a violation is not a defense to liability.
For example, in' Allied Products, the court held that
the operator is liable for violations even where
"significant employee misconduct" caused the
violations. 666 F.2d at 893-94. The court concluded:
"If the act or its regulations are violated, it is
irrelevant whose act [precipitated] the violation .. . ,
the operator is liable." l,d. at 894. Simil arly, in
Ideal Cement Co., 13 FMSHRC 1346, 1351 (September
1991), the Commission observed that, "[u]nder the
liability scheme of the Mine Act, an operator is liable
for the violative conduct of· its employees, regardless
of whether the operator itself was without fault and
notwithstanding the existence of significant employee
misconduct." See also Mar-Land Indµstrial Contractor.
~. 14 FMSHRC 754, 757-58 (May 1992) .
l.d... at 1115.
\

1772

Thus, employee misconduct does not preclude operator
liability. However, for penalty purposes, it is relevant to
consider whether the operator's own negligence contributed to the
empoyee misconduct. In this regard, the Commission has stated:
The operator's fault or lack thereof is also a factor
to be considered in assessing a civil penalty. Asarco.
~, 8 FMSHRC at 1636.
The conduct of a rank-and-file
miner is not imputable to the operator in determining
negligence for penalty purposes. Southern Ohio Coal
,CQ.., 4 FMSHRC 1459, 1464 (August 1982). Rather, the
operator's supervision, training, and disciplining of
those miners is relevant. Id.; Western Fuels-Utah.
~I 10 FMSHRC at 261.
Id... at 1116.
As threshold matters, the respondent concedes that Keck's
fata1ity occurred because he traveled under unsupported roof.
Thus, the fact of occurrence of the section 75.202{b) violation
cited in Citation No. 3824103 and the significant and substantial
(S&S) nature of this violation are self evident. Therefore, as
noted above, the respondent is strictly liable for this
violation.
With respect to determining the appropriate civil penalty to
be imposed, the Secretary concedes that Keck was a rank-and-file
employee with no management responsibilities. Thus, Keck's
reckless conduct is not imputable to the respondent for
negligence purposes. However, the inquiry does not end here .
The respondent is subject to a significant civil penalty if its
supervision, training, or disciplinary policies contributed to
Keck's misconduct .
With respect to the first element of supervision, although
Violet last saw Keck in the early morning on March 22f 1991, Keck
was observed by Phelps, the acting section foreman, throughout
the day. There is no evidence of any history of actions by Keck
with respect to the company's "iiiby is out" policy that would
have alerted management that Keck required extraordinary
supervisor scrutiny. Employees cannot be under the watchful eye
of management at all times. The fact that the respondent was
unaware that Keck had gone und~r unsupported roof does not,
alone, provide a basis for concluding he was inadequately
supervised. The Secretary admits that Keck was not directed by

1773

management to go under unsupported roof. The uncontroverted
testimony of Harrell, Phelps, Violet and Givens reflects that
Keck's actions violated company policy and training directives.
Thus, there is no probative evidence that Keck was inadequately
supervised.
Turning to the second element cqncerning training, as noted
above, a post-accident investigation of the respondent's training
program, performed by MSHA investigator Ronnie Deaton, revealed
no training violations or other deficiencies.
The respondent's
testimony that miners were frequently cautioned that ~inby is
out" was uncontradicted and corroborated by former employee
Steve Harrell, a witness called by the Secretary. There was also
unrefuted testimony that there were warning signs posted
throughout the mine cautioning miners about the dangers of
unsupported roof. Consequently, there is no evidence that Keck's
misconduct was attributable to a lack of training.
''

Addressing · the final element concerning discipline, there is
no evidence that the respondent lacked a relevant disciplinary
policy, or, that its disciplinary policy was ineffective. While
the testimony of Violet and Givens that miners caught under
unsupported roof were subject to immediate termination was
self-serving, their statements were confirmed by Harrell.
(Tr. 27-28). Moreover, there is no evidence that MSHA
investigator Deaton found the respondent's discipline policy
lacking. Accordingly, there is nothing to reflect that Keck's
accident was a consequence of inadequate discipline.
Thus, the Secretary has failed to establish the respondent's
supervision, training, or discipline, materially contributed to
Keck's violative conduct. In reaching this conclusion it ·is
helpful to compare this case to Southern Ohio Coal Company,
4 FMSHRC 1459 (August 1982), where the Commission found a
supervisor's negligent acts were responsible for a fatal roof
fall accident. In Southern Ohio,· the foreman left an area after
directing the decedent to remove an inby row of temporary roof
supports so that equipment could be brought in to remove coal .
.l.d.... at 1460. By contrast, Keck traveled inby roof supports
against the advice, and without the knowledge, of management.

1774

An operator cannot guarantee that an employee will always

follow safety ;nstructions. While, in hindsight, more frequent
supervisory contact with Keck on the day of the accident may have
been warranted, it is doubtful that such contact would have
prevented this accident. To the extent that the respondent's
supervisory efforts were negligent, if at all, it was for failing
to observe Keck immediately prior to his entry under unsupported
roof. Such negligence is relatively low and warrants a civil
penalty amount similar to that which should be imposed under
strict liability. 7
The Secretary, however, proposes a civil penalty of
$9,500.00 for Keck's March 22, 1991, violation of section
75.202(b} based, in substantial part, on allegations that the
respondent was moderately negligent. The moderate negligence
charged in the citation was reduced from high negligence after
the Secretary determined the company prohibited Keck's action.
A.s noted above, as an employee, Keck's reckless conduct is not
imputable to the respondent for penalty purposes. With respect
to the respondent's actions, the Secretary's own post-accident
investigation failed to reveal deficiencies in the respondent's
supervision, training or discipline. Thus, this record, at best,
demonstrates low negligence, rather than the moderate degree of
negligence advanced by the Secretary.
With due regard to the serious gravity of this violation,
I conclude the absence of more than low negligence by the
respondent, and, the respondent's moderate operator size, are
significant mitigating factors. Accordingly, a civil penalty of
$500.00 is assessed for the violation of section 75.202(b} cited
in Citation No. 3824103.

7

Poynter's analysis of the degree of the respondent's
responsibility was consistent with the doctrine of strict
liability. Poynter stated that an \\operator has a strict
importance to instruct its employees and have knowledge of their
working practices," and that a supervisor is \\responsible for all
actions of [his] employees." (Tr. 57, 73-77).

1775

Citation No. 3824104 -- The Rescuers Under Unsupported Roof
Citation No . 3824104 was issued by Poynter for the recovery
team's violation of section 75.202(b) in that they attempted to
rescue Keck without first installing temporary roof supports. As
previously discussed, it is undisputed that six individuals
risked their lives by going under unsupported roof in an effort
to save Keck. Consequently, the fact of occurrence of the cited
violation and its S&S nature are beyond dispute. Given the
strict liability regardless of fault imposed on operators for
violations of mandatory safety standards, the respondent is
liable for the cited violation. The extent of the respondent's
liability, as manifest by the amount of civil penalty, is, in
significant part, dependent on the degree of negligence to be
imputed from Violet to the respondent.
The Secretary proposes a civil penalty of $12,000 for
Citation No. ~824104. The amount of the proposed penalty is
based on the respondent's allegedly high negligence and the fact
that the violation exposed six individuals to the hazard of
unsupported roof. To support the high negligence allegedly
attributable to Violet, Poynter explained that upon initially
finding Keck, Violet and Matteson acted on impulse as a
consequence of their anxiety. Thus, Poynter, in essence,
considered Violet's initial behavior to be excusable. Poynter
further opined that after Violet and Matteson were unable to lift
the rock, Violet should have assessed the risk and reflected in
order to avoid exposing others to danger.
Thus, Poynter concluded Violet's instructions to Matteson to
get additional help, before installing temporary roof supports,
removed any mitigating factors with respect to the degree of
Violet's negligence.
(Tr. 83-84). Consequently, Violet's
behavior was deemed to be highly negligent. Poynter .testified
that, in issuing the citation, he relied on information provided
to him by Harrell who was calle~ upon to assist in the rescue.
In analyzing the degree of Violet's negligence, several
factors must be considered. At the outset, while it is clear
Violet was desperately seeking additional help, it is not so
clear Violet actually ordered his subordinates under unsupported
roof. In raising this question, I am not unmindful of the not so
subtle pressure of a supervisor's request, under normal

1776

circumstances, for the services of a "volunteer." However, these
were not normal circumstances. Under these exigent conditions,
it is understandable that a miner would voluntarily disregard
danger in an effort to save the life of a fellow worker.
The conclusion that Violet did not direct others to go inby
is not mere speculation. Harrell, who was called by the
Secretary, testified that he was running a continuous miner when
he was informed by Matteson about the accident. Harrell stated
he immediately "went over there" and "tried to lift the rock off
[Keck]" with everybody else.
(Tr. 25-26). Harrell indicated,
upon arriving at the accident scene, he did not know the extent
of Keck's injuries although he could see Keck's waist was
crushed.
(Tr. 30-31). Harrell acted spontaneously and he stated
no one directed him to go under unsupported roof. Harrell
recalled:
[we] just saw him under the rock and everybody just
went over. We just looked up and made sure nothing was
hanging, just went and got the rock -- tried to get the
rock off of him. We thought he was alive. (Tr.31).
Consistent with Harrell's testimony, Violet testified:
Everybody reacted. Okay. It was just a response. A
man covered up, you know, they was going to help.
There wasn't nobody directing nobody to come out there
and do that.
(Tr. 145).
Violet was asked if, in hindsight, he thought it was a good
idea to go under unsupported roof . Violet responded without
hesitation, "I'd do it again. To help somebody out, yeah."
(Tr. 166) .
Thus, the evidence does not adequately demonstrate that
Violet directed subordinates to· go under unsupported roof.
Violet's own negligence in exposing himself to danger cannot be
imputed to the respondent. ~Nacco Mining Co., 3 FMSHRC 848,
849-50 {April 1981) . Consequently, there is no negligence to be
imputed to the respondent.

1777

Assuming, arguendo, the evidence does support the
Secretary's contention that Violet's actions were responsible for
exposing the five other rescuers to the hazards of unsupported
roof, Table VIII in section 100 . 3(d) of the Secretary's civil
penalty criteria, 30 C.F.R. § 100.3(d), provides "considerable
mitigating circumstances" as a guideline for a finding of
"low negligence." Poynter testified it is essential to
administer emergency first aid as quickly as possible, stating
that any delay cuts into what rescuers ref er to as the "golden
hour."
(Tr.47). Violet testified that it would have taken
30 minutes to cut and install roof timbers prior to rescue
efforts. Johnson testified it would take approximately 15
minutes to install temporary timbers. However, Johnson's
estimation did not appear to include the time required for
transporting timbers to the accident site . Regardless of the
time required to install supports, installation of temporary
supports in a roof fall accident is problematical. While
surrounding areas can be supported, it is difficult, if not
impossible, to support roof directly over a victim, as it would
require setting temporary supports on the debris sought to be
removed.
(Tr . 200-01, 263-66).
\

In the final analysis, while the facts support a finding of
liability as a matter of law, there are "considerable mitigating
circumstances" as a matter of equity . The propriety of Violet's
actions must not be judged retrospectively. Rather, his behavior
must be evaluated based upon his reasonable beliefs at the time
of the accident -- that the roof conditions were stable, that
Keck was alive, and, that further delay might result in Keck's
death. Thus, on balance, Violet's actions, when viewed in a
light most favorable to the Secretary, evidences no more than
very low negligence even if Violet directed others to go inby
roof supports. Thus, only a very low degree of negligence may be
imputed to the respondent for penalty purposes.
In conclusion, because of compelling mitigation, a civil
penalty of $6.00 shall be imposed for the section 75.202(b)
violation cited in Citation No. 3824104. Despite this de minimus
penalty, I wish to note that I share Inspector Poynter's concern
that all reasonable precautions must be taken to ensure that
rescuers do not suffer the same fate as the victim of a roof
fall. However, there is an inadequate basis for imposing a
significant civil penalty for the rescue efforts in this case

1778

under these circumstances. Moreover, an insignificant penalty in
this instance is not inconsistent with a primary goal of the
Mine Act that seeks to ensure that safety concerns are not
subordinated to concerns related to productivity.
Citation No. 3837521 - On - Shift Examination
A preshift examination is conducted each shift 1 prior to
personnel entering the mine, by a certified person des i gnated by
the operator. This examination is intended to identify and
correct all hazards before the shift begins. The mandatory
safety regulations also require at least one on-shift inspection
of each working section by a certified person designated by the
operator during each shift. The operable safety standard in
effect for on - shift examinations in March 1991 was section
75.304, 30 C. F.R. § 75.304. On-shift examinations are intended
to identify hazards that occur as a result of changing conditions
once coal production on a shift begins, such as methane or coal
dust accumulations, adverse roof conditions, and ventilation
problems.
During the course of Inspector Johnson's accident
investigation, Violet advised Johnson that he had not conducted
an on-shift examination in all working headings on the day of the
accident on March 22, 1991, because he had stayed with the
continuous miner and shuttle car operators that day.
Consequently, Johnson issued 104(d) (l) Citation No. 3837521
alleging a violation of section 75.304.
Johnson opined it was reasonably likely that serious injury
will occur as a result of a problem with undiscovered draw rock,
similar to the roof condition that caused Keck's fatality. 8
Johnson also noted that coal dust and/or methane accumulations
could go unnoticed without remedial rock dusting or ventilation
curtain adjustments . It was reasonably likely such hazardous
conditions occurring during a shift will result in a methane
ignition or coal dust explosion that will expose miners to

8

There is no evidence that the cited violation contributed
to the fatal accident. It is doubtful that an on-shift
examination would have prevented Keck's disregard of company
policy.

1779

serious or fatal injuries.
violation as S&S.

Therefore, Johnson characterized the

Johnson also concluded the violation resulted from the
respondent's high negligence attributable to an unwarrantable
failure. The citation was subsequently modified to a l04(a)
citation associated with moderate negligence when it was learned
that on-shift examinations had been performed in most, but not
all, of the working places.
(Tr. 104).
Violet testified that he had assigned Phelps to conduct the
on-shift examinations as Phelps drove the scoop from heading to
heading supplying the roof bolters and cleaning coal dust that
had accumulated behind the dusters. Violet confirmed that he had
not done the on-shift examinations on March 22, 1991. When asked
if he had informed MSHA that Phelps had done the on-shifts,
Violet testif.ied:
I felt -- you know, after the inquiry and all this they
asked me if I done it, I said -- you know, I told them,
no, I didn't do it, which I didn't. They didn't ask me
if anybody else done it. They just asked me if I done
it. So I told them I didn't do it.
But as far as it
being done, Charles Phelps done it and I showed
[MSHA supervisor] Ronnie Russell where he had done it.
(Tr.147-48).

Phelps testified that he informed MSHA investigators on the
Monday following the accident that he had performed on-shift
examinations on March 22, 1991. Phelps stated that he showed the
inspectors three different places that he had examined on the
section.
(Tr. 172). However, Johnson stated there are seven
working headings in the No. 3 section. (Tr. 104).
Ronnie Russell testified i~ this proceeding. He was never
asked to corroborate Violet's account about being shown evidence
of on-shift examinations. Significantly, Russell does not recall
seeing any on-shift examination entries in the examination book
for March 22, 1991. Russell recalled the entries in the
examination book for March 22, 1991, were incomplete.

1780

George Givens attempted to explain the reasons for the
incomplete March 22, 1991, examination book entries, and the
inaccurate information provided to MSHA investigators on
March 25, 1991. Givens testified:
... the day of the investigation was the day of the
funeral. And the men -- all the men -- the men were
all wanting to go to the funeral. They were going to
have an investigation. Nobody was right at that time,
Your Honor. Nobody even paid any attention to what was
going on. If some -- you know, I mean, it just was a
situation I've never been in before. I never had a
fatality before and the behavior of the men and what
went on. And what was going on in the investigation
didn't seem important to a lot of people at that time.
Because a lot of people that worked there were personal
friends and related to Michael Keck.
(Tr. 244-45).
While grief over the death of a fellow worker may have
interfered with the accuracy of the information provided to the
MSHA investigators, I must make findings on the evidence
presented. Section 75.304 required on-shift examinations in
"each working section" during each coal-producing shift. Even
Phelps did not allege that he informed MSHA that he had performed
the on-shift in .e.a.cil working section. Moreover, there is no
evidence that the examination book contained entries documenting
that a complete on-shift had been conducted. Finally, Violet
never clearly communicated to investigators that an on-shift had
been done.
The belated exculpatory testimony of Violet and Phelps that
a complete on-shift examination had in fact been performed on
March 22, 1991, is self-serving and must be afforded little
probative value. Consequently, the Secretary has established, by
a preponderance of the evidence, that the cited section 75.304
violation in fact occurred.
A violation is properly designated as S&S, if, based on the
particular facts surrounding that violation, there exists a
reasonable likelihood that the hazard contributed to [by the
violation] will result in an injury or an illness of a reasonably
serious nature. Cement Division. National Gypsum, 3 FMSHRC 822,
825 (April 1981). See also Mathies Coal Co., 6 FMSHRC 1 (January

1781

1984); Austin Power Co. y, Secretary, 861 F.2d 99, 104-05
(5th Cir. 1988), aff 'g 9 FMSHRC 2015, 2021 (December 1987)
(approving S&S criteria in Mathies) .
Whether a particular violation is significant and
substantial must be based ''on the particular facts surrounding
the violation .... " Texasgulf. Inc., 10 FMSHRC 498, 501
(April 1988). In Manalapan Mining Company. Incox:porated,
18 FMSHRC ~ (August 30, 1996), the Commission recently noted the
significant hazards created by a violation caused by the failure
to perform a preshift examination. In fact, in Manalapan,
Chairman Jordan and Commissioner Marks, in a concurring opinion,
suggested "violations of the preshift standard are presumptively
S&S." ~, .a.l.il2 ~at 21. Consistent with Manalapan, I
conclude that it is reasonably likely that serious or fatal
injuries from fire or explosion will occur in the absence of
complete on-shift examinations because of undetected hazardous
conditions, such as methane build-up, that occur during the
mining process . Accordingly, the S&S characterization in
Citation No. 3837521 is affirmed.
In considering whether the $6,000 civil penalty proposed by
the Secretary for Citation No. 3837521 is appropriate under
section llO(i) of the Act, I note that the respondent is a
moderate operator that is not currently engaged in mining
operations . Although the gravity of the violation is serious,
the degree of negligence attributable to the respondent must be
considered to be less than moderate given the Secretary's
concession that many of the working sections were examined.
Accordingly, a civil penalty of $350 is assessed for Citation
No. 3837521.
Citation No. 3837522 -- Methane Examinations
The pertinent mandatory safety standard in effect in
March 1991, concerning methane examinations was section 75.307,
30 C.F.R. § 75.307. This mandatory standard required examination
for methane at the start of each shift and at intervals of not
more than 20 minutes during the operation of energized electric
equipment.

1782

On March 25, 1991, during the course of his accident
investigation, Johnson determined Violet was the only person on
the section with a hand held monitor. In this regard, Johnson
learned, although hand held monitors were stored at the surface,
neither roof bolt operators Keck and Matteson, nor continuous
miner operator Harrell, had hand held methane monitors with them
while operating their equipment at the face on the day of the
accident. Since Keck was not seen by Violet for several hours
prior to his discovery at 2:30 p.m., and as Violet was the only
person on the section with a portable methane monitor, Johnson
concluded the requisite methane tests were not being taken at
20 minute intervals.
As a result of his findings, Johnson issued Citation
No. 3837522 for an alleged violation of section 75.307. Johnson
characterized the violation as S&S because sparks caused by the
continuous miner drill bits, or arcing in a defective piece of
permissible electric equipment, are likely ignition sources that
could initiate an explosion of undetected methane .
Johnson attributed the violation to the respondent's
unwarrantable failure because only Violet had a methane detector
and there was a continuous miner, two roof bolting machines and
an electric scoop on the section that were operated without the
requisite methane testing.
Violet testified that Johnson was mistaken in his belief
that Violet was responsible for the methane testing. Violet
stated he had assigned Phelps to perform the required methane
testing on March 22, 1991. (Tr. 149) . However, Violet's
testimony is inconsistent with the information provided by Phelps
at the hearing. Although Phelps stated he obtained the required
methane readings, he also testified he departed the mine at
2 : 15 p.m. when he took the scoop outside. Mining operations were
scheduled to continue until 3:00 p.m. Moreover, Phelps testified
he last saw Keck at 1:00 p.m. Thus, even Phelps' testimony
reveals no methane testing at t~e No . 7 heading between 1:00 p.m .
and Phelps' departure at 2:15 p.m. It is apparent, therefore,
that scoop operator Phelps, given his varied duties of cleaning
and supplying bolters, was not in a position to take methane
readings at each working face within 20 minute intervals.

1783

Givens' testimony that a hand held methane detector was
found on Keck's roof bolting machine is inconsistent with MSHA's
investigation findings. It is also inconsistent wi~h Violet's
statement that Phelps had the only methane tester in the section.
Givens was not underground on the day of the accident and he does
not have the first hand knowledge of Violet who was in charge.
Accordingly, I credit the testimony of Phelps and Violet which
reflects neither roof bolting machine operators Keck nor
Matteson, had methanometers on the day of the accident.
Finally, it is apparent that the provisions of section
75.307 contemplated that equipment operators are best suited to
take the mandatory methane readings at frequent intervals during
their equipment operation. In this regard, the respondent
admitted that hand held monitors are made available on the
surf ace for each equipment operator at the beginning of each
shift. Thus, the evidence supports the fact of a section 75.307
violation.
With respect to the S&S issue, although the Congress Mine
was not classified as a gassy mine, the liberation of methane at
the face is a constant hazard that requires constant monitoring
to ensure proper ventilation. Undetected methane concentrations,
in the presence of potential ignition sources from electric
powered equipment and sparks generated by the continuous miner
extraction process, create the likelihood of an explosion and
fire that will result in serious or fatal injuries. 9
Accordingly, the record also supports Johnson's S&S designation.
Johnson also attributed this violation to the respondent's
unwarrantable failure. Unwarrantable failure constitutes
aggravated conduct that exceeds ordinary negligence. Emery
Mining Corp., 9 FMSHRC 1997, 2001 (December 1987). Unwarrantable
failure is characterized by such conduct as "reckless disregard,"
"intentional misconduct," "indifference" or a "serious · lack of
reasonable care.'' Id. At 2003-04; Rochester & Pittsburgh Coal
Cox:p., 13 FMSHRC 189, 194-94 (February 1991). When an operator
allows roof bolter operators and continuous miner operators to
enter a mine without hand held methanometers that are stored at

9

Johnson conceded the cited violation was not a
contributing cause of Keck's death.
(Tr. 120-21).

1784

the surface, it does so at its own risk. Under these
circumstances, the systematic failure to take methane readings at
the face at a minimum of 20 minute intervals as required by the
mandatory safety standard manifests a ~serious lack ·of reasonable
care" evidencing an unwarrantable failure. Consequently
104(d) (1) Citation No. 3837522 is affirmed.
The Secretary seeks a $1,200 civil penalty for this
citation. Given the moderate size of the respondent as well as
the other penalty criteria in section llO(i) of the Act, I find
that a civil penalty of $800 is appropriate. This penalty amount
recognizes the respondent's high degree of negligence. It also
reflects the serious gravity of the violation and the absence of
special circumstances, in that the cited violation did not
contribute to the fatal accident.
ORDER
In view of the above, the Secretary's Motion to Dismiss
Imminent Danger Order No. 3824102 IS GRANTED. ACCORDINGLY,
IT IS ORDERED that Imminent Danger Order No. 3824102 IS VACATED.
IT IS FURTHER ORDERED that 104(a) Citation Nos. 3824103, 3824104
and 3837521 ARE AFFIRMED. IT IS ALSO ORDERED that l04(d) (1)
Citation No. 3837522 IS AFFIRMED. CONSEQUENTLY, the respondent
shall pay a total civil penalty of $1,656 to the Mine Safety
and Health Administration in satisfaction of the citations
in issue. Payment shall be made within 30 days of the date of
this decision. Upon timely receipt of payment, this case
IS DISMISSED.

Jerold Feldman
Administrative Law Judg~
Distribution:
Joseph B. Luckett, Esq., Office of the Solicitor, U.S. Dept. of
Labor, 2002 Richard Jones Rd., Suite B-201, Nashville, TN 37215
(Certified Mail)
R . Jackson Rose, Esq., P.O. Box 540, Cumberland Gap, TN 37724
(Certified Mail)
/mca

1785

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 10 1996
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
Petitioner
v.
BUCK CREEK COAL INC.,
Respondent

CIVIL PENALTY PROCEEDINGS

Docket No. LAKE 93-261
A.C. No. 12-02033-03596
Docket No. LAKE 93-268
A.C. No. 12-02033-03597
Docket NO. LAKE 93-273
A.C. No. 12-02033-03598
Docket No. LAKE 93-278
A.C. No. 12-02033-03599
Buck Creek Mine

DEFAQLT DECISION

Before:

Judge Hodgdon

These cases are before me on Petitions for Assessment of
Civil Penalty filed by the Secretary of Labor, acting through his
Mine Safety and Health Administration (MSHA), against Buck Creek
Coal Inc. pursuant to section 105 of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 815. The petitions allege 12
violations of the Secretary's mandatory health and safety
standards and seek penalties of $13,612.00. For the reasons set
forth below, I find the company in default, affirm the orders and
citations, and assess penalties of $13,612.00.
These cases are the first in a long line of proceedings
involving Buck Creek. At various times during the past two years
proceedings in these cases have been stayed pending the outcome
of criminal actions brought by the U.S. Attorney against the
company. The criminal cases were completed in the spring of this
year when the company pleaded guilty to a l l 12 counts of the
indictment against it.
On May 1, 1996, counsel for the Secretary served
Interrogatories and a Request for Production of Documents on the
Respondent. On June 24, counsel filed a Motion to Compel stating

1786

that Buck Creek had received the discovery requests on May 3, but
had not responded to them. Consequently, the Secretary requested
that the company be compel led to respond to the requests and that
if the company did not respond to the requests a · d.e f aul t decision
be issued in the proceedings. Buck Creek did not respond to the
Motion to Compel .
Based on the Secretary's unopposed motion, an Order
Compelling Response to Discovery Requests was issued on July 29,
1996. Buck Creek was ordered to respond to the Secretary's
discovery requests within 21 days of the date of the order . The
company was further cautioned that " [f]ailure to respond will
result in the issuance of an Order of Default, without the
issuance of a prior Order to Show Cause ."

The order was sent by Certifi ed Mail -Ret urn Receipt
Requested to Chuck Shultise , President of Buck Creek; Randall
Hammond, Mine Superintendent; and Terry G. Farmer , Esq., t he
company's bankruptcy counsel. Return Receipt Cards have been
received from all three indicating that the order was received on
either July 31 or August 1 .
On September 17 , 1996, the Secretary filed a Motion fo r an
Order of Default stating that as of that date the company had not
responded to the discovery requests . Therefore , the Secretary
requested that an order of default be issued . Buck Creek h a s not
responded to the motion.
I am aware that Buck Creek is apparently in bankrup tcy .
However , filing a petition in bankruptcy does not automatica lly
stay proceedings before the Commission or foreclose an entry of
judgment against the company. 11 U. S.C. § 362(b) (4); Hol st
Excavating, Inc ., 17 FMSHRC 101, 102 (February 1995) ; Secretary
of Labor on behalf of Pri ce v. Jim Walter Resources, I nc. , 12
FMSHRC 1521, 1530 (August 1990) .

Commission Rule 59, 29 C.F.R. § 2700 . 59, stat es that "[i]f
any person, including a party, fails to comply wi th an order
compelling discovery , the Judge may make such orders . wi th regard
to the failure as are just and appropriate . . . . " Commi ssion
Rule 66(a) , 29 C.F . R. § 2700.66(a) , requires that "[w] hen a party
fails to comply with an order of a Judge . . . an order to show
cause shall be directed to the party before the entry of any
order of default or dismissal."
In view of the Respondent ' s consistent failure to r e spond to
the Secretar y's discovery requests or motions regardi ng the
requests, I concluded that issuing an order to show cause befor e

1787

issuing a default decision in these cases would be a futi l e act.
Consequently, I warned the Respondent in the order compelling
discovery that failure to respond would result in default without
going through the motion of issuing an order to show cause . The
Respondent ' s subsequent failure to respond to the order
compelling responses to the discovery requests or the Secretary's
motion for default demonstrate that that conclusion was correct .
Furthermore , by putting the warning in the order and sending it
Certified-Return Receipt Requested, the requirements of Rule
66(a) were complied with .

ORPER
Based on the above, I find the Respondent, Buck Creek Coal
Inc. , in default in these cases . Accordingly, Citation No.
3823590 in Docket No. LAKE 93-261, Order No. 3843663 in Docket
No. LAKE 93 - 268, Citation Nos. 3843336, 3843337 and 4054443 in
Docket No. LAKE 93-273 and Order Nos. 3037120, 3843435 and
3843582 and Citation Nos . 3843379, 3843380 , 3843334 and 4055317
in Docket No. LAKE 93- 278 are AFFIRMED . Buck Creek Coal Inc. is
ORDERED TO PAY civil penalties of $13,612 . 00 within 30 days of
the date of this decision. On receipt of payment, these
proceedings are DISMISSED .

d.~l'tl~
T . Todd H;~~lo:i-- .
Administrative Law Judge
Distribution :
Rafael Alvarez, Esq . , Office of the Solicitor, U. S. Department of
Labor, 230 S. Dearborn St., 8th Floor, Chicago, IL 60604
(Certified Mail)
Mr . Chuck Shultise, President, Buck Creek Coal Co., Inc., RR5,
Box 203, Sullivan , IN 47882 (Certified Mail)
Mr . Randall Hammond, Superintendent, Buck Creek Coal Co., Inc.,
2156 S . County Rd., 50 West St., Sullivan, IN 47882 (Certified
Ma il)
Terry G. Far mer, Esq., Barnoerger, Foreman, Oswald , & Ha hn,
708 Hulman Bldg. , P.O. Box 657, Evansville, IN 47704 (Certifi ed
Mail)
/lt

1788

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JODGES
2 SK'iLINE , 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 1 8 1996
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. LAKE 94 - 8
A.C. No . 12 - 02033-03600

v.
BUCK CREEK COAL INC.,
Respondent

Docket No. LAKE 94 - 13
A.C. No. 12-02033-03601
Docket NO. LAKE 94-21
A.C. No . 12-02033-03602
Docket No. LAKE 94-41
A.C. No. 12-02033-03603
Buck Creek Mine

PEFAQLT DECISION
Before:

Judge Hodgdon

These cases are before me on Petitions for Assessment of
Civil Penalty filed by the Secretary of Labor , acting through h i s
Mine Safety and Health Administration {MSHA), against Buck Creek
Coal Inc. pursuant to section 105 of the Federal Mine Safety and
Health Act of 1977, 30 U.S . C. § 815 . The petitions allege 26
violations of the Secretary ' s mandatory health and safety
standards and seek penalties of $58,865.00.
For the reasons set
forth below, I find the company in default , affirm the orders and
citations , and assess penalties of $58,865.00 .
These cases are several in a long line of proceedings
involving Buck Creek . 1 At various times during the past two
years proceedings in these cases have been stayed pending the
outcome of criminal actions brought by the U.S. Attorney against
the company. The criminal cases were completed in the spring of
this year when the company pleaded guilty to all 12 counts of the
indictment against it.

1

Because of the number of cases involving Buck Creek,
Docket No. LAKE 94-72 was designated as the master docket for
filings in any of the cases . However, this decision identifies ,
in the caption , the specific docket number of the cases involved.

1789

On May 1, 1996, counsel for the Secretary served
Interrogatories and a Request for Production of Documents on the
Respondent. On June 24, counsel filed a Motion to Compel stating
that Buck Creek had received the discovery requests on May 3, but
had not responded to them. Consequently, the Secretary requested
that the company be compelled to respond to the requests and that
if the company did not respond to the requests a default decision
be issued in the proceedings. Buck Creek did not respond to the
Motion to Compel.
Based on the Secretary 's unopposed motion, an Order
Compelling Response to Discovery Requests was issued on July 29,
1996. Buck Creek was ordered to respond to the Secretary's
discovery requests within 21 days of the date of the order. The
company was further cautioned that "[f]ailure to respond will
result in the issuance of an Order of Default, without the
issuance of a prior Order to Show Cause. ·"
The order was sent by Certified Mail-Return Receipt
Requested to Chuck Shultise, President of Buck Creek; Randall
Hammond, Mine Superintendent; and Terry G. Farmer, Esq., the
company's bankruptcy counsel. Return Receipt Cards have been
received from all three indicating that the order was received on
either July 31 or August 1.
On September 17, 1996, the Secretary filed a Motion for an
Order of Default stating that as of that date the company had not
responded to the discovery requests. Therefore, the Secretary
requested that an order of default be issued. Buck Creek has not
responded to the motion.
I am aware that Buck Creek is apparently in bankruptcy.
However, filing a petition in bankruptcy does not automatically
stay proceedings before the Commission or foreclose an entry of
judgment against the company. 11 U.S.C. § 362{b) {4); Holst
Excavating, Inc., 17 FMSHRC 101, 102 (February 1995); Secretary
of Labor on behalf of Price v. Jim Walter Resources, Irie., 12
FMSHRC 1521, 1530 (August 1990).
Commission Rule 59, 29 C.F.R. § 2700.59, states that "[i)f
any person, including a party, fails to comply with an order
compelling discovery, the Judge may make such orders with regard
to the failure as are just and appr~priate . . . . " Commission
Rule 66(a), 29 C.F.R. § 2700.66(a), requires that "[w]hen a party
fails to comply with an order of· a Judge . . • an order to show
cause shall be directed to the party before the entry of any
order of default or dismissal."

1790

In view of the Respondent's consistent failure to respond to
the Secretary's discovery requests or motions regarding the
requests, I concluded that issuing an order to show cause before
issuing a default decision in these cases would be a ·futile act.
Consequently, I warned the Respondent in the order compelling
discovery that failure to respond would result in default without
going through the motion of issuing an order to show cause. The
Respondent's subsequent failure to respond to the order
compelling responses to the discovery requests or the Secretary's
motion for default demonstrate that that conclusion was correct.
Furthermore , by putting the warning in the order and sending it
Certified-Return Receipt Requested, the requirements of Rule
66(a) were complied with.
ORDER
Based on the above, I find the Respondent, Buck Creek Coal
Inc., in default in these cases. Accordingly, Order No. 3843585
and Citation Nos . .4054841 and 4054842 in Docket No . LAKE 94-8,
Citation Nos. 3843335 and 3843394 in Docket No. LAKE 94-13 , Order
Nos. 3843374 , 3843376, 3843377, 3843501 , 3843502 and 3843503 and
Citation Nos. 3843366, 3843367 , 3843666 , 4055778, 38 4 3668 4054885
in Docket No. LAKE 94-21 and Citation Nos. 3846207 , 3843338 ,
3843523 , 3843524, 3843525, 4259924, 3843806 , 3843526 and 3843531
in Docket No. LAKE 94 - 41 are AFFIRMED. Buck Creek Coal Inc., or
its successor, 2 is ORDERED TO PAY civil penalties of $58,865 . 00
within 30 days of the date of this decision . On receipt of
payment , these proceedings are DISMISSED .
I

\/.~/,(.~

T. Todd H~~.,
Administrative Law Judge

2

According to a July 19, 1996, news release , issued by the
United States Attorney for the Southern District of Indiana, the
company is now known as Indiana Coal Company.

1791

Distribution:
Rafael Alvarez, Esq . , Office of the Solicitor, U.S. Department of
Labor, 230 S. Dearborn St. , 8th Floor, Chicago, IL 60604
(Certified Mail)
Mr . Chuck Shultise, President, Buck Creek Coal Co., Inc., RR5,
Box 203 , Sullivan, IN 47882 (Certified Mail)
Mr. Randall Hammond , Superintendent, Buck Creek Coal Co. , Inc. ,
2156 S. County Rd . , 50 West St., Sullivan, IN 47882 (Certified
Mail)
Terry G. Farmer, Esq., Bamberger, Foreman , Oswald, & Hahn,
708 Hulman Bldg., P.O . Box 657, Evansville, IN 47704 (Certified
Mail)
/lt

1792

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF AOMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 2 11996
KERMIT CAMPBELL,
Applicant
v.

COMPENSATION PROCEEDING

JOHN CHANEY TRUCKING CO., INC.:
and/or WATTS AND CHANEY
TRUCKING, INC .
Respondent

Mine ID 15-13936 RlO
Star Fire Mine

Docket No. KENT 96-305-C

ORDER OF DISMISSAL

Before :

Judge Melick

on July 18, 1996, the Applicant , Kermit Campbell, filed an
application for compensation under Section 111 of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 801 et. seq . , the MAct",
based upon alleged idlement because MFederal Mine Inspector
Frank Mayhew inspected and put my truck out of service". It was
not alleged that a withdrawal order caused the idlement.
Section 111 of the Act authorizes entitlement to compensation
only following the issuance of a withdrawal order under the Act.
Accordingly the Applicant was ordered to show cause why his case
should not be dismissed .
In response to the show cause order the Applicant submitted
a copy of the Msection 104(a}" citation which he maintains was
the basis for this application for compensation. Applicant
further stated that the inspector "neglected to write a
withdrawal order on the citation."
Under the circumstances, since the alleged idlement was not
the result of the issuance of an order under the Act, this case
must be dismissed.

Gar Meli
Administr

1793

Distribution:
Kermit Campbell, General Delivery, Rowdy , KY 41367
George J. Miller, Esq., Wyatt, Tarrant & Combs, 1700 Lexington
Financial Center, Lexington, KY 40507
/jf

1794

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 2 11996
GROVER NAPIER,
Applicant

COMPENSATION PROCEEDING

v.

Docket No. KENT 96-298-C

JOHN CHANEY TRUCKING CO., INC.,
Respondent

Mine ID 15-13936 FlO
Star Fire Mine

QRDER OF DISMISSAL

Before:

Judge Melick

on June 17, 1996, the Applicant, Grover Napier, filed an
application for compensation under Section 111 of the Federal
Mine Safety and Health Act of 1977, 30 u.s.c. § 801 et. seq., the
"Actn, based upon alleged idlement caused by the issuance of a
"Section 104(d) (1)" citation. However because Section 111 of the
Act authorizes entitlement to compensation only following the
issuance of a withdrawal order under the Act, an order was issued
to the Applicant on September 13, 1996, to show cause why this
case should not be dismissed.
In response to the show cause order the Applicant submitted
a copy of the "Section 104(d) (1)" citation which he maintains was
the basis for this application for compensation. Under the
circumstances, since the alleged idlement was not the result of
the issuance of an order under the Act, this ca
must be
dismissed.

lJvvv

1

'"'\ !
Administ ative L';;J Judge .

Gary Mel"ck

Distribution:
Grover Napier, General Delivery, Rowdy, Kentucky 41712
George J. Miller, Esq., Wyatt, Tarrant & Combs, 1600 Lexington
Financial center, 250 West Main Street, Lexington, KY 40507
\jf

1795

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 2 2 1996
DAANEN & JANSSEN, INC.
Contestant
v.
SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

CONTEST PROCEEDINGS
Docket No. LAKE 95- 180- RM
Citation No. 4318581; 12/ 16/94
Docket No. LAKE 95-181-RM
Citation No. 4318582; 12/16/94
Docket No . LAKE 95- 182 - RM
Citation No . 4318583; 10/06/94
Docket No. LAKE 95- 183-RM
Citation No. 4318584; 10/06/94

Bay Settlement Mine
Mine ID No . 47 - 03045
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner
v.
DAANEN & JANSSEN, INC . ,
Respondent

CIVIL PENALTY PROCEEDINGS
Docket No . LAKE 95- 290- M
A. C. No. 47-03045 - 05501 - M
Docket No . LAKE 95-313 - M
A. C. No . 47-03045- 05502
Docket No . LAKE 95-352 - M
A. C. No . 47-03045- 05503

Bay Se ttlement Mine

1796

DECISION
Appearances:

Christine Kassak, Esq., Office of the Solicitor,
U.S. Department of Labor, Chicago, Illinois, and
Ernest K. Alvey, Conference and Litigation
Representative, Duluth, Minnesota for the
Secretary;
Eric E. Hobbs, Esq., and John J. Kalter, Esq.,
Michael, Best, & Friedrich, Milwaukee, Wisconsin,
for Contestant/Respondent.

Before:

Judge Barbour

These consolidated contest and civil penalty proceedings
arise under sections 105 and 110 of the Federal Mine Safety and
Health Act of 1977 (30 U.S.C. §§815, 820} (Mine Act or Act}.
They involve four citations issued by the Secretary's Mine Safety
and Health Ad.ministration as the result of a fatal accident that
occurred at the Bay Settlement Mine, a limestone quarry mined by
Daanen & Janssen, Inc. (Daanen & Janssen or the company). The
quarry is located in Brown County, Wisconsin.
Three of the citations were issued pursuant to section
104(a) of the Act (30 U.S.C. §814(a)) and one was issued pursuant
to section 104 (d) (1) (30 U.S.C. §814 (d) (1)). All of the
citations allege that Daanen & Janssen violated specified
mandatory safety standards for surface metal and nonmetal mines
and that the violations were significant and substantial
contributions to mine safety hazards (S&S violations) . In
addition, the section 104(d) (l} citation alleges that the
violation was the result of Daanen & Janssen's unwarrantable
failure to comply with the standard (unwarrantable violation).
The Secretary seeks a civil penalty for each alleged violation
ranging from $81 to $5,000.
Oaanen & Janssen challenges the validity of the citations,
asserting the alleged violations did not occur; or, if they did,
were not the result of the company's negligence and that the
inspector's S&S and unwarrantable findings are invalid. The
company also challenges the civil penalty proposals.
A hearing was conducted in Gr,e en Bay, Wisconsin.
sequently, counsels filed helpful briefs .

1797

Sub-

THE ISSUES
1.

Whether the violations existed as alleged~

2. Whether the inspectors' S&S and unwarrantable findings
are supported by the evidence .
3. The amount of the civil penalties that must be assessed
for any violations found, taking into account the applicable
statutory civil penalty criteria.
STIPULATIONS
At the commencement of the hearing, the parties stipulated
as follows:
1. [T)he ... Commission has jurisdiction over this
proceeding.
2 . [T)he Bay Settlement Mine is a limestone mine located in
[Scott], Wisconsin.
3. [T)he .•• [m)ine is operated by Daanen & Janssen •.. and
another operator, Northeast Asphalt, Incorporated.
4 . Daanen & Janssen and its ... [m)ine [are) subject to the
jurisdiction of the ... Act.
5.

[T)he [m)ine's operations affect interstate commerce.

6. [T)he ... [m]ine worked approximately 65 hours in the
fourth quarter of 1994.
7. Daanen & Janssen worked approximately 35,349 hours at
all of its mines during the fourth quarter of 1994 .

*

*

*

19. [T)he proposed penalties of each citation will not
affect Daanen & Janssen's ability to continue in business.
20. [T)he certified copy or MSHA assessed violations history
[Joint Exh. 2) accurately reflects the history of Daanen &
Janssen for two years prior to October 6, 1994 (Tr. 12-14, S.e.e.
also Tr. 15 ) .

1798

The parties also stipulated with respect to the authenticity
of certain exhibits (Tr. 13-14, 15), that the number of hours
worked at the mine in the fourth quarter of 1994 was "very small"
(Tr.14-16), and that Daanen & Janssen exhibited good faith in
abating the alleged violations (Tr. 17 6-177) . In ad.d i ti on, the
Secretary's counsel agreed that the company's applicable history
of previous violations was "small" (Tr. 15).
THE ACCIDENT. THE INVESTIGATION. AND THE CITATIONS
At the quarry, limestone is extracted and stockpiled on the
quarry floor where it is loaded into haulage trucks by front-end
loaders (loader). As a result, loaders and trucks are the types
of mobile equipment most corrunonly used.
All such mobile equipment reaches the quarry floor via an
access road that runs approximately 520 feet from the rim to the
floor. The road is 22 feet wide and is "bermed" on both sides.
The road has an overall grade of approximately 10 percent, but
the descent is not even. The road becomes more level for a brief
distance near its mid point, and then resumes its steep decent.
The berms are composed of boulders, stones and granulated
material. The granulated material is used as "fill" around and
between the boulders and stones. The berms are from 3 to 4 feet
wide. They vary in height, but are approximately 48 inches at
their highest.
On the morning of October 6, one loader, driven by Richard
VanVonderen, was operating at the quarry. Four haulage trucks
waited to be filled. To reach the waiting trucks, VanVonderen
drove the loader down the access road. He got about one third of
the way down, when the loader drifted to the far left (the west
side) of the road and twice hit the left berm. The loader
traveled approximately 34 feet more, ran through and over the
left berm, fell 40 feet to the quarry floor, and overturned.
The only eye witness to the accident was Mark Bray, a foreman of the other company that mined at the quarry. He saw the
loader traveling down the road. He looked away briefYy and when
he looked back, he saw the loader go over edge of the road and
fall to the quarry floor.
Bray ran to the loader. He called out, but received no
answer. He returned to his work station, got another employee,
and they ran back to the loader. They found VanVonderen out of
the operator's seat and up against one of the columns of the
loader's cab. Bray ran to telephone for help. He also called
the company to report the accident.

1799

Within minutes, county rescue personnel arrived at the
scene .
They examined VanVonderen and detected no vital signs.
He was taken by ambulance to a local hospital where he was
pronounced dead . An autopsy revealed internal injuries and
broken forearms .
That same day, Thomas Pavlat, an MSHA investigator, was
assigned by the agency to investigate the accident.
Initially,
there was confusion concerning whether OSHA or MSHA had
jurisdiction and both began investigations. However, it was
decided that jurisdiction lay with MSHA, and Pavlat conducted the
only complete federal investigation of the incident.
Pavlat's investigation had two stages , from October 6-14,
During these periods Pavlat
estimated that he spent a total of 5 1/2 days at the quarry.

1994, and from November 8-11 , 1994 .

As a result of the investigation Pavlat served the company
with the four citations here at issue .
Citation No . 4318581
(Joint Exh. lA) chdrges a violation of 30 C.F.R. § 56.14130(h) in
that the seat belt of the loader did not meet the requirements of
Society of Automotive Engineers (SAE) Schedule J386. Citation
No. 4318582 (Joint Exh . lB) charges a violation of 30 C . F.R .
§ 56.1410l(a) (3) in that the service brake slack adjusters for
both rear brakes were "frozen" and did not work. Citation
No. 4318583 (Joint Exh. lC) charges a violation of 30 C . F.R.
§ 56 . 9101 in that VanVonderen "did not or could not maintain
control" of the loader.
Finally, Citation No. 4318584 (Joint
Exh . 10) charges a violation of 30 C.F.R. § 56.9300(a) in that
the left berm was not substantial enough to provide VanVonderen
with the opportunity to regain control of the loader .
DOCKET NO. LAKE 95-180-RM
QQCKET NO. L8KE 95 - 290-M
Citation No .
4318581

30 C . F.R. §
56.14130(h)

~

12/16/94

Penalty
$ 81

The citation states:
The seat belt provided for the . .. front-end
loader . .. did not meet the requirements of SAE J386,
Operator Restraint Systems for Off-Road Work Machines.
The seat belt and seat were not tethered to the floor
of the loader cab as required by the manufacturer . The
provided seat belt was side mounted and the seat was
hinged on the front.
The operator could be forced
forward into the cab in the event of a severe accident
(Joint Exh . 1 - A).

1800

Section 56.14130(h) states in pertinent part:
Seat belts shall meet the requirements of SAE
J386 . "Operator Restraint Systems for Off-Road Work
Machines".
SAE J386, is incorporated by reference into the standard, and its
requirements are therefore mandatory. The purpose of SAE J386 is
to provide minimum performance and test requirements for operator
restraint systems (~Sec . Exh. 1 at 1. Purpose) .
THE VIOLATION
At the hearing, Pavlat explained that he cited the violation
because "of the type of seat that was in this [loader] .
It was
hinged on the front with a locking device in the back, and there
wasn't a tether provided to restrain the seat from going forward
in the event of an impact or whatever circumstances may force
that seat" (Tr. 39, see also 114-115 ) .
He a l so testified there
was another conditlon that he believed was a violation of SAE
J386 -- "[t]he seat belt ... was not provided with a sticker,
which J386 requires it to have" (Tr . 39).
(Pavlat did not
include this condition in the descriptive portion of the
citation.)
To establish a violation of section 567 . 14130(h), the
Secretary must prove a violation of SAE J386. SAE J386 is
divided into three parts. Part I contains definitions, Part II
contains seat belt assembly requirements, and Part III contains
machine-related requirements for the testing and performance of
seat belt assembly attachments, tether belts, and seat belt
assembly installations . Pavlat maintained the company failed to
meet three of the definitions in Part I, one of the seat belt
assembly requirements of Part II , and one of the machine related
requirements of Part III (~ Tr . 113-116) .
The definitions cited by Pavlat are those for "Anchorage,"
"Extension (Tether) Belt," and "Operator Restraint System"
(Tr. 114-115, 116). The problem with relying on these definitions is that they do not state mandatory requirements with which
an operator must comply .
"Anchorage" is defined as, "The point
where the seat belt assembly and/qr extension (tether) belt is
mechanically attached to the seat system or machine" (Gov. Exh. 1
at 3 . 2). "Extension (Tether) Belt" is defined as, "Any strap,
belt, or similar device .. . that aids in the transfer of seat
belt loads" (.IJl. at 3 . 6 ) . "Operator Restraint System" is defined
as, "The total system composed of the seat belt assembly, seat
system, anchorages, and extension (tether belt, if applicable }
which transfers the seat belt load t o a machine" (Id at 3 . 9).

1801

Because these definitions contain no language requiring an
operator to do or not to do something, I must exclude the
definitions as a basis for finding a violation.
I also must exclude the machine related performance standard
of Part III that Pavlat referenced. Part III 5.1.2. states, "If
the means of attachment joining the seat assembly to the seat
system cannot withstand the seat belt assembly load of Part III,
paragraphs 5.2 . 2., 5.2.3. or 5 .. 2.4. , extension (tether) belts
~be used" (Gov. Exh. 1)
(emphasis added).
It is clear Pavlat believed safety considerations dictated
that the seat be tethered (Tr. 39, 44, 114-115). However, it
also is clear, as counsel for Dannen & Janssen pointed out during
cross examination and on brief, that the language of the requirement is permissive not mandatory (Tr. 181, 183; Resp. Br. 6) .
Under the conditions specified in Part III 5.1.2., an operator
"may" not "shall" use a tether belt. Moreover, even if I read
the SAE standard to require the use of a tether belt, the
Secretary did not establish "the means of attachment" could not
withstand the specified seat belt assembly load requirements.
The remaining part of SAE J386 that Pavlat believed the
company violated is Part II 4.1.5. (Tr. 116) . It states:
MARKING (LABELING) - Each seat belt assembly
and/or section of belt assembly shall be permanently
and legibly labeled with year of manufacture, model or
style number, and name or trademark of manufacture or
importer, and shall state compliance with SAE J386
JUN85. Part II (Gov. Exh. 1).
Pavlat testified the seat belt did not have such a label
(Tr. 39, 45, see also Tr. 115}. Although this condition was not
charged in the body of the citation , counsel for the company did
not object at the hearing or on brief to its inclusion in the
record and to testimony concerning it. I therefore conclude
Daanen & Janssen neither was surprised nor prejudiced by the
testimony and that the Secretary effectively amended his
pleadings to allege that the Company's failure to comply with
Part II 4.1.5. was a part of the violation . Further, because
Daanen & Janssen presented no evidence to refute Pavlat's
contention that the required lable was missing, I find that the
loader's seat belt assembly was not labeled as required by Part
II.4.1.5. In this respect, and in this respect alone , the
company violated section 56.14130(h).

1802

S&S and GRAVITY
The concept of S&S is well understood. For the purpose of
this violation, it is sufficient to note two holdings of the
Commission. First, that a violation is properly designated S&S,
11
if, based upon the particular facts surrounding the violation
there exists a reasonable likelihood that the hazard contributed
to will result in an injury or illness of a reasonably serious
nature" (Cement Division. National Gypsum Co., 3 FMSHRC 822, 825
(April 1981)); and second, that the question of whether any
particular violation is S&S must be based on the particular facts
surrounding the violation (Secretary of Labor v. Texasgulf. Inc.,
10 FMSHRC 498 (April 1988); Youghiogheny & Ohio Coal Company,
9 FMSHRC 2007 (December 1987)).
Because the sole allegation the Secretary established is
that Daanen & Janssen violated section 56.14130(h) by failing to
comply with the labeling requirement of SAE J386, I conclude the
violation was not S&S. The lack of a proper label does not mean
that the seat belt assembly was unsafe or did not functionally
meet the SAE requirements. Perhaps the assembly violated the
requirements, perhaps it did not. The Secretary's evidence does
not support finding either way.
Indeed, Pavlat did not even know if VanVonderen was wearing
a seat belt when the accident occurred (Tr. 56-57). VanVonderen
was found outside of his seat, the seat belt was not torn, and
there was no evidence that it failed during the accident
(Tr. 132). Further, Pavlat agreed that the coroner's report
indicated VanVonderen's injuries were inconsistent with seat belt
use (Tr. 133).
Based upon these particular facts, I find that the labeling
violation was not reasonably likely to contribute to a hazard of
a reasonably serious nature and therefore that the violation was
not S&S.
I also find that the violation of section 56.14130(h} was
not serious. It long has been held that to determine the gravity
of a violation for purposes of penalty assessment, the violation
should be analyzed in terms of its potential hazard to the safety
of miners and the probability of the hazard occurring (Robert G.
Lawson Coal Co., 1 IBMA 115, 120 . (May 197 2) ) . While the lack of
a required label presented a potential hazard to miners if there
was a basis to infer the seat belt or its assembly could not
adequately restrain the vehicle operator, the facts allow no such
inference here . Since I am unable to find a potention hazard, I
cannot gauge its probability.

1803

NEGLIGENCE
Pavlat believed the company's negligence was moderate
(Tr. 55, 57) , and I agree. The SAE requirement clearly states
that the seat belt assembly must be labeled properly .
The lack
of such a label was visually obvious. The loader belonged to
Daanen & Janssen, and the compa~y should have known of the
violative condition and corrected it.
In failing to do so, it
failed to meet the standard of care required (Tr. 251).

CIVIL PENALTY ASSESSMENT
This was not a serious violation, and the company was
moderately negligent in allowing i t to exist .
The other civil
penalty criteria to which counsels either stipulated or otherwise
agreed (the company's small history of previous violations , its
small size, its good faith abatement of the violations , and the
fact that the penalties proposed would not affect its ability to
continue in business) do not warrant a large penalty .
Therefore,
I conclude that a penalty of $50 should be assessed.
DOCKET NO . LAKE 95-1 81 - RM
DOCKET NO . LAKE 95-313-M
Citation No.
4318582

30 C.F . R. §
56.14101 (a) (3)

~ .

12/16/94

Proposed
Penalty
$ 1 , 000

The citation, which was issued pursuant to section 104(d) (1)
of the Act, 30 U. S.C §814 (d) (1) ,
states:
The . . . front end loader • .. had been ope r ated
while the rear service brake slack adjusters on both
wheels were not functional.
The adjusters were
"frozen" and coul d not be adjusted a ny more . Verbal
and written evidence, i n cluding the weekly vehicle
defect review reports, dated 8/19/94, 9/9/94 and
9/16/94 indicated the company production manager was
aware of the brake conditions. The reports were
reviewed by the manager and he verbally indicated· the
loader was scheduled for brake maintenance when another
loader in the shop was completed and removed .
The
loader was damaged beyond repair in an accident.
It
could not be determined if the condition of the brakes
contributed to the accident because of the damag e to
the loader and conflicting testimony concerning the
quality of the loader brakes. This is an unwarrantable
failure (Joint Exh . 1-B) .

1804

Section 56.1410l(a) (3) requires that, "All braking systems
installed on ... (self-propelled mobile) equipment shall be
maintained in functional condition."
THE VIOLATION
There was essential agreement among the witnesses regarding
the function and purpose of loader's service brake system and of
the system's slack adjusters.
Richard Sobieck is Daanen & Janssen's assistant mechanic.
He repairs machinery and equipment used at the quarry. He
explained that the loader's service brake system has two brake
shoes for each wheel and that each shoe has one adjuster bolt.
There are eight adjustment bolts in all (Tr. 239; see also
Tr. 451 (testimony of Robert Svenson)). The adjuster bolts are
turned manually, and the brake shoes move closer to the brake
drum when the bolts are turned.
The shoes are moved to compensate for wear on the brake
linings {also referred to as the brake pads). In this way, the
shoes continue to be applied evenly to the brake drums and to
exert the maximum amount of stopping power for the brake system
(~ Tr. 111, 390).
Robert Svenson is the former chief engineer of the company
that manufactured the loader's brakes. Prior to his retirement
in 1982, Svenson had 35 years of experience in brake design and
manufacture. Svenson testified that the frequency at which the
adjuster bolts need to be turned depends upon the rate at which
brake linings wear (Tr. 452).
Because wear is inevitable when
brakes are applied, the only way to forego use of the adjuster
bolts is never to use the brakes, or continually to install new
brake shoes.
Pavlat testified that during the investigation he learned
VanVonderen reported to the company there was a problem with the
brakes. According to Pavlat, these reports were made "over an
extended period of time" (Tr. 96, see also Tr. 116). The
"problem" was that the slack adjusters were "frozen" and would
not turn (Tr. 109). As a result, the brakes shoes at times did
not fully engage the drums and the brakes did not hold as they
should.
The reports to which Pavlat referred were completed weekly
by VanVonderen. Then, the reports were given to Daanen &
Jassen's assistant mechanic , Richard Sobieck, to review.
Following that, Daanen & Janssen's production supervisor, Aaron
Kinney, read them. (Tr. 101-102) .

1805

VanVonderen's report dated August 19, 1994, indicated that
all of the systems of the loader were in good condition and that
the overall condition of the loader was satisfactory, but it also
contained a note added by Sobieck that the loader "needs brakes
all around" (Gov. Exh. 9). Sobieck explained that he did not
mean that the loader actually needed new brakes, but rather that
the adjuster bolts on the braking system needed to be changed
because they were frozen (Tr. 222, 241). Sobieck made the
notation after going to the mine on August 20, and inspecting the
brakes.
(He inspected the loader because VanVonderen told him it
was pulling to the left (Tr. 242) .)
Sobieck was able to free and to move the slack adjusters on
August 20, and to thereby adjust the brakes. However, once he
made the adjustments, he could not again turn the bolts. They
were frozen.
Sobieck testified that he told Kinney about the problem and
that Kinney planned to fix or replace the bolts in October when
space would become available in the repair shop. (Tr. 229, ~
~Tr. 102 (Pavlat's testimony)).
Therefore, the adjuster
bolts were not . changed or otherwise unfrozen from August 20, to
the date of the accident.
While there is ample evidence that the slack adjusters
did not work at the time of the accident, there is no basis to
find that anything else was wrong with the loader's braking
system. For reasons that were never fully explained, MSHA's
investigation did not include an inspection or examination of the
brakes, or of what was left of them. (Tr. 107). The alleged
violation was based upon what Pavlat was told and upon his review
of the company's inspection reports. Except for allegations
r ·e garding the adjuster bolts, no testimony was offered by the
witnesses that the brakes were in any other way defective.
Therefore, the question of whether there was a violation of
section 56.14101(a) (3), turns upon whether the presence of the
frozen slack adjusters meant that the loader's braking system was
not maintained in functional condition.
Section 56.1410l(a) (3) is, as the standard's wording makes
clear, a maintenance standard. It describes how an operator is
required to maintain all braking systems -- i.e., "in functional
condition." It does not mandate that brakes meet specific
performance requirements.
Although Daanen & Janssen argues that this distinction is
"nonsensical," "given the [s]tandard's plain language eguating
compliance with the braking system's function or performance"
(Op. Br. 12 (emphasis in original)), I do not agree. Daanen &
Janssen's argument equates section 56.14101(a) (3) with

1806

sections 56.1410l(a) (1) and 56 . 1410(a) (2), thereby making
section 56.1410(a) (3) redundant. Also, its argument ignores the
"plain language" of the standard.
The adjective "functional" connotes something being able to
perform its regular function , that is, it cannotes something
being able to work as intended (~Webster ' s Third New
International Dictionary 921 (1986) (Webster's)). Under
section 56.14101(a) (3), the "something" that must be functional
is the braking system, which is made up of numerous component
parts. For the system to work as intended all of its component
parts must work.
The wording of section 56 . 1410l(a) (3) clearly distinguishes
it from preceding sections 56.14101(a) (1) and 56.14101(a) (2).
They describe how service and parking brake systems must perform,
i . e ., they must be "capable of stopping and holding the equipment
with its typical load on the maximum grade it travels" (30 C.F.R.
§§ 56.14101 (a) (1) and 56 . 14101 (a) (2)) .
The Secretary recognizes this distinction in his Program
Policy Manual (.£..eM.), which states:
Subsection (a) [of section 56.14101) is divided
into three parts . Part (1) ... sets a minimum
performance standard for service brake systems on
self- propelled mobile equipment. Part (2) sets a
minimum performance standard for parking brakes on
self-propelled mobile equipment . Part (3) sets a
maintenance standard for all braking systems on selfpropelled equipment.
Standard [56) . 1410l(a) (1) should be cited if a service
brake system is not capable of stopping and holding the
equipment with its typical load on the maximum grade it
travels.
Standard [56] .14101 (a) (2) should be cited if the
parking brakes are not capable of holding the equipment
with its typical load on the maximum grade it travels .
Standard [56] . 141012 (a) (3) sl;lould be cited if a
component or portion of any braking system is not
maintained in functional condition even though the
braking system is in compliance with !ll and !2l above
(.£.e.M Vol IV 55 - 55(a) (emphasis added).
The Secretary argues that this interpretation deserves
deference (Sec. Br . 19-22), but this claim is beside the point .
Chevron teaches that where the wording of a statute, or in this

1807

case of a standard, is clear, the question of deference need not
be reached. Rather, effect must be given to the clear and
unambiguous language (Chevron. U.S.A. v. Natural Res. Pef.
CounQil, 467 U.S. 837, 842-43).
The adjuster bolts were integral parts of the loader's
braking system. They were frozen and inoperable. I therefore
conclude the loader's braking system was not maintained in
functional condition and that this was a violation of
section 56.14101 (a) (3).
S&S AND GRAVITY
In Mathies Coal Co, 6 FMSHRC l, 3-4 (January 1984), the
Commission set forth four things the Secretary must prove in
order to sustain an S&S finding:
(1) the underlying violation of a mandatory
safety standard; (2) a discrete safety
hazard -- that is, a measure of danger to
safety contributed to be the violation; (3) a
reasonable likelihood that the hazard contributed
to will result in an injury; and (4) a reasonable
likelihood that the injury in question will be of
a reasonably serious nature.
See also Austin Power Co. y. Secretary, 861 F.2d 99, 104-105
(5th Cir. 1988) (approving Mathies criteria).
In United States Steel Mining Company. Inc.,7 FMSHRC 1125,
1129 (August 1985), the Commission stated as follows:
We have explained further that the third element
of the Mathies formula wrequires that the Secretary
establish a reasonable likelihood that the hazard
contributed to will result in an event in which there
is an injury." U.S. Steel Mining Co., 6 FMSHRC 1834,
1836 (August 1984). We have emphasized that, in
accordance with the language of section 104(d) (1), it
is the contribution of a violation to the cause and
effect of a hazard that must be significant and
substantial . U.S. Steel Mining Co .. Inc.,
6 FMSHRC 1866, 1868 (August 1984); U.S . Steel Mining
Co .. Inc., 6 FMSHRC 1573,1~74-75 (July 1984).
Finally, an S&S determination must be made in the context of
continued normal mining operations (National Gypsum,
3 FMSHRC 327, 329 (March 1981); Halfway. Incox:porated, 8 FMSHRC 8
(January 1986) .

1808

The Secretary proved three of the four Mathies elements.
There was a violation of the mandatory safety standard and the
violation contributed to a discrete safety hazard. The brake
lining wore as the loader was used. At some point, the brakes
would have to be adjusted to be able to slow down or stop the
equipment. Because the adjuster bolts on the rear brakes were
inoperable, the rear brakes could not be adjusted using the bolts
unless the bolts were replaced or otherwise fixed. As mining
continued this subjected the loader operator and others working
in the vicinity of the loader to hazards resulting from the
loader operator being unable to slow or stop. Further, if an
accident occurred, it was reasonably likely to result in the
serious injury of the loader operator, of other miners, or of
both.
However, the Secretary failed to prove there was a
reasonable likelihood the hazard contributed to would result in
an injury. There is no evidence to the contrary, and I credit
Sobieck's testimony that after he last turned the slack adjusters
on August 20, 1994, the brakes worked properly (Tr. 238-239).
Joseph Judeikis, assistant to the chief of the MSHA Approval and
Certification Center, agreed that if slack adjusters are adjusted
to within acceptable limits and are then frozen, the braking
system will still work (Tr. 392). As he put it, the slack
adjusters "are not necessary at a given point in time if the
brakes are adjusted to allow the [braking] system to perform"
(Tr. 422).
Svenson added that the brakes will continue to work
properly "until such time as lining [wear ] takes place or lining
or drum wear takes place to the extent that [another] adjustment
has to be made" (Tr. 454).
Sobieck estimated that a brake adjustment on a loader at the
mine lasts for about 1 year of use or about 3,000 hours before
the brakes have to be readjusted .
Svenson observed that this
time period was "not uncommon" for off-road equipment (Tr. 257,
453) .
Judeikis, on the other hand,
believed that under normal
usage, an adjustment on a loader lasts approximately 1 ~ to
2 months, and Judeikis stated that he had no reason to think the
loader involved in the accident was subject to other than normal
use (Tr. 410, 412).
I credit Sobieck's estimate. As the mechanic who made such
adjustments, he was familiar with . the way in which the loader was
used at the quarry.
Judeikis, on the other hand, made clear
that his knowledge of how the loader was used was not first hand
(Tr. 412 ) .
He forthrightly admitted that he could not state that
Sobieck's time estimate was unreasonable.
("I can't speculate as
to wether or not ... [approximately one year] would be a
reasonable time for that particular machine in its

1809

particular operating environment. That really is a function of
the loader operator, the quality of the mining and the operating
conditions that the loader is subject to" (Tr. 396)) .
Further, no evidence was introduced that there were unusual
circumstances at the quarry that would cause the brakes to wear
more quickly .
Indeed, Judeikis stated that the fact that a
loader was operated on a grade did not necessarily mean that its
brakes would wear more quickly. The loader operator might
control the speed of the loader through gear selection and
therefore not need to use the brakes as frequently (Tr . 394,
396) .
Sobieck told Pavlat the company planned to take the loader
to the shop for repair by the end of October (Tr. 102), and
Sobieck confirmed this was the company's intention (Tr. 257-258,
259). There is no evidence to support finding this was a
fabrication, and I find that , indeed, the company intended to
replace or repair the adjuster bolts by the end of October.
I have found that the brakes were last adjusted on August 20
and that they worked as required up until the time of the
accident . Also, I have accepted Sobieck's testimony that the
brakes would not need to be adjusted for up to a year from the
August 20, 1994. Finally, I have accepted the company ' s
testimony that as mining continued, the adjuster bolts would have
been repaired or replaced by the end of October 1994. Obviously,
this would have been well before the brakes needed to be
readjusted . Therefore, I conclude that as mining continued , it
was not reason a bly likely that the frozen adjuster bolts would
have lead to an injury causing accident .
I also conclude that this was not a serious violation. As
noted , the evidence requires finding that the frozen ad j uster
bolts did not affect the ability of the brakes to stop the
loader , and in the normal course of mining, would not have
affected that ability before the bolts were replaced or r e paire d.
Thus, while it is true that at some point this violation could
have become serious , even life threatening, that point was not
reached nor reasonably could have been expected to be . reached
within the relevant time frame of this case .

UNWARRANTABLE FAILURE AND NEGLIGENCE
Unwarrantable failure is "aggravated conduct, const i tuting
more than ordinary negligence, by a mine operator in relation to
a violation of the Act" (Emery Mining Corpo r ation , 9 FMSHRC 1997
(December 1987) ; Youghiogheny & Ohio Coal Co., 9 FMSHRC 2007

1810

(December 1987)). Unwarrantable failure is characterized by such
conduct as "reckless disregard," "intentional misconduct,"
"indifference" or a "serious lack of reasonable care" (Emery,
9 FMSHRC at 2003-04}.
Clearly, Sobieck knew that the adjuster bolts were
inoperable and needed to be changed.
Indeed, Sobieck testified
that when he wrote on the September 6 inspection report that the
brakes were "bad again. Cannot adj[ust] anymore," he did so to
remind himself that when the loader ultimately was taken to the
shop for repairs, the adjusting bolts needed to be changed
because they could not be adjusted (Gov . Exh. 12; Tr. 219, 243,
256).
Sobieck further testified that on September 12, he
instructed VanVonderen to check the "service brakes not good" box
on the inspection forms in order again to remind management that
new adjustor bolts needed to be installed (Tr. 255}. Kinney,
Daanen & Janssen's production manager, reviewed these forms
(Tr. 230, 267-269).
Kinney testified that he recalled Sobieck telling him that
one of the front slack adjusters was frozen but that Sobieck was
able to free it. He did not recall Sobieck telling him anything
about the rear brakes and rear slack adjusters. {Tr. 269-270).
However, Sobieck testified that prior to the accident he told
Kinney that the adjuster bolts needed to be replaced {Tr. 232).
I believe that Sobieck advised Kinney that the rear slack
adjusters were inoperable.
I find it highly unlikely that
Sobieck told Kinney about an adjuster bolt he was able to keep in
working condition, yet failed to tell him about those he could
not free.
Indeed, Kinney stated he knew that "when it was
convenient" the loader would have to be taken to the repair shop
"and we would work on the adjusters, and ... replace them or free
them or whatever" (Tr. 304), which certainly implies he knew the
adjuster bolts did not function.
For these reasons, I find that
the management of Daanen & Janssen, through Kinney, knew that the
rear slack adjusters were inoperable.
In the face of its knowledge that the slack adjusters
required replacement or repair, Daanen & Janssen elected to put
off the work until late October.
I have found that despite the
frozen adjuster bolts, the brakes reasonably could have been
expected to function adequately fbr up to 1 year from August 20,
1994. In view of this finding, I conclude, that Daanen & Janssen
was not indifferent to the violation.
Its decision to replace or
repair the adjuster bolts at a time when it was convenient--i.e.,
in late October 1994--was reasonable in light of the minimal risk
the violation posed to the loader operator and to others.
Therefore, the violation was not the result of Daanen & Janssen's
unwarrantable failure to comply with the standard.

1811

Although the company was not guilty of a serious lack of
reasonable care in allowing the violation to exist, it was
negligent. Kinney knew of the violation. There was at least a
possibility - - however minimal - - that the loader would be used
other than normally and that the inability of the slack adjusters
to function would affect the brakes before the end of October.
In electing to put off replacing or repairing the slack
adjusters, the company assumed the risk that continuing to use
the loader would endanger the loader operator and/or others. The
risk was slight, but it was there, and Daanen & Janssen was
negligent in assuming it.
CIVIL PENALTY ASSESSMENT
The violation was not serious . The record does not support
finding that the violation contributed in any way to
VanVonderen's death . The violation was not caused by Daanen &
Janssen ' s unwarrantable failure to comply. The company was
slightly negligent. Given the small size of the company, its
small history of previous violations and the fact that the other
civil penalty criteria do not warrant either increasing or
decreasing the resulting penalty , I find that a civil penalty of
$300 should be \ assessed .
DOCKET NO . LAKE 95- 182-RM
DOCKET NO. LAKE 95-352- M
Citation No .
4318583

30 C. F . R.
56.9101

~

§

12/16/94

Proposed
Penalty
$ 5 , 000

The citation states in pertinent part:
[A] front end loader operator was f atally injured
on October 6, 1994, when the . .. loader he was
operating went through the berm and off the edge of a
40 foot elevated roadway. The loader operator did not
or could not maintain control of the equipment while it
was in motion, and went through the berm and over the
road edge.
In issuing the citation, Pavlat found the violation to be
S&S and due to Daanen and Janssen's moderate negligence.
Section 56 . 9101 states:
Operators of self-propelled mobile equipment shall
maintain control of the equipment while it is in
motion. Operating speeds shall be consistent with

1812

conditions of roadways , tracks , grades, clearance,
visibility, and traffic, and the type of equipment
used.
THE VIOLATION
The record allows for no other plausible explanation for the
accident than that VanVonderen failed to control the moving
loader. (Certainly, there is no suggestion he drove intentionally
off the road) .
Daanen & Janssen offered speculative testimony as to why he
failed to maintain control.
It suggested that wasps got into the
cab and distracted him (Tr . 318, 339, 470).
It also suggested
that he might have looked over his shoulder and lost track of
where he was going (Tr. 317-318) .
For his part, the Secretary, through Pavlat, suggested
excessive speed as the cause, a suggestion founded upon what Bray
reportedly told Pavlat of VanVonderen ' s driving habits
(Tr. 68-69). However, Pavlat ' s recollection of what he was told
was not confirmed by Bray, .and Pavlat himself n ever observed
VanVonderen operating the loader (Tr. 135).
These speculations, even if established, at most would
explain why there was a violation, they would not excuse it. The
accident itself speaks to the violation.
As Pavlat noted, the
loade r was for no apparent reason on the fa r left side of the
road.
(There was no other vehicle on the road . ) It twice bumped
the berm.
It traveled another 34 feet , went over the berm and
off of the road's left edge (Tr. 68). These things would not
have h appened if VanVonderen had maintained control while the
loader was in motion.
Although Daanen & Janssen points to Pavlat's te s timony that
he did not "know for a fact that [VanVonderen] was out of
control" (Op. br. 32 citing to Tr . 137) , I do not find this
compelling or conclusive . Of course Pavlat did not "know for a
fact." The only person who knew with absolute certainty was
VanVonderen . Violations can be found by induction . Here, the
record provides no other logical explanation for the accident
than that VonVonderen failed to maintain control , and I conclude
that the violation occurred as charged.
In reaching this conclusion, I recognize there is an
argument to be made that section 56 . 9109 contemplates the
equipment operator be conscious while operating the moving
vehicle, and that proof he or she is not, obviates the violation .
However, I do reach this argument because the evidence does not
permit finding VanVonderon was unconscious. If anything, the

1813

injuries t o his forearms (Tr. 133) and the fact that he was
sitting up straight when the loader went off the edge (Tr. 359),
suggest exactly the opposite .
S&S AND GRAVITY
The violation was both S&S and very serious. The failure to
maintain control of the loader while it was in operation on a
road with deep drop offs on both sides and with a grade of
approximately 10 percent was reasonably likely to result in an
injury of a reasonably serious nature; and, in fact, resulted in
death.
NEGLIGENCE
Pavlat described the negligence of Daanen & Janssen as
"moderate" (Tr. 80 ) . He based this assessment on Bray's reported
statement that VanVonderen had a history of operating the loader
at excessive speeds and that it was "commonplace" for him to
speed (Tr. 148, 150). However, there is insufficient evidence to
support Pavlat's assessment.
Bray was called as the Secretary's witness and Bray never
was asked whether he had any knowledge of VanVonderen's driving
habits and if so, what those habits were. Aside from Bray,
Pavlat identified by name no other person who gave him
information about VanVonderen's alleged propensity to speed.
Further, Bray was not a reliable judge of speed. He was asked if
he was able to tell how fast a loader was going when he saw one
being operated, and he replied he could not (Tr. 351).
Moreover, even if I could find that VanVonderen had a
propensity to speed, the record contains no indication that
Daanen & Janssen knew or should have known about it . Pavlat
testified that VanVonderen "pretty much worked by himself"
(Tr. 80) . Kinney testified he never saw VanVonderen driving at
what Kinney considered excessive speed (Tr. 334), and when
counsel for the Secretary asked Bray whether Bray ever observed
VanVonderen operating the loader with excessive speed when Kinney
was present, Bray responded, he had not (Tr . 357-358) . Finally,
there is no suggestion Daanen & Janssen was deficient in training
or disciplining VanVonderen.
Therefore, I conclude that Daanen & Janssen was not
negligent.

1814

CIVIL PENALTY ASSESSMENT
The violation was a direct cause of VanVonderen's death .
It
was both S&S and very serious. The violation was not the result
of the company's negligence. The company is small , as is its
history of previous violations . The other civil penalty criteria
warrant neither increasing nor decreasing the penalty assessed.
I conclude that a penalty of $400 is appropriate.
DOCKET NO. LAKE 95-183-RM
DOCKET NO. LAKE 95- 352- M
Citation No .
4318584

30 C.F.R . §
56 . 9300(a)

~

10/6/94

Proposed
Penalty
$ 5,000

The citation states in pertinent part :
The ... front end loader operator was fatally
injured when the loader he was operating went through a
berm and off the edge of a 40 foot elevated roadway
The loader pushed out the boulders and some of the
other materials used for berm prior to going over . The
boulder material used for the berm failed to impede or
moderate the force of the loader, which would have
provided the operator an opportunity to regain control
of the vehicle. Some of the remaining berm was be l ow
mid axle height on the equipment involved in the
accident (Joint Exh . 10).
Section 56 . 9300(a) states:
Berms .. . shall be provided and maintained on the
banks of roadways were a drop- of£ exists of sufficient
grade or depth to cause a vehicle to overturn or
endanger persons in equipment.
Section 56 . 9000 defines a "berm" as :
A pile or mound of material along an elevated
roadway capable of moderating or limiting the force of
a vehicle in order to impede the vehicle ' s passage over
the bank of the roadway .
'
THE VIOLATION
The essence of the alleged violation is that the berm failed
to impede the loader from going· over the edge of the road.
"Impede" is defined as, "to interfere with or to get in the way
of the progress of" (Webster ' s 1132}. It is a word containing

1815

the same concept of delaying and inhibiting as the word
"restraining . ,, Referring to the berm standard for surface coal
mines (30 C.F . R. § 77.1605(k)) -- a standard wherein a "berm,, is
defined as "a pile or mound of material capable of r estraining a
vehicle,, (30 C.F.R. § 77.2(d) ) , the Commission stated that
"[r]estraining a vehicle,, does not mean .. . absolute prevention
of overtravel .. . under all circumstances". Rather , it means
"reasonable control and guidance of vehicular motion,, (United
States Steel Corporation. , 5 FMSHRC 3 at 6, n.6 (January 1983)).
Because I conclude that the meanings of "berm,, in the metal
and nonmetal mine berm standard and the surf ace coal mine berm
standard are the same, I find that "to impede the vehicle ' s
passage over the bank of the roadway," the berm need not prevent
overtravel but must allow for reasonable control and guidance of
vehicular motion.
This is precisely the way in which Pavlat interpreted the
standard.
He consistently testified that he found a violation of
section 56.9003(a) because, in his judgement, the berm did not
hinder sufficiently the loader's motion to allow VanVonderen to
regain control .
However, Pavlat's proper interpretation does not establish a
violation . The Commission also has held that under a standard
such as section 56.9300(a), the adequacy of a berm must:
.. . . be evaluated in each case by reference to an
objective standard of a reasonably prudent person
familiar with the mining industry and in the context of
the preventive purpose of the statute. [T)he Secretary
is required to present evidence showing that the
operator's berms . .. do not measure up to the kind that
a reasonably prudent person would provide under the
circumstances. This evidence could include accepted
safety standards in the field of road construction,
considerations unique to the mining industry , and the
circumstances at the operator's mine . Various
construction factors could bear upon what a reasonable
person would do, such as the condition of the roadway
in issue, the roadways elevation and angle of incline,
and the amount, type, and s~ze of traffic using the
roadway (United States Steel Corporation, 5 FMSHRC
at 5) .
Neither Pavlat nor any other of the Secretary ' s witnesses
presented such evidence . Pavlat speculated that the composition
and the dimensions of the berm were the cause of its inability to
impede the loader. He described the berm as not having a
consistent composition and as having "multiple heights" (Tr. 82).

1816

He suggested that the inclusion of smooth bottoms stones and
boulders in the berm may have contributed to the alleged
violation because the smooth bottomed made the rocks more
susceptible to sliding (.l..ct......) • He speculated that th~ berm should
have been wider and composed of something other than the stones
used (Tr. 83-84, 88) .
However, Pavlat did not know what that something else should
have been. When I asked him , the following exchange took place:
Judge: And what should [the berm) have been
made up with?
Pavlat:
I think there were gaps between the
berm. There wasn't a solid stone.
Additional height . We talk about a mid axle
height. Now that's not the basis of this
citation, but volume -- we ' re talking about
the mini~um requirements . Considering the
nature of the roadway the vehicle was
traveling --I think there should have been
twice as much berm there .
Judge:
Well, is it the materials
themselves that constitute the violation or
is it the amount of the materials?
Pavlat:
I don't feel as though you can
separate it . It's both .
Judge:
So in your opinion, could Daanen &
Janssen have complied by using the same type
of rock . .. only had more of it?
Pavlat :
Wider, wider area, possibly could
have done it. I don ' t know specifically what
would have done it . . . . I know this didn't
(Tr. 84-85).
Later, the company's counsel asked Pavlat about this testimony.
Counsel: In ... response to one of the
Judge's questions you testified that you
don't really know what could have been or
would have been enough with respect to the
berm to do the job; is that true?
Pavlat:

True .

1817

Counsel :

Then how would the company know?

Pavlat:

I don't know (Tr. 187) .

The combination of speculation and lack of knowledge offered
to prove the alleged violation does not provide a basis for
finding what kind of berm a reasonably prudent person would have
provided under the circumstances. Therefore, I conclude that the
Secretary did not prove a violation of section 56.9300(a).
ORDER
DOCKET NO. LAKE 95-180-RM
DOCKET NO . LAKE 95-290-M
Citation No.
4318581

30 C.F.R. §
56.14130(h)

~

12/16/94

The Secretary is ORDERED to modify the citation by deleting
the S&S finding .
Daanen & Janssen is ORDERED to pay a civil
penalty of $50 within 30 days of the date of this decision.
DOCKET NO . LAKE 95-181 - RM
DOCKET NO. LAKE 95 - 313-M
Citation No.
4318582

30 C . F . R. §
56 . 14101 (a) (3)

.I&!&
12/16/94

The Secretary is ORDERED to modify the citation by deleting
the S&S finding and to change the authority under which the
citation is issued to section 104(a) of the Act (30 U. S.C .
§ 814(a)) .
Daanen & Janssen is ORDERED to pay a civil penalty of
$300 within 30 days of the date of this decision.
POCKET NO. LAKE 95 - 182-RM
DOCKET NO . LAKE 95-183- RM
DOCKET NO . LAKE 95-352-M

Ci tatiQD No.
4318583

Ci tatiQD No .
4318584

30 C. E.B.
56 . 9101

§

~

12/16/94

30 C.E.B. §
56.9300(a)

.D..a.t..e.
10/6/94

Daanen & Janssen is ORDERED to pay civil a penalty of $400
(Citation No . 4318583) within 30 days of the date of this
decision and the Secretary is ORDERED to vacate Citation
No. 4218584 within 30 days of the date of this decision.

1818

Upon receipt of the payments and upon modification and
vacation of the citations, these proceedings are DISMISSED.

David F. Barbour
Administrative Law Judge
Distribution:
Christine Kassak, Esq., Office of the Solicitor, U.S. Department
of Labor, 230 South Dearborn Street, 8th Floor, Chicago, IL 60604
(Certified Mail)
Eric E. Hobbs, Esq., John J. Kalter, Esq., Michael, Best, &
Friedrich, 100 East Wisconsin Avenue, Milwaukee, WI 53202-4108
(Certified Mail)
Ernest K.Alvey, Conference and Litigation Representative,
515 West 1st Street, No. 228, Duluth, MN 55802 (Certified Mail)
dcp

1819

FEDERAL KINE SAFETY AND HEALTH REVIEW COKKISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3993/FAX 303-844-5268

OCT 2 8 1996
EQUAL ACCESS TO JUSTICE
PROCEEDING

CONTRACTOR'S SAND AND
GRAVEL, INC.,
Applicant

Docket No.

v.

EAJ

96-3

Formerly WEST 93-462-M
SECRETARY OF LABOR,
MINE SAFETY ANO HEALTH
ADMINISTRATION (MSHA),
Respondent
FINDINGS AND AWARD OF PBBS AND OTBER EXPENSES
UNDER THE EQUAL ACCESS TO JUSTICE ACT
This case is before me on an Application for Award of
Attorney's Fees and other expenses under the Equal Access to
Justice Act ("WA"), s u.s.c. S 504, et~ filed with the
Federal Mine Safety and Health Review Commission ("FMSHRC") on
April 24 , 1996 .
I

The Underlying Proceedings
On June 28, 1993, the Secretary filed a Proposal for the
Assessment of civil Penalty with respect to Citation No. 3911909
(included in Docket No . WEST 93- 462-M). The Secretary proposed a
$7,000.00 penalty for the alleged violation of the electrical
grounding standard set forth at 30 C.F.R. S 12025. In addition,
on July 8, 1994, the Secretary filed an action to assess a
$6, ·ooo. 00 penalty against corporate agent Eric Schoonmaker
alleging a knowing violation of the same electrical grounding
standard 30 C.F. R. S 12025 (Docket No . 94-409-M) . These matters
were the underlying action that was part of consolidated proceedings against the Applicant which involved nine dockets and 29
total citations .

.

In October 1995, the parties filed cross-motions for Summary
Decision agreeing that there were no material facts in dispute
and seeking a Decision on the pleadings on Citation No. 3911909.
On March 25, 199 6 , I issued my Summary Oecision1 vacating
Citation 3911909 in both dockets and dismissing the llO(c) action

1

My Decision of March 25, 1996, is attached as Appendix A.

1820

against Eric Schoonmaker. In that decision I vacated the $13,000
proposed penalties for citation No. 3911909 .
On April 24, 1996, Contractors sand and Gravel ·Supply, Inc.,
{"Applicant") through its counsel Gregory Ruffennach, Esq . , filed
its Application for an Award of Fees and Expenses Under the Equal
Access to Justice Act.
I:I

The April 24, 1996 Application under EAJA
In the Apri l 24, 1996 Application under the EAJA, Applicant,
contractor's Sand and Gravel, Inc., seeks to recover attorney
fees and other expenses from Respondent, Secretary of Labor, Mine
Safety and Health Administration. The attorney fees and other
expenses were incurred by Applicant when it successfully challenged Citation No. 3911909 in the underlying civil penalty
proceeding in Docket No. WEST 93-462-M.
The Secretary does not dispute that Applicant "prevailed" in
the underlying proceedings when I issued a Summary Decision in
favor of Applicant (then Respondent) on March 25, 1996. The
Summary Decision, which vacated Citation No. 3911909, resulted in
the dismissal of a $7,000 assessment against Applicant and a
$6,000 assessment against Applicant's general manager. The
summary Decision also enabled the parties to negotiate a settlement of the remaining eight consolidated civil penalty dockets. 2
In the Application , Applicant also seeks to recover attorney
fees and other expenses from the Secretary that were incurred in
connection with preparing and defending the Application in the
instant EAJA proceeding, Docket No. EAJ 96-3. Periodically,
during the course of this EAJA proceeding, Applicant moved to
amend its April 24, 1996, Application to reflect additional
attorney's fees and other expenses that had been incurred as a
result of the Secretary's opposition to the Application. I
granted each of the motions to amend the April 24, 1996, Application .
As a preliminary matter, I find, and the Secretary has not
disputed, that Applicant, having a net worth of less than $7
million and fewer than 500 employees, is "eligible" for an award
of attorney fees under the EAJA . . 29 c.F.R. § 2704.104. I further find, and the Secretary has not disputed, that the April 24,
1996, Application meets all of the present requirements for an
application for an award of attorney fees and other expenses set
out by the Commission Rules that presently implement the Equal
Access to Justice Act, 29 C.F.R. S 2704.204 .
2

The May 28, 1996 "Decision after Remand Approving Settlement" of the remaining eight consolidated penalty doc.k ets is
attached as Appendix B.
1821

In considering the remaining issues presented by the
April 24, 1996, Application, as amended, I am addressing the two
dockets, for which Applicant is requesting fees, separately.
A.

Fees and Other Expenses for the Underlying Proceeding

In its Application, as amended, Applicant seeks to recover
$19,669.72 in attorney fees in connection with the underlying
proceeding, Docket No . WEST 93-462-M, and $4,457.83 in total
expenses. In his Answer, the Secretary opposed such an award on
two basic grounds. First, the Secretary argued that its position
in the underlying proceeding was "substantially justified."
Second, the Secretary argued that Applicant's fee request was
excessive. I address each of the Secretary's arguments in turn.
B.

Substantial Justification

Under the EAJA, a prevailing party may recover attorney fees
"unless ••• the position of the United states ••• [is] substantially justified." 5 u.s.c. § 504(a)(l). The Supreme Court has
stated that "substantially justified" means "justified to a
degree that could satisfy a reasonable person," or having a
"reasonable ha.sis in both fact and law." Pierce v. Underwood,
487 U.S. 552, ~08 s.ct. 2541, 2550, 101 L.Ed. 490 (1988). To
make a showing of substantial justification, the secretary bears
the burden of proving that his position was reasonable in law and
fact. 29 C.F.R. s 2704.105.
In the underlying proceeding, I clearly indicated that the
Secretary's position was unreasonable. The Secretary argued that
the electric motors at issue were not effectively grounded as
required by the cited standard (30 C.F.R. § 56.12025) because
they used crusher frame as a ground path. Having considered both
aspects of this argument, I again find that the Secretary's legal
theory was not reasonable and that there was no reasonable connection between the Secretary's legal theory and the undisputed
facts.
I find the Secretary's legal interpretation, that the cited
standard prohibited frame grounding, an unreasonable one. In my
Summary Decision I stated:
The Secretary should not be permitted through
interpretation to expand the regulation
beyond its plain meaning. The Secretary's
purported longtime interpretation of the
regulation to prohibit per se frame grounding
constitutes an impermissible expansion of the
plain meaning of the standard.
Summary Decision at p. 4-5. Any interpretation that "impermissibly" ignores the plain meaning of a cited standard, is per ~

1822

unreasonable. Lancashire Coal Co. v. secretary of Labor, 968
F.2d 388, 393 (3rd. Cir., 1992) ("We cannot conclude that the
Secretary's interpretation is reasonable in this case insofar as
it conflicts with the language of the statute.") Had the Secretary's legal interpretation been reasonable, I would have considered according it deference. Wamsley v. Mutual Mining, Inc . , CA
Nos. 95-1130 and 95-1212 (4th Cir. April 3, 1996) ("the Commission should have deferred to the Secretary's interpretation of
the Act if it found that interpretation to be a reasonable one.")
Again, on review of the record, I find that there is no
reasonable interpretation of the facts that supports the Secretary's theory that the motors were not effectively grounded. I
specifically held in my Decision that:
the motors in question were connected with
the ground to make the earth part of the
circuit. There is no contrary evidence.
Summary Decision at p. 5 (emphasis added). Because there was "no
contrary evidence," i.e. no evidence which could have supported
the Secretary's theory that there was not an effective ground,
the connection between the facts alleged and the legal theory
advanced by the Secretary was unreasonable.
Moreover, in addressing Applicant's fair notice argument, I
made a specific finding with respect to reasonableness of the
connection between the Secretary's facts and the law. I found:
With respect to the application of the
reasonable, prudent person test, I find that
a reasonable. prudent person familiar with
the mining industrv would have recognized
that the two motors, which were connected to
earth through a series of metal frame and
wire connections, were grounded and were.
thus. in complianc e with requirement of the
cited regulation.
Summary Decision at p. 5 (emphasis added).
The Secretary offered nothing in this proceeding to persuade
me that my findings of unreasonableness in the underlying proceeding were incorrect. The Secr~tary merely reiterates arguments that I have previously considered and rejected.
In this connection, I would point out that all the other
administrative law judges that have considered the Secretary's
legal theory have concluded that it is not reasonable. See e.g.
Mulzner Crushed Stone Company, 3 FMSHRC 1238 {Laurensen, May
1981), McCormick Sand Corporation, 2 FMSHRC 21, 24 (Michaels,
1980); Tide Creek Rock. Inc., 18 FMSHRC 390, 396 (Manning, March

1823

25, 1996). While the unappealed decisions of the other
administrative law judges are not determinative on the issue of
substantial justification, the decisions are strong indicia that
Secretary's litigation position was unreasonable. ·pierce, 487
U.S. 552 , 567-572, 108 s . ct. 2541, 2551-53, 101 L.Ed . 490 108.
The unreasonableness of the Secretary's position is clearly
evident from the plain language of the regulation in the underlying proceeding. Haitian Refugee Center, 791 F . 2d 1489, 1497
(D . C. Cir . 1986) (citing Spencer v. NLRB, 712 F.2d 539, 559-60
(O.C. Cir. 1983); see also Jean y . Nelson, 863 F . 2d 759, 767
(11th Cir. 1988). As I emphasized in my summary Decision, the
Part 56 regulations, as well as the National Electrical Code,
clearly define "grounded" in a manner that does not support the
Secretary's legal interpretation of the cited standard. The
Secretary's contrary interpretation was never published in MSHA's
Program Policy Manual.
Based on all of the foregoing, I conclude that the Secretary's litigation position in this matter was not substantially
justified.
Given the-unreasonableness of the Secretary's litigation
position under ·the established facts .of this case, I do not find
it necessary to address the reasonableness of the Secretary's
pre-litigation positions. 5 u.s.c. S 504(b)(l) (E). I would
point out, however, that I have some difficulty with MSHA's
decision not to test the effectiveness of the ground path during
the original inspection and the Secretary's subsequent decision
to ignore post-citation test results that showed the ground paths
in place were effective.

c.

Fee Reauest

Having determined that the Secretary's position is not
substantially justified, I address the Secretary's arguments that
Applicant's fee and expense request is "excessive." The Secretary identified three grounds on which I could find that Applicant's request for fees and expenses is excessive . First, the
Secretary argued that Applicant improperly sought to recover
attorney fees for work associated with the other consolidated
dockets. Second, the Secretary argued that the rate at which
Applicant sought to recover attorney fees was "too high." Third,
the Secretary argued that Applicant is not entitled to recovery
expenses. I address the Secretary's arguments in the order that
they were presented.

o.

Apportionment of Work Related to Other Dockets

The secretary's primary argument against the amount of the
fee request is that Applicant sought to recover attorney fees for
work that can be attributed, in part, to the other consolidated

1824

dockets. Although Applicant has not sought recovery for work
that it categorized as "Other Fees," i.e. work completely attributable to the other consolidated dockets, Applicant has sought
recovery for some work related to Docket No . WEST 93-462-M that
overlaps with the work on the other dockets .
Before addressing the Secretary's argument, I would first
point out that the Secretary has not questioned any specific time
entries for which Applicant has sought recovery of attorney fees
in connection with Docket No. WEST 93-462-M. The legal invoices
that support the Application carefully and meticulously document
the work that counsel for Applicant performed in connection with
Docket No. WEST 93-462-M. I find that the work performed by
counsel for Applicant was reasonable and led to an efficient
resolution of the underlying civil penalty proceeding and the
other consolidated dockets. I further find that the hours dedicated to the work performed were also reasonable and reflect
counsel's proficiency in handling safety and health cases before
the FMSHRC.
In this connection, the Secretary has not challenged the
work that Applicant has categorized as "Direct Fees." Applicant
has requested reimbursement of 96.15 hours for work that was
directly attributable to the contest of Citation No. 3911909. I
conclude that these Direct Fees, totaling 96.15 hours, were
reasonable and hereby award these hours to Applicant.
The secretary's first point of contention is with the work
categorized by Applicant as "Necessary Fees." The secretary does
not apparently dispute that this work would have been performed
regardless of the existence of the other consolidated dockets.
Rather the Secretary argues that because this work incidentally
advanced the other consolidated dockets, Applicant should only
received partial recovery for this· work. The Secretary's contention is rejected. I credit Applicant's representation and
find this work was necessary for Applicant to achieve summary
decision in Docket No. WEST 93-462-M . The fact that this work
incidentally advanced other dockets is irrelevant. See Jean v.
Ellen, 863 F.2d 759, 772 (11th Cir. 1988) ("fee award should
exclude time spent on unsuccessful claims except to the extent
that such time overlapped with related successful claims.")
(quoting Trezevant v. City of Tampa, 741 F.2d 336, 341 (lllth,
Cir. 1984). I conclude that these Necessary Fees, totaling 38.26
hours, were reasonable and herebY. award these hours to Applicant.
The Secretary's second point of contention is with the work
categorized by Applicant as "Proportional Fees." Although this
work advanced all of the consolidated dockets (similar to the socalled "Necessary Fees"), it took more time for counsel for
Applicant to complete due to the number of citations (27 in all)
in the other consolidated dockets. Although the parties agree
that some type of proportional recovery may be appropriate with

1825

respect to this work, they disagree markedly on the formula for
making the apportionment.
The Secretary has proposed a 3 percent apportionment based
on a mathematical count of citations in all of the consolidated
dockets. The Supreme Court, however, has expressly rejected the
method of apportionment advocated by the Secretary. Hensley v.
Eckerhart, 461 u.s. 424, 435 n. 11, 103 s.ct 1933, 1940 n. 11,76
L.Ed.2d 40, 52 n.11 (1983)("We agree with the District Court's
rejection of a mathematical approach computing the total number
of issues in the case with those actually prevailed upon.); see
e.g. Naekel y. pepartment of Transportation, 884 F.2d 1378, 1379
(Fed.Cir. 1989); Brandeis School v. NLRB, 871 F.2d 5, 7 (2nd Cir.
1989). Given the extent of the arguments submitted in the consolidated dockets, I find it highly unlikely that counsel for
Applicant dedicated equal time to each of the 28 citations at
issue. Therefore, I do not adopt the Secretary's formula for
apportionment.
Applicant, on the other hand, originally proposed a 60
percent apportionment based on the proportion of civil penalties
attributable to Citation No. 3911909. Of the approximately
$21,000 in civil penalties at issue in the consolidated dockets,
$13,000 or roughly 60 percent, were attributable to Citation No.
3911909. Applicant subsequently amended its Application to
request an 85 percent apportionment. Applicant, citing Hensley,
based the additional 15 percent increase on the overall success
achieved by Applicant in negotiating a favorable settlement in
the remaining consolidated dockets based on the strength of its
victory in the underlying proceeding.
In determining the appropriate apportionment in this case, I
note that the determination in the first instance is committed to
my discretion . Hensley v. Eckerhart, 461 u.s. at 437, 103 s.ct
at 1941, 76 L.Ed.2d at ___ (1983); See Pierce, 487 U. S . at 571,
108 s.ct. at ___ , 101 L.Ed. at 508. I find that Applicant's
motivation in contesting Citation No. 3911909 and the other citations was based, at least in part, on the total amount of the
fines assessed by MSHA. As I noted in my summary Decision,
"Citation No. 3911909 is the most significant of the citations"
among the consolidated dockets in that it resulted in $13,000 in
civil penalty assessments. Summary Decision at p. 3 . · I further
find that when I vacated Citation No. 3911909 it provided Applicant with leverage to expeditiously negotiate a 75 percent reduction in the remaining civil penalty assessments, thereby further
demonstrating its importance . Given the relative importance of
Citation No. 3911909 and its relation to Applicant's overall
success, I find that it is reasonable to assume that counsel for
Applicant, having a firm grasp of the stakes involved, dedicated
85 p e rcent of his attention and_ efforts to Citation No . 3911909
when working on tasks that involved multiple citations . There-

1826

fore, I adopt the 85 percent apportionment proposed by Applicant.
I conclude that these Proportional Fees, totaling 27.48 hours (85
percent of 32.33 hours}, were reasonable and hereby award these
hours to Applicant.
E.

Rate For Recovery of Attorney Fees

Applicant requested that attorney fees be reimbursed at a
rate of $121.50 per hour. The Secretary argued that the EAJA and
the commission Rules limit the attorney fee rate to a maximum of
$75 . 00 per hour. Although Applicant acknowledges that both the
EAJA and the Commission Rules establish a maximum rate of recovery of $75 . 00 per hour, Applicant argues that both the statute
and the Rules authorize the Commission, through rulemaking, to
adjust the maximum attorney fee rate based on increases in the
cost of living.
The EAJA does not expressly authorize the Commission to
promulgate a legislative type regulation that would have a retroactive effect. I therefore address only Applicant's request for
adjudicatory rulemaking .
The EAJA expressly authorizes the Commission to increase the
maximum attorney· fee rate where "justified." The EAJA provides:
attorneys fees shall not be awarded in excess
of $75.00 per hour unless the agency determines by regulation that an increase in the
cost of living or a special factor .• •
justifies a higher fee.
5 u.s.c. § 504(b) {l)(A) (ii) (emphasis added). The EAJA does not
specify whether the agency is required to announce such a "regulation" in an adjudicatory or legislative type rulemaking proceeding .
Similarly, the Commission Rules do not specify how such a
"regulation" is to be announced. The Rules merely reiterate the
statutory provision:
If warranted by an increase in the cost of
living or by special circumstances (such as
limited availability of attorneys qualified
to handle certain types · of proceedings), the
Commission may adopt regulations providing
that attorne y fees may be awarded at a rate
higher than $75 per hour in some or all of
the types of proceedings covered by these
rules.

1827

29 C.F.R. S 2704.107 (emphasis added) . By setting out procedures
for filing a petition for legislative type rulemaking, however,
the Commission Rules appear to contemplate quasi-legislative
rulemaking, 29 C.F.R. s 2704.107(b). On the other hand, there is
nothing in the Commission Rules that specifically requires that
such "regulations" be promulgated through quasi-legislative rulemaking pursuant to the Administrative Procedures Act ("APA").
See 29 C.F.R. s 2704.107(a). Absent an express statement that
formal legislative type rulemaking proceedings are required, I am
not inclined to curtail the Commission's discretion to announce
such a regulation in an adjudicatory proceeding.
In this connection, I note that it is well established that
an agency, such as the Commission, can opt to announce a regulation through adjudicatory rulemaking during ad hoc litigation
instead of pursuing legislative type rulemaking under the Administrative Procedures Act (APA). SEC y. Chenery Corp., 332 U. S .
194, 203, 67 s.ct. 1575, 1580, 91 L.Ed 1995 ~- (1947); NLRB y.
Bell Aerospace Co., 416 U.S. 267, 292-93, 94 S.C.t 1757, ~-' 40
L.Ed. 134, 153 (197,4). Given that cost of living adjustment is a
determination that is "varying in nature," in that the cost of
living continually changes, I conclude that it is well within the
Commission's d~scretion to announce a regulation increasing the
maximum attorney fee rate in an EAJA proceeding. Chenery, 332
u.s. at 202-03, 67 s.ct. at 1580, 91 L. Ed. at 2002.
Although it is clear the announcement of a retroactive rule
is not generally permitted in legislative type rulemaking, it is
permitted in an adjudicatory rulemaking. In Motion Pictures
Ass'n of America Inc. v. Qman, 969 F.2nd 1154 (1992), the o.c.
Circuit noted:
In adjudication, retroactivity is the norm;
in legislation it is the exception.
969 F.2d at 1155, see also Bowen, 488 u.s. 204, 221, 109 s.ct.
468, ~' 102 L.Ed. 492, 508 (1988) (J. Scalia concurring) (in
agency adjudications "retroactivity is not only permitted by the
standard."). Thus, the absence of an express statutory grant of
retroactive rulemaking authority in the EAJA does not prohibit
the Commission from announcing a retroactive rule in an adjudicatory EAJA proceeding.
It is noteworthy that the federal courts routinely make
retroactive cost of living adjustments to the maximum attorney
fee rate in EAJA cases involving civil actions . See e.g. Wilkett
v. I.c.c., 844 F.2d 867, 875 (D.C. Cir. 1988); Perales v.
Casillas, 950 F.2d at 1076 (5th Cir. 1992); Chiu v. United
States, 948 F.2d 711, 718 (Fed. cir. 1991}; Garcia v. Schweiker,
829 F.2d 396, 3rd Cir. 1987}; Compare Hoffman v. C.I . R. , 978 F. 2d
1139, 1150 (9th Cir. 1992) (authorizing COLA increase under
statute modeled after EAJA which permits recovery of attorney

1 8 28

fees in tax cases). These courts have reasoned that in enacting
the cost of living provision, Congress intended the EAJA to be
"self updating in light of the modern realities of inflation."
Perales, 950 F.2d at 1076. There is nothing in the EAJA which
would indicate to me that congress intended the statute to be
"self-updating" with respect to participants in "civil actions"
but not with respect to participants in "agency adjudications."
Compare 28 u.s.c. § 2414(d) (2) (A)(ii) and 5 u.s.c.
S 504(b)(l)(A)(ii).
It would appear that any holding to the contrary would, for
all practical purposes, make the cost of living provision superfluous. As set out above, the EAJA unambiguously authorizes cost
of living adjustments to the maximum rate. 5 u.s.c.
§ 504(b)(l)(A)(ii).
The cost of living provisions was specifically included by Congress to protect the EAJA's maximum attorney
fee rates from inflationary pressures. See Action on Smoking and
Healthy. C.A.B., 724 F.2d 211, 217 (O . C.Cir. 1984) ("The cost of
living language reflected congressional awareness that, with
inflation, the fe~ limiting provision could defeat the purpose of
the statute."). Since the enactment of the EAJA in 1981, the
Commission has not undertaken legislative type rulemaking to
adjust the maximum attorney fee rate for increases in the cost of
living. Were I to hold that the commission did not have authority to announce a retroactive rule in this EAJA proceeding,
Applicant, having incurred legal expenses at 1995 and 1996 attorney fee rates, would be reimbursed at the attorney fee rate
established in 1981. Such a holding would effectively read the
cost of living provision out of the statute.
To construe the statute in a manner that gives no effect to
the cost of living provision would defeat the purpose of the
EAJA. The central objective of the EAJA "was to encourage relatively impecunious private parties to challenge unreasonable or
oppressive governmental behavior by relieving such parties of the
fear of incurring large litigation expenses." Spencer v.
N.L.R.B., 712 F.2d 539, 549-50 (D.C. Cir. 1983) (citations to the
legislative history omitted). In this case, an award at $75 per
hour would not satisfy the Congressional objective. Applicant, a
relatively impecunious private party as indicated by its net
worth statement, successfully challenged an unreasonable MSHA
policy. In so doing, Applicant incurred legal fees totaling
approximately $20,878.50. If Applicant is compensated for
attorney fees at $75 per hour, the award for attorney fees in
Docket No. WEST 93-462-M would oniy reach $12,144. The difference of $8,734.50 is what I consider "a large litigation expense"
that Congress did not intend Applicant, being an impecunious
operator, to bear.
Given that the Commission has authority to announce a regulation increasing the maximum attorney fee rate in this EAJA
proceeding, I find that increases in the cost of living between

1829

September 1981, when the EAJA was enacted, and December 1994,
when legal services were first rendered to Applicant, "justify"
an increase in the maximum attorney fee rate. Oklahoma
Aerotronics, Inc. v. United States, 943 F.2d 1344, 1349 (D.C.
cir . 1991) (citing Wilkett v. I.c.c., 844 F.2d 867, 875 (O.C.
cir. 1988). The Consumer Price Index ("CPI") when counsel for
Applicant was first retained in December 1994 was 149.7. United
States Department of Labor Bureau of Labor statistics, CPI
Detailed Report, pata for Deceinber 1994 : Consumer Price Index
for All Urban Consumers (CPI-U), All Expenditures at p.7. The
CPI when the EAJA went into effect in September of 1981 was 92.2.
Id. By dividing the CPI for December 1994 by the CPI for September 1981, I find that the cost of living increased by a multiplier of 1 . 62. This undisputed increase in the cost of living
justifies a higher rate of $121.50 which is the statutory maximum
of $75 per hour adjusted by the 1.62 multiplier.
In light of the foregoing, I find that in connection with
the attorney .f ees incurred in Docket No. WEST 93-462-M, Applicant
is entitled to recover the hours awarded above at the rate of
$121.50.
F.

Expenses
\

Applicant 's eeks to recover "other expenses" in addition to
the attorney fees. The Secretary opposes an award of expenses to
Applicant, arguing that such expenses are not authorized under
the EAJA.
The EAJA states that "fees and other expenses" can be recovered . 5 u.s.c. 504(a)(l). Although the EAJA does not provide
an exhaustive list of expenses that can be included in an award,
the examples included the definition of "fees and other expenses"
indicate that a large category of expenditures are reimbursable.
Jean v. Nelson, 863 F.2d 759, 777 ' (11th Cir. 1988). The EAJA
provides:
"fees and other expenses" includes the reasonable expenses of expert witnesses, the
reasonable cost of any study, analysis,
engineering report, test, or project which is
found by the court to be necessary for the
preparation of the parties' case, . ••
5

U.S . C.

§

504 (b) (1) (A).

The Commission, through legislative type rulemaking, has
interpreted the statutory language to permit recovery of expenses
of the type sought by Applicant. The Commission Rules provide:
• •• an award may also include the reasonable
expenses of the attorney, agent, or witness

1830

as a separate item, if the attorney, agent or
witness ordinarily charges clients separately
for such expenses.
29 C.F . R. § 2704.106 (emphasis added); see also 46 Fed. Reg .
15895, 15897-8 (March 10, 1981) ("'Reasonable expenses' is
intended to include the types of expenses customarily charged to
clients, such as travel expenses or photocopying, but not items
ordinarily included in hourly fees, such as secretarial
services.")
The interpretation set out in the Commission's Rules is
consistent with the weight of authority in the federal circuit
courts of appeal . The majority of federal courts have construed
"fees and other expenses" language in the EAJA to encompass
"costs that are ordinarily billed to a client." International
Woociworkers of America v . ponovan, 769 F.2d 1388, 1392 (9th Cir.
1985) (telephone, air courier, attorney travel expenses are
recoverable); See e.g. Alston v. secretary of Health and Human
services, 808 F.2~ 9,12 (2d. Cir . 1986) (telephone, postage,
travel and photocopying expenses are recoverable); Jean v.
Nelson, 863 F.2d 759, 777 (11th Cir. 1988)(litigation expenditures recoverable): but see Massachusetts Fair Share v. Law
Enforcement, 776 F.2d 1066, 1069-70 & nt.2 (D.C. Cir., 1985).
In this case, Applicant seeks to recover two categories of
expenses: "additional charges" and "interest." Both categories
of expenses are separately and prominently itemized on the legal
invoices that support the Application.
With respect to the "additional charges," I find that long
distance calls, postage, duplication, photocopies, . fax, express
mail, court reporter, and Westlaw are the type of expenses that
would ordinarily be billed separately to clients. Counsel for
Applicant represented that these charges are ordinarily billed
separately to clients and the Secretary has not argued to the
contrary . I further find that these additional charges are
reasonable expenses of counsel. None of the additional charges
appear to be excessive and all of the additional charges were
necessary to enable counsel to advance Applicant's case.
Therefore, I award $2,118.81 for the expenses identified as
additional charges.
·
In considering Applicant's request for "interest," I am
mindful that as a general rule, interest awards are not available
against the United States. See Library of congress v . Shaw, 478
u.s . 310, 106 s.ct. 2957, 2961, 92 L.Ed. 250 (1960) . Applicant,
however, is not seeking an award of interest against the Uni ted
States . Specifically, Applicant is not asking for compensation
from the United States for delay in payment by the Uni ted States.
Rather, counsel for Applicant seeks compensation from Applicant
for delay in its payment of legal invoices in the form of

1831

"interest on overdue balances." I find that the interest
expense, which has resulted from Applicant's delay in payment, is
a reasonable cost of providing legal or any type of service. I
further find, as Counsel has represented and the Secretary has
not disputed, that such interest is ordinarily billed separately
to clients. Although it is true that Applicant could have
avoided the interest expense by paying its legal invoices in a
timely manner, I note that Applicant would not have had to pay
any legal invoices whatsoever but for the Secretary's unreasonable attempt to enforce the underlying citation. Therefore, I
award $2,339.02 for the expenses identified as interest.
III

Pees and Other Expenses for BAJ 96-3
In addition to seeking fees and expenses incurred in connection with the underlying civil penalty proceeding, Applicant
has also sought to recover fees and expenses incurred in presenting and defending its Application. In this connection,
Applicant has moved to amend its original Application to request
reimbursement for fees and expenses incurred in preparing, defending the Application. I have granted the motions to amend the
Application. In the Application, as amended, Applicant seeks to
recover $17 ,02i·.50 in attorney fees in connection with its preparation and defense of the Application in this proceeding,
Docket No. EAJA 96-3.
A.

Pees for Pees

In considering Applicant's unopposed request, I adopt the
position of D.C. Circuit and hold that a victorious EAJA applicant is entitled to recover fees and expenses incurred in connection with its EAJA application in an EAJA proceeding, regardless of whether the Secretary's opposition to the application was
substantially justified or not. Cinciarelli y. Reagan, 729 F.2d
801, 810 (D.C. Cir. 1984); see also Trichilo v. HUS, 823 F.2d
702, 707 (2nd Cir. 1987); Jean v. Nelson, 148, 155 (3rd Cir.
1987); but see Rawlings y. Heckler, 725 F.2d 1192, 1196 (9th cir.
1984). As the D.C. Circuit pointed out:
if we require every victorious EAJA plaintiff
to make a separate claim for fees for bringing the first EAJA suit., and permit the
government to claim that its first EAJA
defense was substantially justified on the
merits, we face the distinct possibility of
an infinite regression of EAJA litigation.
729 F.2d at 810. Given that the commission Rules are silent on
the issue of fees for fees, I view Applicant's fees and expenses

1832

incurred presenting and defending its Application "as part of the
government's cost of taking positions that are not substantially
justified." Trichilo, 823 F.2d at 707. I note that my holding
appears to be consistent with the Secretary's position set out in
his July 15, 1996, Prehearing response. ("The Secretary agrees
that if the Court finds that the Secretary's position in the
underlying proceeding was not substantially justified, Respondent
can recover reasonable attorney fees including those incurred in
the presentation of its (sic] application for fees . ")
By so holding, however, I do not exempt Applicant's request
for fees and expenses associated with this docket from rev iew.
The EAJA provides:
The adjudicative officer of the agency may
reduce the amount to be awarded, or deny an
award, to the extent that the party during
the course of the proceedings engaged in
conduct which unduly and unreasonably protracted the final resolution of the matter in
controversy.
5 u.s.c. § 504(a) (3); cf. 29 C.F.R. s 2704.lOS(b). Thus, I
review Applicant's request for fees and expenses in connection
with this EAJA proceeding under a standard of reasonableness.
In this proceeding alone, counsel for Applicant has expended
over 128 hours of legal work. Although at first blush, it would
seem that these hours are excessive, particularly considering
that Counsel spent only 162 hours getting the citation vacated in
Docket No. WEST 93-462-M, I nonetheless find that hours expended
by counsel were reasonable.
First, I note that much of the work performed by counsel for
Applicant focused on the substantial justification issue. Given
that the Secretary argued that his position was substantially
justified despite my summary decision in Docket No. WEST 93-462M, I think that it was reasonable for counsel for Applicant to
fully rebut the Secretary's arguments on this essential threshold
issue.
Second, the instant proceeding raised numerous issues of
first impression before the Commission . It appears that in the
15 years since the EAJA's enactment no other mine operator has
ever won an award of attorney's fees and expenses against MSHA.
I am aware of only one other EAJA decision issued by the Commission. Russell Collins and Virgil Kelley v. Secretary of Labor
CMSHAl, 5 FMSHRC 1339 (July 1983) . The Collins case involved
Section llO(c) proceedings and did not reach the issues of apportionment, rate, and expens es raised by the Secretary in this
proceeding. Because of the numerous issues of first impression
raised by the Secretary in this proceeding, counsel for Applicant

1833

acted reasonably in thoroughly researching and briefing these
issues. I additionally note that the research focused on complex
issues of federal administrative law and conflicting federal
circuit law.
Third, I further note that the "fees for fees" and the
"adversary adjudication" issues addressed in this section also
required counsel for Applicant to undertake considerable research
and analysis.
In summary, I find that Applicant has not unduly or unreasonably protracted these EAJA proceedings. I hold that an award
for the 136.22 hours requested in the Amended Application, pertaining to Docket No. EAJ 96-3, is just.
B.

Adversary A41udication

The final issue that I must address is the rate at which
fees will be awarded for the hours requested in connection with
the instant EAJA proceeding. On March 29, 1996, Congress amended
the EAJA to raise the statutory maximum attorney fee rate to $125
per hour. Pub.L. 104-121. The Amendments apply to "adversary
adjudications \commenced on or after the date of the enactment of
this subtitle." Id. Although both parties agree that the new
rate does not apply to the underlying proceeding, Docket No. WEST
93-462-M, Applicant argued that the new rate does apply to the
instant EAJA proceedings while the Secretary argued that it does
not apply.
I find that the instant EAJA proceeding is an "adversary
adjudication" as defined by the EAJA. 5 u.s.c. S 504(b)(l) (c) .
An "adversary adjudication" is an adjudication "required by
statute to be determined on the record after opportunity for an
agency hearing." 5 u.s.c. S 554(a); see Escobar Ruiz v. INS, 838
F.2d 1020, 1023 (9th cir. 1988). The EAJA requires EAJA proceedings, such as Docket No. EAJ 96- 3, to be determined on the record
after an opportunity for a hearing. 5 u.s.c. S 504(a); 29 C.F.R.
S 2704 et seg.
I find no merit to the Secretary's arguments to the contrary. Although the instant EAJA proceeding, Docket No. EAJ 963, is admittedly related to the underlying civil penalty proceeding, Docket No. WEST 93-462-M, it is, nonetheless a separate and
distinct adjudication. Compare 5 u.s.c. S 504(a) and 30 u.s.c.
§ 815; compare 29 c.F.R. S 2700 et seg. and 29 C.F.R. § 2700 et
~ and 29 C. F.R. S 2704 et §.filL_
Moreover, because I have already decided that the substantial justification defense is not
available with respect to a request for fees for fees, my
treatment of the instant EAJA proceeding as an adversary adjudication, as that term is defined. in the EAJA, will not create "an
endless litigation loop" as the Secretary argues.

1834

Given that the instant adversary adjudication, Docket No.
was commenced on April 24, 1996, after the effective
date of the EAJA Amendments, I hold that the $125 per hour rate
applies to all fees incurred by Applicant in connection with
Docket No. EAJ 96-3.
EAJ 96- 3,

IV

CALCULATION OF AWARD
Based on the foregoing, I calculate the Applicant's award as
follows:
Fees :

$36,697.22
WEST 93-462-M:
Direct:
Necessary :
Pro11ortional:
EAJ 96-3:

$19,669 . 72
$11,682.25 (reflects 96.15
hours @ $121.50)
$4,648.59 (reflects 38.26
hours @ $121.50)
$3,338.88 (reflects 85% of
32 . 33 hours @ $121 . 50
$17,027.50 (reflects 128.38 hours
@ $125.00)

Expenses: $4,457 . 83
Additional Charges:
Interest:

$2,118.81
$2,339.02

Total Award:

$41,155.05
ORDBR

In view of the foregoing, Applicant is AWARDED $41,155.05 in
attorney fees and other expenses in connection with Docket Nos .
WEST 93-462-M and EAJ 96-3. Pursuant to 29 C.F.R. S 2704.310,
the Secretary of Labor is hereby ORDBRED TO PAY $41,155 . 05 to
Ruffennach Law Offices COLTAF c/o Contractor's Sand and Gravel,
Inc., 1675 Broadway, Suite 1800, Denver, co 80202 within 15 days
of the date of this Order.

~·

Aug t F. Cetti
Administrative Law Judge

1835

Distribution:
Steven R. Desmith, Esq., Office of the Solicitor, U. S . Department of Labor, 71 Stevenson street, Roo~ 1110, San Francisco, CA
94105- 2999
(Certified Mail}

c . Gregory Ruffennach, Esq., RUFFENNACH LAW OFFICES, 1675
Broadway, suite 1800, Denver, co 80202

/sh

1836

(Certified Mail}

FEDERAL MINE SAFETY AND HEALTH REVJ:EW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3993/FAX 303-844-5268

MAR 2 5 1996
CIVIL PENALTY. PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 93-462-M
A.C. No. 04-04679 -05510
Montague Plant

v.
CONTRACTORS SAND & GRAVEL
SUPPLY, INCORPORATED,
Respondent

..

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENA.LTY PROCEEDING
Docket No. WEST 94-409-M
A.C. No. 04-04679-05514 A

v.

Montaque Plant

ERIC SCHOONMAKER, owner & agent
CONTRACTORS SAND & GRAVEL
SUPPLY, INC. I
Respondent
SUMMARY DECISION

Before:

Judge Cetti
I

Background
Contractor's Sand and Gravel, Incorporated, operates two
small portable sand and gravel surface mining operations located
near Yreka, California. The Scott River Plant has two employees
and produces about 10,000 to 15,000 tons annually.
The Montague
Plant has two employees and produces about 10,000 to 15,000 tons
annually.
Eric Schoonmaker, the company's general manager, oversees
both operations. Mr. Schoonmaker's responsibilities include, for
example, managing the business, directing sales, marketing and
customer relations, organizing production, coordinating equipment
maintenance and repair, and making sure that the operations are
safe.
He is also the company's primary liaison with regulating

1837

authorities such as MSHA. He asserts the plant has been in
operation for many years and passed all MSHA's electrical inspections until the grounding citation in question was issued on
March 10, 1993, by Inspector Ann (Johnson) Frederick.
II

Mr. Schoonmaker is the llO(c) agent charged in Docket No.
WEST 94-409-M with the knowing violation of 30 C.F.R. § 56.1205
at the Montague Plant. That safety regulation 30 C.F.R .
§ 56.1205 reads as follows:
All metal enclosing or encasing electrical
circuits shall be grounded or provided with
equivalent protection. This requirement does
not apply to battery-operated equipment.
The single citation at issue in both of the above-captioned
dockets charges both the operator and the manager Eric Schoonmaker with the unwarrantable failure to comply with the abovequoted safety standard. The citation reads as follows:
The frame of the crusher was being used as
the grounding conductor. The ground solid
strand copper wire ran from a rod (found +18"
below the surface near the van used as a
control electrical installation) under the
van through an underground pipe and connected
directly to the frame of the portable crusher
operation. Another jumper (solid copper
wire) was found from the upper head pulley
frame to the metal of the chute where the
crushed rock transferred to the stacker
conveyor belt . The wires from both motors
found on these belts was so P123 MSHA 14/3
stamped. No other visible grounds were found
at the motors.
Effective equipment ground
conductors have not been installed as evidenced . The electrical grounding tests performed at the Montague plant and stated to on
Sept. 15, 192 (1992) state that the ground{ng
had been found to conform to applicable code.
Frame grounding has been forbidden for over
fifteen years. This is an unwarrantable
failure by operator to comply with the
standards.
Respondents do not dispute that the paths to ground for the
stacker motor and crusher delivery motor passed through the frame
of the crusher. Respondents do, however, dispute that such a
grounding system violates the regulatory requirement of 30 C.F.R .
§ 56.12025.

1838

Respondents' counsel asserts that Petitioner has not even
established a prima facie case that the two motors - in question
were not grounded. Respondent contends that at the time the
citations were issued, the two motors in question were effectively grounded. MSHA performed no test and has no other
definitive evidence to show that the motors, at the time the
citations were issued, were not effectively grounded or were, in
any way, in violation of the plain, clear provisions of the cited
safety standard .
Both parties agree that there is no dispute as to any
material fact and that the matter is ripe for summary decision on
the single legal issue of whether Respondent's reliance on the
crusher and stacker frames to serve as the path to ground for the
electric current violates the provisions of 30 C.F.R. § 56.12025.
The parties have cross-moved for summary decision on this single
legal issue.
Both parties agree that although the grounding issue is only
one issue, among many, in the nine consolidated cases concerning
33 citations, Citation No. 3911909 is the most significant of the
citations and has generated, by far, the largest of the proposed
penalties in these cases . Although the parties here seek summary
decision on only one of many issues in the consolidated cases,
the parties agree that the resolution of the grounding issue will
allow the remaining citations in the consolidated cases to be
resolved by amicable settlement without need for a hearing.

STIPULATIONS
In March 1996, the parties entered into the record the stipulation that the record for summary decision on the grounding
issue consists of the following:
1.

Citation No. 3911909.

2. All pleadings filed with the presiding judge, including
but not limited to, motions, oppositions, and prehearing statements, to show the respective litigation positions of _and representations made by the parties.
3. Respondent's Request for . Admissions and MSHA's Responses
to Respondent's Request for Admissions; Respondent's Interrogatories and MSHA's Responses to Respondent's Interrogatories,
Plaintiff's (Petitioner's) Interrogatories and Responde nt's
Responses to Petitioner's Interrog a tories.
4.

The affidavit of Eric Sc hoonmaker.

5.

The declarations of Paul Price and Gordon Vincent.

1839

6.
The deposition transcripts of Paul Price, Ann (Johnson)
Frederick , Eric Schoonmaker and Frank Casci.
7.
Article 250 of the 1993 National Electrical Code (NEC),
to show the NEC ' s definitions of 11 grounded 11 and "grounded, effectively. "
8.
Article 250 of the 1993 National Electrical Code {NEC),
to show the electrical grounding requirements of the NEC.
9.
Order No. 3913901 , issued subsequent to Citation No.
3913895 and u n der contest in Docket No. WEST 93-141, to show that
Order No. 3913901 was terminated.
10.
Photographs A-1, A-2 , A-3 and A- 4 to show the equipment
used at the Montague Plant .
11. August 3, 1995, letter from Paul Price to Mark Ode, to
show that MSHA requested an interpretation of Article 250 of the
1993 National Electrical Code from the National Fire Protection
Association .
12. August 14, 1995 , letter from Mark Ode to Paul Price, t o
show the National Fire Protection Association's unofficial interpretation of Article 250 of the 1993 National Electrical Code as
it applies to the hypothetical scenario set out in Mr . Price's
August 3, 1995, letter.
The February 29 , 1996, letter transmitting the above stipulations also states "the stipulated record contains a few items
that have not been previously cited by the parties and attached
to prior motions or pleadings. These items are being included to
make the record complete for appeal purposes."
Both parties in their pleadings and arguments have stated
their respective cases very well. Upon careful review of the
record, I am persuaded that the undisputed material facts in this
case do not establish a violation of 30 c.F.R . § 56.12025.
The cited standard 30 C.F.R. § 56.12025 plainly · and clearly
requires that "metal enclosing ... electrical circuits shall be
grounded." The regulation is specific and not broadly worded.
30 C.F.R. § 56.12025 is a "performance standard." It does not
specify or require that the operator achieve an effective ground
in a specific manner.
I find that Respondent complied with the requirement of the
cited standard by intentionally grounding the stacker conveyor
and crusher discharge conveyor motors by using the stacker and
crusher frames as conductors in carrying ground fault current to
earth.
Part 56 which sets forth the mandatory safety standards
for surface nonmetal mines, such as we have here, clearly pro-

1840

vides that "electrical grounding means to connect with the ground
to make earth part of the circuit." 30 C.F.R. § 56.2. The
company's resistivity tests conducted on September 15, 1992,
pursuant to 30 C.F.R. § 56.12028 indicated that there was an
effective path to ground from both of the motors. Thus, the
motors in question were connected with the ground to make the
earth part of the circuit. There is no contrary evidence.
The secretary should not be permitted through interpretation
to expand the regulation beyond its plain meaning. The Secretary's purported longtime interpretation of the regulation to
prohibit per se frame grounding constitutes an impermissible
expansion of the plain meaning of the standard. It constitutes
an impermissible avoidance of the rulemaking requirements of
section 101 of the Mine Act. Since the Secretary purports · to
impose additional requirements and prohibitions without proper
rulemaking, it lacks the "force and effect of law". WesternFuels Utah, Inc., ~l FMSHRC 278, 286-87 (March, 1989); see also
Asarco Inc., 14 FMSHRC 829, 835 (1992).
If the Secretary believes frame grounding should be prohibited, the Secretary should initiate appropriate rulemaking to
achieve its goal rather than attempting to do so by its interpretation of the regulation beyond its plain meaning.
(See Mathies
Coal Company, 5 FMSHRC 300, 303 (March 1983).
With respect to the application of the reasonable, prudent
person test, I find that a reasonable, prudent person familiar
with the mining industry would have recognized that the two
motors, which were connected to earth through a series of metal
frame and wire connections, were "grounded" and were, thus, in
compliance with the requirement of the cited regulation.
I base
this on the definition of grounding at 30 C.F.R. § 56.2 which
specifically states that "electrical grounding means to connect
to the ground to make the earth part of the circuit". 30 C.F.R.
§ 56.2.
In this connection, I also find it noteworthy that in the
National Electrical Code, "grounded" is defined as "connected to
earth or to some conducting body that serves in place ' of earth."
NEC, Article 100 (definitions) (1993) and that "grounded effectively" is defined as "Intention~lly connected to earth through a
ground connection or connections of sufficiently low impedance
and having sufficient current carrying capacity to prevent the
buildup of voltages that may result in undue hazards to connected
equipment or to persons . NEC, Article 100 (definitions) (1993).
Also noteworthy in the app l ication of the reasonable prudent
person test is the fact the Secretary's purportedly longstanding
interpretation has never been published in MSHA's Program Policy
Manual and furthermore, MSHA's purported interpretation is contrary to two unappealed, well-reasoned decisions of two Commis-

1841

sion Judges who I believe to be reasonable, prudent persons
familiar with the mining industry. See Mulzer crush Stone
Company, 3 FMSHRC 1238 (May 1981) in which Judge Laurenson
rejected MSHA's contention that the frame was not a source of
grounding. See also McCormick Sand Corporation, 2 FMSHRC 21, 24
in which Judge Michels rejected MSHA's contentions and held that
30 C.F.R. § 56.12025 "fairly read, requires only a "ground" or
its equivalent.
It does not mandate a particular ground such as
that mentioned in the citation •.• " I have not been able to find
any Commission authority contrary to these two unappealed Administrative Law Judge decisions.
I conclude, primarily on the basis of the plain, clear language of the cited regulation, that Citation No. 3911909 should
be vacated.
I find nothing in the transcript and declaration of
Paul Price, the transcript of Ann (Johnson) Frederick and the
other material and arguments on which MSHA relies that persuades
me to a contrary conclusion. such testimony and arguments would
be more appropriat~ in a section 101 rulemaking proceeding.

ORDER
Docket No. WEST 93-462-M
Citation No. 3911909 is VACATED and its related $7,000.00
proposed penalty is set aside.
I retain jurisdiction of the two
remaining citations in the docket.
Docket No. WEST 94-409-M
Citation No. 3911909 is VACATED; its related $6,000.00
proposed penalty is set aside. Docket No. WEST 94-409-M is
DISMISSED.

Aug t F. Cetti
Administrative Law Judge
Distribution:
'
Steven R . Desmith, Esq., Office of
the Solicitor, U.S. Department
of Labor, 71 Stevenson Street, Suite 1110, San Francisco, CA
94105

C. Gregory Ruffennach, Esq., RUFFENNACH LAW OFFICES, 1675 Broadway, Suite 1800, Denver, CO 80202
\sh

1842

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3993/FAX 303-844-5268

MAY 2 8 1996
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 93-62-M
A.C. No. 04-03404-05509

v.
CONTRACTORS SAND & GRAVEL
SUPPLY, INCORPORATED,
Respondent

Docket No. WEST 93-406-M
A.C. No. 04-03404-05510

..
:

Docket No. WEST 93-407-M
A.C. No. 04-03404-05511
Docket No. WEST 93-463-M
A.C. No. 04-03404-05512
Scott River Plant
Docket No. WEST 93-117-M
A.C. No. 04-04679-05506
Docket No. WEST 93-141-M
A.C. No. 04-04679-05507
Docket No. WEST 93-408-M
A.C. No. 04-04679-05508
Docket No. WEST 93-409-M
A.C. No. 04-04679-05509
Docket No. WEST 93-462-M
A.C. No. 04-04679-05510
Montague Plant

DECISION AFTER REMAND APPROVING SETTLEMENT

Before:

Judge cetti

These consolidated civil penalty proceedings are before me
upon petitions for assessment of civil penalty under section
105(d) of the Federal Mine Safety and Health Act of 1977, 30
U.s.c. § 801 et ~' (Mine Act). The Secretary of Labor on behalf of the Mine Safety and Health Administration, charged the
operator of the Scott River Plant and Montague Plant with
numerous violations of safety standards set forth in Part 56,
Title 30, Code of Federal Regulations.

1843

A Default Decision was issued July 21, 1994, when there was
no response to my Show Cause Order. Thereafter, the Commission
reopened the matter and vacated the Default Decision and remanded
the matter to this Judge.
Respondent then obtained counsel who filed a timely answer
contesting the alleged violations. The matter was set for hearing which had to be canceled because of the medical condition of
the principal witness. The parties then filed cross motions for
summary decision. On March 25, 1996, I issued a Swnmary Decision
vacating Citation No . 3911909 in Docket Nos. WEST 93-462-M and
WEST 94-409-M and dismissing WEST 94-409-M.
At this time, the remaining consolidated cases are before me
on petitions for assessment of civil penalties under section
105(d) of the Federal Mine Safety and Health Act of 1977, 30
u.s.c. § 815(d). The parties, by counsel, filed an amended
motion to approve a settlement agreement of all the remaining
citations. Under the proffered settlement there is a reduction
in the amount of the proposed penalties for 12 of the citations
and no changes in the original proposed penalties for 15 of the
citations as follows:

Citation No.
3911911
3636680
3911916
3911919
3636674
3636675
3636676
3914031
3911912
3911914
3911917
3913895
3913890
3913891
3913892
3913893
3913894
3913897
3913883
3911799
3911903
3911907
3911901
3911904
3911905

Health and Safety
standard Cited
(CFR Title 30)

original
Proposed
Penalty

56.14107(a)
56.12013
56.12013
56.14132{b} (1)
56.14109(b)
56.14107(a)
56.14109
56.5050(b}
56.4200
56.4402
56.12013
56.12028
56.14112
56.14112(a}
56.15001
56.18002
56.14100
56.14107
56.15001
56.12041
56.12032
56.14107(a)
56.4200
56 . 14107(a)
56.14109(b)

$3,000.00
267.00
1,457.00
987.00
168.00
220.00
168.00
50.00
50.00
50.00
50.00
382.00
147.00
147.00
50.00
50.00
50.00
50.00
50.00
50.00
50.00
119.00
50.00
50.00
50.00

1844

Proposed
Amended
Penalty
$

100.00
100.00
100.00
100.00
100.00
100.00
100.00
50.00
50.00
50.00
50.00
100.00
100.00
100.00
50.00
50.00
50.00
50.00
50.00
50.00
50.00
100.00
50.00
50.00
50.00

3911902
3911906

56.12013
56.12020

50.00
337.00

50.00
100.00

TOTAL

$1 , 950.00

Under the proffered settlement agreement it is also agreed
that, with the exception of those claims for fees and expenses
set forth in Docket No. EAJ 96- 3 filed with the Commission on
April 24, 1996, each side shall bear its own costs and legal
fees.
I have considered the representations and documentation including the pleadings, the detailed responses to the prehearing
orders, the affidavits and various transcripts of the depositions
submitted in this case, and I conclude that the proffered settlement is appropriate under the criteria set forth in section
llO(i) of the Act.

WHEREFORE, the motion for approval of settlement is GRANTED,
and i t is ORDERED that Respondent, contractors Sand and Gravel
Supply, Inc . , PAY a penalty of $1 , 950.00 to the secretary of
Labor within 3o · ctays of this decision.

Payment shall be made to the Office of Assessments, Mine
Safety and Health Administration, P . O. Box 160250-M, Pittsburgh,
Pennsylvania 15251 . Upon receipt of payment, the above-captioned
proceedings are dismissed.

Augu t F. Cetti
Administrative Law .Judge
Distribution:
Steven R. Desmith, Esq., Office of the Solicitor, U. S. Department
of Labor, 71 Stevenson Street, Suite 1110, San Francis90, CA
94105
C . Gregory Ruf f ennach, Esq . , RUFFENNACH LAW OFF I CES, 167 5 Broadway, Suite 180 0 , Denver, co 80202

\sh

1845

FEDERAL KINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

OCT 2 8 1996
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 95-254
A.C. No. 05-02820-03735

v.

Docket No. WEST 95-255
A.C. No. 05-02820-03737

BASIN .RESOURCES INCORPORATED, :
Respondent
:

Golden Eagle Mine

DECISION

Appearances:

Kristi Floyd, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner;
Andrew Volin, Esq., Sherman & Howard, Denver,
Colorado, for Respondent.

Before:

Judge Manning

These cases are before me on petitions for assessment of a
civil penalty filed by the Secretary of Labor, acting through the
Mine Safety and Health Administration ("MSHA"), against Basin
Resources, Incorporated ("Basin Re.s ources"), pursuant to sections
105 and 110 of the Federal Mine Safety and Health Act of 1977, 30
u.s.c. SS 815 and 820. The petitions allege 11 violations of the
Secretary's safety regulations. For the reasons set forth below,
I affirm four of the citations and vacate the remaining citations
and orders.
A hearing was held in Denver, Colorado. The parties
presented testimony and document~ry evidence, and filed posthearing briefs.
I.

DISCUSSION WITH FINDINGS OF FACT AND CONCLUSIONS OF LAW

At the time the citations and orders were issued, Basin
Resources operated the Golden Eagle Mine in Las Animas County,
Colorado. The mine is now closed. The mine was an underground
mine that used the longwall method to extract coal.
1846

section llO(i) of the Mine Act, 30 u.s.c. § 820(i), sets out
six criteria to be considered in determining appropriate civil
penalties. I find that Basin Resources was issued ?26 citations
and orders in the 24 months preceding January 3, 1995. (Ex.
G-1). I also find that Basin Resources was a medium-to-large
operator at the time the citation was issued. The mine is no
longer operating and Basin Resources has been unable to sell the
mine. Its unaudited balance sheet for April 30, 1996, shows that
shareholders' equity was minus about 23 million dollars and its
income statement for the year ending April 30, 1995, shows a net
loss of $325,ooo. (Ex. R-A). I have taken its financial condition into consideration in assessing penalties and I find that
the civil penalties assessed in this decision would not have
affected its ability to continue in business. The citations and
orders were abated in good faith. The Secretary has not alleged
that Basin Resources failed to timely abate the citations.

A.

Tailqata for the Third Lett Lonqwall Section
I

On October 27, 1994, Inspector Cord Cristando of the
Department of Labor's Mine Safety and Health Administration
("MSHA") inspected the third left longwall section of the mine.
He entered the longwall section through the headgate entries,
inspected the longwall face and entered the tailgate entries just
outby the last shield of the longwall near crosscut 16. (Ex.
R-T). Inspector Cristando was accompanied by a union representative and Tom Sciacca, the company representative. The section
foreman on the afternoon shift was Frank Holley.
When Inspector cristando entered the tailgate entries, the
conditions he observed led him to believe that the roof was not
supported.
(Tr. 82-83). He stated that the floor was heaving
and that it appeared to him that the "tailgate was impassable,
not travelable." Id. He testified that the tailgate entry was
not "safe to be travelable." (Tr. 85). He described the
conditions, as follows:
Bolts were hanging from the mine roof,
bearing plates were not secured against the ·
mine roof, cribs were rolled out, kicked out,
not against the mine roof. It was very
obvious that [the roof]' wasn't supported. I
could see that no miner would be able to get
out underneath it in (the] condition it was
[in].
(Tr. 86). Inspector Cristando asked Mr. Holley how long the
conditions had existed. Mr. Holley replied that it started on
the 26th at the end of his shift around 10 p.m.
(Tr. 87).

1847

Inspector Cristando decided that he wanted to look at the
conditions in the tailgate from the outby side. He traveled back
through the longwall face, down the intake entries, and into the
tailgate entries from the returns. He was accompanied by the
miners' representative and Mr. Sciacca. Inspector Cristando was
able to travel about 30 feet inby crosscut 15 before the conditions started to deteriorate. {Tr. 87). He had to zig-zag
between cribs and the rib. {Tr. 92-93). Inspector cristando
believed that the longwall was putting pressure on the area so
that the conditions had become "considerably worse." {Tr. 88) .
Inspector cristando testified that the conditions he observed in
the tailgate entry made the entry "a real risky area to be in."
{Tr. 95). Inspector Cristando observed danger tape that had been
placed in the area "as a warning sign to let people know that
there was some unsafe top." {Tr. 89). He did not observe any
danger tape on the longwall side of the tailgate entry.
As a result of these conditions, Inspector eristando issued
three citations under section 104{a) of the Mine Act and three
orders of withdrawal under section 104{d){2). Each citation and
order is discussed below.
1.

Order No . 3849438

Order No . 3849438 alleges a violation of 30 C.F.R.
75.220(a) {l}. 1 The order states that the approved roof control
plan was not followed because the "longwall foreman detected
ground failure in the tailgate entry that prevented travel out of
the longwall tailgate and did not notify the MSHA Field Off ice
Supervisor" or "implement the longwall tailgate travelway blockage plan." In the order, the inspector indicated that the
alleged violation was significant and substantial {"S&S") and was
caused by Basin Resources' unwarrantable failure to comply with
the roof control plan. The applicable portion of the roof control plan states that Basin Resources must take certain steps
"(w]hen a ground failure is detected in the tailgate entry that
prevents travel out of the longwall tailgate .••• " (Ex. G-4).
The Secretary proposed a penalty of $9,950.
§

Basin Resources contends that a blockage did not exist in
the tailgate entry, that the conditions observed by the inspector
had just occurred, and that Mr. Holley did not know about these
conditions. Accordingly, it maintains that the Secretary did not
establish a violation or that any violation was the result of its
unwarrantable failure. Basin Resources states that Inspector
Cristando's actions at the mine were inconsistent with his testimony . It argues that Inspector Cristando did not determine tha t
As pertinent here, the safety standard requires each mine
operator to follow the roof control plan approved by the MSHA
District Manager.

1848

the area was blocked until after he inspected the tailgate entry
from the outby side. Basin Resources states that the conditions
could not have been "obvious" if it took Inspector Cristando more
than three hours to determine whether a violation existed. It
also maintains that Inspector cristando's testimony was inconsistent and should not be credited.
Mr. Holley testified that at the time of Inspector
Cristando's inspection he did not believe that the tailgate entry
was blocked. (Tr. 332-33). He stated that there were "roof
falls off and on throughout the tailgate" and that the longwall
crews "would danger the roof falls off and reroute (the) escapeway around the roof fall." (Tr . 333). Mr. Holley testified that
when Inspector Cristando asked him about the condition of the
tailgate, the inspector was standing in the entry but that he was
standing underneath the longwall shields, three shields from the
tailage end of the longwall. (Tr. 334; EX. R-T). Mr. Holley
does not deny · that the inspector asked him if he was aware of the
conditions in the tailgate and how long the conditions had
existed. Id. Mr. Holley stated that he replied that he was
aware of the condition because he believed that Inspector
Cristando was referring to the general roof conditions in the
ribboned-off areas, not to a blockage of the entire tailgate
entry.
{Tr. 335) . He testified that the inspector did not use
the terms "tailgate blockage" or "blockage" during their
conversation. Id.
The fact that a tailgate entry is blocked does not in and of
itself establish a violation of the roof control plan. As stated
above, the plan provides that Basin Resources must take a number
of steps when a "ground failure is detected in the tailgate entry
that prevents travel out of the longwall tailgate . " (Ex. G-4)
(emphasis added) . Thus, if Basin Resources detects a ground
failure that prevents travel out of the longwall tailgate
entries, it must take the steps set forth in the roof control
plan. See Blue Diamond Coal co., 12 FMSHRC 2565, 2567-71
(December 1990) (ALJ).
In order to meet its burden of proof under the subject
provision of the roof control plan, the Secretary must establish
that a blockage existed and the mine operator knew or .should have
known about the blockage and did not implement the steps set
forth in the roof control plan. .If the Secretary cannot prove
that the operator had actual knowledge of the blockage, the
Secretary can prove a violation by showing that the operator was
negligent in failing to detect the blockage. In this case, the
Secretary did not establish that Basin Resources detected a
ground failure of such a magnitude that it prevented travel out
of the longwall tailgate. In other words, the Secretary did not
prove that Basin Resources knew or should have known that the
ground failure in the tailgate entry blocked the entry in such a
manner as to prevent such travel.
1849

The Secretary tried to establish actual knowledge of a
blockage through the conversation that occurred between Inspector
cristando and Mr. Holley. I credit Mr. Holley's testimony that
he was not' aware of any blockage at the time of the inspection.
Inspector cristando walked out into the tailgate entry and looked
down the entry in the direction of the returns. Mr. Holley
stayed underneath the longwall shields and could not see down the
subject entry because he was about 15 feet from the end of the
longwall machine. According to Inspector Cristando's own testimony, he asked Mr. Holley how long "the condition existed like
this." (Tr. 86-87).
The inspector testified that Mr. Holley
replied that "it started ••• the night before, on the 26th." Id.
Inspector Cristando did not ask Mr. Holley if he was aware that
the entry was blocked or that travel down the entry was not
possible. Indeed, Inspector Cristando admitted on cross-examination that he was not sure that the tailgate entry was blocked
at the time of this conversation. (Tr. 142-44). Inspector
Cristando's testimony establishes that he concluded that the
entry was blocked about three hours later after he traveled to
the outby side of ·the area and observed the conditions from about
30 feet inby crosscut 15. Id. Yet, Inspector Cristando testified on direct\ examination that the blockage was "obvious" at the
time he first observed the area when he stepped out from under
the longwall shields. Although I appreciate Inspector
cristando's caution in not making a determination that the entry
was blocked until he observed the area from the other side, I
find that his inquiry of Mr . Holley was insufficient to establish
that Mr. Holley knew that the entry was blocked. Asking
Mr . Holley whether he was aware of the "condition" of the entry
without describing what he meant or inviting Mr. Holley to step
out into the entry did not establish knowledge of the blockage.
I credit Mr. Holley's testimony that he did not understand
that Inspector Cristando was asking whether he was aware that the
entry was blocked. Mr. Holley credibly testified that he interpreted Inspector Cristando's inquiry to mean whether he was aware
that the roof was taking weight and that certain areas of the
roof had fallen. It was not disputed that the area in the tailgate entry immediately outby the longwall takes a significant
amount of weight during the mining process as a result of frontal
abutment pressure and that the roof is often unstable 'in these
areas. It is clear that Mr. Holley was aware that the roof was
not stable, but the record does not establish that he had knowledge that the entry was blocked so that miners could not travel
down the tailgate entry in the event of an emergency.
In addition, the record does not establish that Basin
Resources was negligent in failing to detect any blockage.
First, there is a dispute as to whether the tailgate entry
was blocked on October 27. Mr. Sciacca, who accompanied the
inspector, testified that the tailgate entry was not blocked.

1850

(Tr. 380). He stated that although "it was tight through there,
and there was sloughage through there, rib sloughage," he did not
think "there was ever a blockage." Id. Second, Mr·. Holley took
the necessary precautions to make sure the lonqwall section was
safe. The record does not contain sufficient evidence for me to
make a determination that he or anyone else was negligent in
failing to detect the alleged blockage. Mr. Holley had last been
in the tailgate entry during his previous shift on October 26
between 3 and 4 p.m. and he did not observe any blockage at that
time. (Tr. 346). He testified that Basin Resources' procedure
was to monitor the tailgate entry, ribbon off areas where the
roof had deteriorated, and reroute the escapeway as necessary.
(Tr. 347-48). During his shift on October 26, two employees told
him that there had been a "cave" in the tailgate entry .
(Tr.
349-50; Ex. G-5). Mr . Holley looked at the entry and determined
that the conditions were the same as they had been at the start
of the shift. (Tr. 350, 354). He did not detect any blockage .
At the start qf his shift on October 27, Mr. Holley reviewed
the preshift examination report that was made by Larry Sandoval
at the end of the previous shift. (Tr. 338, 351). This report
did not indicate that there were any hazards in the tailgate
Entry. In addition, the air readings taken along the lonqwall
as shown on this report were satisfactory in that they did not
indicate a major roof fall or blockage in the tailgate entry.
(Tr . 339, 351-52). Although the air flow had varied during the
shifts immediately preceding Mr. Holley's shift on October 27,
the measurements did not show an interruption that he felt was
consistent with blockage. (Tr. 149, 339, 351-52; Ex. Q, R).
Rich Cordova, a fire boss , was in the tailgate entry at about
4 a.m. on October 27. He observed that there was "some blockage"
in the entry but that miners could get around it and that air was
passing through the area . (Ex. R-J, R-H, dated 10/27 4 a.m.;
Tr . 220-21, 301-03). He stated that there were no roof problems
in areas where he traveled except between some of the cribs that
had been dangered off. (Ex. R-J) .
Finally, during the period between the start of Mr . Holley's
shift on October 26 and the start of his shift on October 27, the
lonqwall was producing coal and the lonqwall would have retreated
about 45 feet . (Tr. 353) . The area observed by Inspector
Cristando on October 27 was different from that observed by
Mr. Holley on October 26. Inspector Cristando testified that he
could see about 18 to 20 feet down the entry. (Tr. 408) . The
Secretary is attempting to infer that because Inspector Cristando
saw a blockage on the evening of October 27, that blockage must
have e x i s ted since at least 10 p.m . the previous day because
Mr . Holley said he was aware of roof problems at that time. I
cannot accept the Secretary's inference for two reasons. First,
Mr . Holley did not tell Inspector Cristando that he was aware

1851

that the entry was blocked. Second, given that one can only see
about 20 feet down the entry and the longwall would have advanced
about 40 feet, the area of the tailgate that Mr. Holley observed
on October 26 was a completely different area. Mr. Holley testified that all areas of bad top had been dangered off when he
observed the entry on October 26. Inspector Cristando testified
that Basin Resources generally does a good job of ribboning-off
bad areas and that he observed dangered-off areas on previous
inspections along the tailgate entry in places that had been
mined through on October 27. (Tr. 154-55). Thus, the Secretary
cannot dispute Mr. Holley's testimony that the hazardous areas
were dangered off on October 26. 2 The Secretary's inference is
too speculative and is not supported by credible evidence; the
blockage could have occurred at any time during Mr. Holley's
October 27 shift. 3
Based on this evidence and the record as a whole, I conclude
that the Secretary did not establish that the alleged blockage
existed prior to the time that Inspector Cristando discovered it.
I also find that Mr. Holley did not have any knowledge of this
blockage prior to the time Inspector Cristando discovered it. In
addition, I f i~d that the Secretary did not establish that Basin
Resources was negligent in not detecting the blockage at an
earlier time.
2.

Order No. 3849440

Order No. 3849440 alleges a violation of 30 C.F.R.
S 75.360(b) (3). 4 The order states that an inadequate preshift
examination was performed for the oncoming afternoon shift on

2

In his brief, the Secretary argues that Inspector
Cristando's inference is supported by information he obtained
from other production foremen, the preshift and on-shift
examiners, and miners working in the area. I find that the
record on this issue does not corroborate the inspector's
inference because the evidence on this issue is ambiguous.
3

Based on the testimony of' Inspector Cristando, I find
that the tailgate entries were blocked at the time of his
inspection so as to prevent safe travel out of the longwall
tailgate entries . Accordingly, I reject Mr. Sciacca's opinion to
the contrary.
4

As pertinent here, the safety standard requires that a
certified person conduct a preshift examination for hazardous
conditions in each working section.

1852

October 26, 1994. The order states that the longwall foreman
told the inspector that "he observed the tailgate blockage, but
took no action to correct the hazardous condition." The order
alleges that inadequate preshift examinations were conducted in
all of the subsequent shifts until the condition was detected by
the inspector. In the order, the inspector indicated that the
alleged violation was S&S and was caused by Basin Resources'
unwarrantable failure to comply with the safety standard. The
Secretary proposed a penalty of $9,500.
As I held with respect to Order No. 3849438 above, the
Secretary did not establish that the blockage existed prior to
the time that Inspector cristando discovered it. In addition,
the assertion in the order that Mr. Holley told Inspector
Cristando that he observed the tailgate blockage is not supported
by the evidence. Inspector Cristando asked whether Mr. Holley
was aware of the conditions in the tailgate entry without providing any explanation of what he was referring to or asking
Mr. Holley to observe the conditions firsthand. Such a conversation is too limited and unfocused to show that Mr. Holley had
knowledge of the blockage.
The basis for the Secretary's contention that the preshift
examinations were inadequate is the brief conversation between
Inspector Cristando and Mr . Holley and the assumption that the
blockage must have existed for some period of time. Neither the
conversation nor the Secretary's assumptions establish a violation. It could be argued that the preshift examination for the
oncoming afternoon shift of October 27 must have been inadequate
in any event because Inspector cristando discovered the condition
at 7:55 p.m. and the shift started at 3 p.m. While it is possible the hazardous conditions existed at the time of this preshift, there is no proof that such conditions existed at that
time. Roof conditions in the tailgate can deteriorate rapidly.
3.

Citation No. 3848272

Citation No. 3848272 alleges a violation of 30 C.F . R.
S 75.360(g). 5 The citation states that a hazardous condition was
observed on the afternoon shift of October 26 and on subsequent
shifts, but no record of the hazard was entered into the book
provided for that purpose. The a~leged hazard was "roof failure-unsafe roof in the tailgate of the longwall."
In the citation,
the inspector indicated that the alleged violation was S&S and
that Basin Resources' negligence was moderate. The Secretary
proposed a penalty of $1,298.
5

As pertinent here, the safety standard requires that a
record of hazardous conditions and their location found by the
preshift examiner be recorded in a book kept for such purposes.

1853

Although the wording of the citation is different from the
order, they both relate to the same conditions and ~nspector
Cristando's conversation with Mr. Holley. Based on his brief
conversation, Inspector Cristando concluded that the blockage had
existed for at least 24 hours and that this hazardous condition
was not recorded in the preshift examination book. As stated
above, on October 26, Mr. Holley was aware that there were areas
in the tailgate entry where the roof was not supported and that
these areas were ribboned off with danger tape to keep miners out
of those areas. The individual conducting the preshift examination is not required to travel the length of the tailgate entry. 6
Rather, the examiner measures air flow, checks for methane, and
looks for hazardous conditions. During this examination, the
examiner is required to enter the tailgate entry just off the
lonqwall face. There is insufficient evidence to show that the
examiners entered this area, saw the blockage or areas of unsafe
roof that were not dangered off, and failed to record the hazard.
In addition, the lonqwall was in production during this period,
so the area in the tailgate entry that the preshift examiners
observed would have been different from that observed by
Inspector Cristando.
4.

Order No . 3849138

Order No. 3849138 alleges a violation of 30 C.F.R.
The order states that an inadequate on-shift
examination was performed during the afternoon shift on October
26, 1994. The order states that the lonqwall foreman told the
inspector that "he observed the tailgate blockage or roof failure, but took no corrective action to correct the condition."
The order alleges that inadequate on-shift examinations were
conducted in all of the subsequent shifts before the afternoon
shift of October 27. In the order, the inspector indicated that
the alleged violation was S&S and was caused by Basin Resources'
unwarrantable failure to comply with the safety standard. The
Secretary proposed a penalty of $9,500.

S 75.362(a} (1). 7

6

A certified person is required to examine the tailgate
entry in its entirety for hazardous conditions on a weekly basis.
30 C.F . R. S 364(b) (3). There is no showing that the most recent
weekly examination was not completed because the tailgate entry
was blocked.
7

As pertinent here, the safety standard requires that a
certified person conduct an on-shift examination for hazardous
conditions in each working section.

1854

As stated above, the Secretary did not establish that the
blockage existed prior to the time that Inspector Cristando
discovered it or that Mr. Holley knew of the blocka'g e on October
26. There is no dispute that there were areas that had been
dangered off in the tailgate entry. Some of these areas had been
mined through by the time Inspector Cristando examined the area
on the afternoon shift of October 27. The areas of the tailgate
inspected by Inspector Cristando on that shift were not the same
areas that the on-shift examiners observed on preceding shifts
because the longwall had advanced. There is insufficient proof
that the cited hazardous conditions existed in those areas at the
time of the on-shift examinations. Basin Resources was not
required to have completed the on-shift exam for the afternoon
shift of October 27 at the time of Inspector Cristando's
inspection.
(Tr. 120).
5.

Citation No. 3848271

Citation No. 3848271 alleges a violation of 30 C.F.R.
The citation states that a hazardous condition was
observed on the afternoon shift of October 26, and on subsequent
shifts but no record of the hazard was entered into the book
provided for that purpose. The alleged hazard was "roof failure-unsafe roof" in the tailgate of the longwall. In the citation,
the inspector indicated that the alleged violation was S&S and
that Basin Resources' negligence was moderate. The Secretary
proposed a penalty of $1,298.

S 75.362(g) . 8

Based on a brief and confused conversation with Mr. Holley,
Inspector Cristando concluded that the blockage in the tailgate
had existed for at least 24 hours and that this hazardous condition was not recorded in the on-shift examination book. For the
reasons stated above, the Secretary did not meet his burden of
proof. The individual conducting the on-shift examination is not
required to travel the length of the tailgate entry. The examiner measures air flow, checks for methane, and looks for hazardous conditions. During this examination, the examiner is
required to enter the tailgate entry just off the long.wall face.
There is insufficient evidence to show that the examiners entered
this area, saw the blockage or areas of unsafe roof that were not
dangered off, and failed to record the hazard. The longwall was
in production during this period, so the area in the tailgate
entry that the on-shift examiners observed was different from
that observed by Inspector Cristando .

8

As pertinent here, the safety standard requires that a
record of hazardous conditions and their location found by the
on-shift examiner be recorded in a book kept for such purposes.

1855

6.

Citation No . 3849439

citation No. 3849439 alleges a violation of 30 C. F . R.
75.202(a) • 9 The citation states that the mine roof in the
tailgate entry between crosscuts 15 and 16 was not supported
or controlled to protect persons from hazards of falling roof.
The citation states:
§

The fully grouted 8 ft roof polt bearing
plates were 2 to 3 f~et from the existing
mine roof. The supplemental supports, 3 X 3
ft cribs on five foot centers were knocked
out in places due to the roof deterioration,
rib sloughage, and floor heaving for a
distance of approximately 60 ft.
In the citation, the inspector indicated that the alleged
violation was s&s and that Basin Resources' negligence was
moderate. The Secretary proposed a penalty of $506.
This cit~tion is based on conditions observed by Inspector
Cristando during his inspection. It is not based on speculation
as to what the conditions were like 24 hours earlier in a area
that had been mined through and it was not based on a brief conversation with Mr. Holley. At the time Inspector Cristando
observed the conditions, some of the areas with bad roof were
dangered off, but some areas were not. There was no evidence
that at any time during the existence of the dangerous roof conditions any miner worked or traveled in the cited area. Nor did
the job duties generally require miners to enter the affected
area.
In Cyprus Empire corp., 12 FMSHRC 911, 917 (May 1990}, the
Commission held that when a mine operator dangers-off an area of
bad roof in a tailgate entry and there is no showing that miners
worked, traveled or were required to enter this area, a violation
of this safety standard is not established. I find that the Commission's holding is not applicable to the facts of this case.
The entire entry was not dangered-off, only some areas were. The
inspector observed areas of dangerous roof that were 'not dangered-off. Miners were required to enter the area a few times a
week to check rock dust lines • . (Tr. 358-59). In addition, the
area was a designated escapeway. Thus, I find that the Secretary
established a violation.

9

As relevant here, this safety standard requires that the
roof of areas where persons work or travel be supported or
otherwise controlled to protect persons from hazards related to
falls of roof.
1856

I also find that the Secretary established that the violation was S&S. The four elements of the Mathies test were met.
Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984). The third
element, whether there was a reasonable likelihood that the
hazard contributed to will result in an injury, presents the
closest question. It is likely that the area of bad roof would
have been mined through assuming continued mining operations.
Nevertheless, it is not disputed that miners had to enter the
area at least a few times a week. In addition, an emergency
could occur at any time requiring the evacuation of miners.
Although the tailgate entry was not the primary escapeway, it was
a designated escapeway. Accordingly, I find that the Secretary
established that it was reasonably likely that the hazard contributed to would result in an injury. Based on the penalty
criteria, I assess a civil penalty of $506 for this violation.
B.

Other Citations and orders

1.

Order No. 3848330

The Secretary agreed to vacate this order at the hearing.
2.

Citation No. 3849271

Citation No. 3849271 alleges a violation of 30 C.F.R.
S 75.1722(a) • 10 The citation states that a guard was not
provided for the head roller of the F.C.T. continuous haulage
machine. The citation states that it was about 7~ inches from
the edge of the machine to the pinch point and that the area of
exposure was about 30 inches. In the citation, the inspector
indicated that the alleged violation was S&S and that Basin
Resources' negligence was moderate. The Secretary proposed a
penalty of $506.
I find that the Secretary established a violation. There is
no dispute that the conditions described by Inspector Melvin
Shiveley existed. Basin Resources argues that the evidence shows
that the equipment was new and was delivered to the mine in the
same condition. It further maintains that an MSHA supervisor
inspected the equipment and did not issue a citation for failing
to guard this area. Finally, it .argues that the equipment was
operated by remote control and there were no controls near the

10

The relevant part of the safety standard provides that
gears, sprockets, chains, pulleys, flywheels, and similar exposed
moving machine parts which may be contacted by and injure persons
shall be guarded.

1857

unguarded area. I find that these factors relate to the gravity
of the violation and the negligence of the operator and not to
the fact of violation.
Inspector Shiveley testified that the unguarded head roller
was about 36 inches from the ground and that the operator and a
miner helper would normally work in the area. (Tr. 25, 52). In
addition, he testified that the unguarded area was adjacent to a
travelway.
(Tr. 26). Inspector Shiveley testified that he
believes that if the condition were left unabated someone could
get clothing or tools caught in the pinch point. (Tr. 27). He
stated that a serious injury would result in such an event.
Based on this evidence, I find that the Secretary established
that the violation was S&S . There was a reasonable likelihood
that the hazard contributed to would result in an injury of a
reasonably serious nature.
Basin Resources produced evidence that MSHA Field Off ice
supervisor Larry Ramey inspe~ted this equipment a few days before
this inspection and did not issue any citations. (Tr. 209-15;
Ex. R-B). I c~edit this evidence and find that Basin Resources'
negligence was \low with respect to this citation. Based on the
penalty criteria, I assess a civil penalty of $150 for this
violation.
3.

Citation No. 3849319

Citation No. 3849319 alleges a violation of 30 C.F . R.
75.511. 11 The citation states that electrical work was being
performed on an Eimco roof-bolter lighting system and the bolter
was not locked or tagged out at the power center. In the citation, the inspector indicated that the alleged violation was S&S
and that Basin Resources' negligence was moderate. The Secretary
proposed a penalty of $506 .
§

I find that the Secretary established a violation. There is
no dispute that the roof bolter was not locked out or tagged out.
Instead, the miners turned off the bolter at the circuit breaker
and one of them stayed at the breaker to make sure that no one
energized it. (Tr . 215-16) . The miners were changing a light
bulb on the breaker, which on this particular piece of equipment
requires that the wires be exposed. (Tr. 32).

11

The relevant part of the safety standard provides that no
electrical work shall be performed on equipment until the
disconnecting device has been locked and suitably tagged by the
persons who will perform such work.

1858

Basin Resources contends that this violation was of a technical nature and was not S&S. It states that the pqwer was
disconnected at the breaker, the breaker was being watched by a
miner, and it was not reasonably likely that anyone would be
injured. Although this is a close case, I find that the Secretary established that the violation was S&S. The purpose of
the safety standard is to prevent electrical components from
becoming energized when they are being worked on. In this case,
electrical contacts on wires were exposed when the light bulb was
changed. Assuming that this practice continued, it is reasonably
likely that the hazard contributed to would result in an injury.
The miner "guarding" the circuit breaker could become distracted
or he could be called to attend to other duties. In addition, it
is possible for the breaker to malfunction and not de-energize
the circuit. An injury would be of a reasonably serious nature.
I find that Basin Resources' negligence was moderate. Based on
the penalty criteria, I assess a civil penalty of $250 for this
violation.
4.

Citation No. 3849284

Citation No. 3849284 alleges a violation of 30 C.F.R.
S 75.202(a) • 12 The citation states that the "mine roof was not
supported or controlled inby the main roof slope in that wooden
planking was cracked and loose above the track entry." The
citation alleges that loose roof material was observed on the
wooden planks and that the area is the main travelway into and
out of the mine. In the citation, the inspector indicated that
the alleged violation was S&S and that Basin Resources' negligence was moderate. The Secretary proposed a penalty of $595.
The parties offered conflicting testimony about the cited
conditions. Inspector Shiveley testified that planking had been
installed on steel beams along the roof to prevent loose material
from falling into the travelway. He testified that the planking
was "old, deteriorated, and cracked." (Tr . 40). He stated that
some had broken and he could see the rubble sitting on them,
sticking out of the cracks. (Tr. 40, 58). He further· said that
the planks were "bowed down" because of the weight of the rock .
The planks were not broken, they were just bowed and cracked.
(Tr. 60}. He believed that this rubble could fall and injure

12

As relevant here, this safety standard requires that the
roof of areas where persons work or travel be supported or
otherwise controlled to protect persons f rom hazards related to
falls of roof.

1859

someone. (Tr. 40). Inspector Shiveley did not know if there
were roof bolts in the area. (Tr. 57). He estimated that the
planks were three inches thick and about ten inches wide. (Tr.
59). There was a small opening between each plank through which
Inspector Shiveley could see the loose rubble.
(Tr. 77).
Mr. Sciacca testified that the roof was supported by roof
bolts in the area cited by Inspector Shiveley. (Tr. 382). He
stated that the roof was also supported by steel I-beams. The
I-beams were on four-foot centers and each was supported by two
timbers.
(Tr. 382; Ex. R-U). Mr. Sciacca stated that the planks
were bowed and cracked a little, but not enough to present a
safety problem. (Tr. 384). He testified that the cracks in the
planks were not serious enough to allow loose material to fall
into the travelway. The planks were installed "skin-to-skin" so
there were no gaps between the planks. Id. He stated that when
the citation was abated, the workers were unable to rip the
planks down, "(y]ou couldn't get them out of there." Id. To
abate the citation,, Basin Resources installed new planks under
the existing ones.

A violation has not been established. I credit the testimony of Mr. Sciacca that the planks were not sufficiently
cracked to present a hazard. In order for rock or other debris
to fall, the planks would have to break completely through or a
gap in the planks would have to be created. I also credit his
testimony that the planks were closely abutted and that the roof
was bolted. He was present when the citation was abated and the
workers were unable to force the planks down. I find that the
condition of the planks did not present a hazard of falling
material.

s.

Citation No. 3849285

Citation No. 3849285 also alleges a violation of 30 C.F.R.
75.202(a). The citation states that a loose coal rib was
present in the third north mains that was not supported or controlled. It states that the loose rib measured three. by four
feet and was six to eight inches thick. The rib was at a parking
area for the crew. In the citation, the inspector indicated that
the alleged violation was S&S and that Basin Resources' negligence was moderate. The Secretary proposed a penalty of $506.
§

Basin Resources does not dispute the fact of violation or
that the violation was S&S. It argues that the it was only
slightly negligent and that the penalty is too high. It states
that the loose rib was obvious and that a scaling bar was nearby.
Basin Resources states that the miners on the crew "chose not to

1860

take responsibility to correct it." (B.R. Br. at 18). It
offered evidence that miners sometimes failed to correct hazardous conditions and called MSHA instead. It maintains that
the negligence of the miners should not be imputed to Basin
Resources.
It is impossible for me to evaluate Basin Resources' negligence defense . There was no showing that miners purposefully
failed to support or take down the loose rib in this instance.
Accordingly, I find that the violation was caused by Basin
Resources' moderate negligence. Based on the penalty criteria,
I assess a civil penalty of $250 for this violation.

II.

CIVIL PENALTY ASSESSMENTS
Based on the criteria in section llO(i) of the Mine Act, 30

u.s.c. S 820(i), I assess the following civil penalties as dis-

cussed above:

Citation or
Order No.

30 C.F.R. §

Assessed
Penalty

WEST 95-254
3848330
3849271
3849319

75.370(a) (1)
75.1722(a)
75.511

vacated
$150.00

75.362(g)
75.360(g)
75.362(a) (1)
7 5 • 22 o (a) ( 1)
75.202(a)
75.360{b) (3)
75.202(a)
75.202(a)

vaqated
vacated
vacated
vacated

$250.00

WEST 95-255
3848271
3848272
3849138
3849438
3849439
3849440
3849284
3849285

1861

$506.00

vacated
vacated
$2 5 0.00

III.
ORDER

Accordingly, the citations and orders listed above are
VACATED or AFFIRMED as indicated above, and Basin Resources,
is ORDERED TO PAY the secretary of Labor the sum of

within 40 days of the date of this decisi

Richard w. anning
Administrative Law Judge

Distribution:
Kristi Floyd, Esq., Office of the Solicitor, U.S. Department of
Labor, 1999 Broadway, Suite 1600, Denver, CO 80202-5716
(Certified Mail)
Andrew Volin, Esq., SHERMAN & HOWARD, L.L.C., 633 17th Street,
Suite 3000, Denver, co 80202 (Certified Mail)
RWM

1862

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 3 0 1996
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
on behalf of DOUGLAS MARTIN,
Complainant
v.

TEMPORARY REINSTATEMENT
PROCEEDING
Docket No. KENT 96-389-D
PIKE

LOST CREEK MINING, INC. ,
Respondent

CD 96-09

Mine No . 1

DECISlQN APPROVING SETTLEMENT
Before:

Judge Barbour

This case concerns an application for temporary reinstatement filed pursuant to section lOS(c) (2) of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 815(c) (2) (•ACT").
The Secretary on behalf of Douglas Martin seeks Martin's
immediate reinstatement pending a finding on Martin's associated complaint of discrimination (Docket No. KENT 96-390-D),
which alleges that on July 2, 1996, Martin was illegally
discharged because he refused to comply with a work order that he
believed was unsafe.
On September 27, 1996, the parties orally advised me they
had agreed to settle both this temporary reinstatement proceeding
and the discrimination proceeding. Subsequently, they filed a
motion seeking approval of settlement and dismissal of the
proceedings.
Under the terms of the settlement, Respondent is required:
1. [To] Expunge from its personnel files all
records of and references to the July 2 , 1996 discharge
of . . . Martin .

2. On or before September 30, 1996, [to]
permanently reinstate Martin to his former employment
position with all seniority, status and benefits
including , but not limited to, a rate of pay of $11.25
per hour .

1863

3. [To] pay . . . Martin the sum of $1,700.00 in
satisfaction of damages . . . [in] 3 monthly installment
payments by certified check, cashier's check, or money
order which shall be made payable to "Douglas Martin~
and delivered directly to . . . Martin on the last
Friday of each month, the first payment of $570.00
being due on Friday, October 25, 1996, the second
payment of $570.00 being due on Friday, November 29,
1996, and the final payment of $560 . 00 being due on
Friday, December 27, 1996.
4. [To] pay a civil money penalty in the amount of
$2,500.00 for the discrimination violation . . . . [in]
4 quarterly installment payments of $625.00 each, the
first payment being due on November 1, 1996, the second
payment being due on February 1, 1997, the third
payment being due on May 1, 1997, and the final payment
being due on-~ugust 1, 1997 (Joint Motion at 2).
In a deci~ion pertaining solely to Docket No. KENT 96-390-D,
I have approve~ these terms and ORDERED Respondent to comply with
them. In view of that approval and of the parties agreement that
Martin be reinstated, it is clear that the Secretary's application for temporary reinstatement may be DISMISSED .

.IJc-v;
d &J:--oavid Barbour
Administrative Law Judge
(703) 756-5232
Distribution:
Brian W. Dougherty, Esq., Office of the Solicitor,
U. S. Department of Labor, . 2002 Richard Jones Road, Suite B-201,
Nashville, TN 37215-2862 (Certified Mail)
Jody L. Samons, President, Lost Creek Mining, Inc.,
P. o. Box 848, Prestonsburg, KY 41653 (Certified Mail)
Mr. Douglas D. Martin, Box 220, Grethel, KY 41631 (Certified
Mail)
dcp

1864

FEDERAl MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFI CE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

ocr 3 o1996
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA} ,
on behalf of DOUGLAS MARTIN ,
Complainant
v.

DISCRIMINATI ON PROCEEDING
Docket No . KENT 96 - 390 - D
PIKE CD 96 - 09
Mine No . 1

LOST CREEK MINING INC . ,
Respondent
DECISION APPROVING SETTLEMENT
Before :

Judge Barbour

This case concerns a discrimination proceeding filed
pursuant to section 105(c) (2} of the Federal Mine Safety and
Health Act of 1977 ( •Act•>~ 30 U. S.C. § 815{c) (2} . The Secretary
on behalf of Douglas Martin, alleges that Martin was unlawfully
discharged on July 2, 1996, for refusing to work under conditions
he believed unsafe . The Secretary seeks the reinstatement of
Martin, back pay and benefits, interest, an order directing
Respondent to cease and desist discriminating activities, an
order expunging from Martin's employment records all references
to the July 2 incident , and an appropriate civil penalty .
Further, in an associated proceeding, the Secretary seeks
Martin's temporary reinstatement (Docket No . KENT 96-398-D} .
On September 27 , 1996, the parties orally advised me they
had settled the two cases . Subsequently, they moved for approval
of their settlement and for the incorporation of the settlement
terms in the approval.
I have reviewed the settlement . Under its terms, t he
Respondent is required to take the following actions:
1 . [To] expunge from its personnel files all
records of and references to the July 2, 1996 discharge
of Martin .
2. On or before September 30, 1996 , [to]
permanently reinstate . . . Martin to his former
employment position with all seniority, status and
benefits including, but not limited to, a rate of pay
of $11 . 25 per hour .

1865

3. [To] pay . . . Martin the sum of $1,700 in
satisfaction of damages . . . . over 3 monthly
installment payments by certified check, cashier's
check, or money order which shall be made payable to
MDouglas Martin" and delivered directly to . . . Martin
on the last Friday of each month, the first payment of
$570.00 being due on Friday, October 25, 1996, the
second pay of $570.00 being due on Friday, November 29,
1996, and the final payment of $560 . 00 being due on
Friday, December 27, 1996.
4. [To] pay a civil money penalty in the amount of
$2,500.00 for the discrimination violation . . . [in]
4 quarterly installment payments of $625.00 each, the
first payment being due on November l, 1996, the second
payment being due on February l, 1997, the third
payment being due on May 1, 1997, and the final payment
being due on August 1, 1997.
5. [I]f Lost Creek fails to make any of the
installment payments for the damages to . . . Martin
and/or for the civil penalty to the Secretary, the
Secretary reserves the right to pursue the
discrimination proceeding before the Federal Mine
Safety and Health Review Commission (Joint Motion 2-3) .
The settlement is appropriate and is in the public interest.
Accordingly, it is APPROVED. In addition, Respondent is ORDERED
to comply with the settlement terms set forth above and with all
other terms contained in the joint motion.
I have dismissed the application for temporary reinstatement
in a separate decision. Upon Respondent's full compliance with
all terms of the settlement, this proceeding also is DISMl:SSB'.D.

-1>t,n;~~

David Barbour
Administrative Law Judge
. (703) 756-5232

1866

Distribution:
Brian W. Dougherty, Esq., Office of the Solicitor,
U.S . Department of Labor, 2002 Richard Jones Road, Suite B-201,
Nashville, TN 37215-2862 (Certified Mail)
Jody L. Samons, President, Lost Creek Mining, Inc., P.O. Box 848,
Prestonsburg, KY 4i6s3 {Certified Mail)
Mr. Douglas Martin, Box 220, Grethel, KY 41631 {certified Mail)
dcp

1867

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE I.JUf JUOOES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

OCT 3 1 1996
SECRETARY OF LABOR,
MINE SAFETY AND .HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDINGS
Docket No. LAKE 94-55 1
A. C. No. 11-00877-04031
Docket No. LAKE 94-79
A. C. No. 11-00877-04034

AMAX COAL COMPANY,
Respondent

Mine :

Wabash Mine

DECISION ON REMAND
Before:

Judge Feldman

This matter was remanded by the Commission on August 28,
1996, for my reevaluation of whether the violation of
section 75.400'. Cited in Citation No. 4054831, concerning loose
coal and oil so~ked coal accumulations on the respondent's
continuous miner, was properly designated as significant and
substantial (S&S ) . A1Dax Coal Company, 18 FMSHRC 1355. The
undisputed testimony was that the accumulations in the operator's
compartment were approximately 7 inches deep, 2 feet in width,
and 4 feet in length, and, there were loose coal accumulations
upon conduits, lights, panels and motors of the continuous miner
up to 6 inches in depth. The testimony also reflected that these
accumulations had existed for a period of approximately two
weeks.
On September 27, 1996, I issued an Order on Remand directing
the parties to comment on the issues raised by the Commission's
remand. The parties' responses to that Order are of record.
A violation is properly designated as significant and
substantial (S&S) in nature if, based on the particular
£acts surrounding that violation, there exists a reasonable
likelihood that the hazard contributed to [by the violation] will
result in an injury or an illness of a reasonably serious nature.
Cement Division. National Gypsum~ 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1 (January 1984} the Commission
explained:

1

The Commission's August 28, 1996, decision affirmed my
decision in Docket No. LAKE 94-55. This decision concerns only
Docket No. Lake 94-79.
1868

In order to establish that a violation of a mandatory
safety standard is significant and substantial under
National Gypsum, the Secretary of Labor must prove:
(1) the underlying violation of a mandatory safety
standard; (2) a discrete safety hazard -- that is, a
measure of danger to safety -- contributed to by the
violation; (3) a reasonable likelihood that the hazard
contributed to [by the violation) will result in an
injury; and (4) a reasonable likelihood that the injury
in question will be of a reasonably serious nature.
6 FMSHRC at 3-4.
In its remand, the Conunission directed me to reconsider
whether the Secretary has satisfied the third element of the
Mathies criteria. The Conunission, in United States Steel Mining
Company. Inc., 7 FMSHRC 1125 (August 1985) explained the proper
application of the third element of Mathies as follows:
We have explained further that the third element of the
Mathies formula "requires that the Secretary establish
a reasonable likelihood that the hazard contributed to
will result in an event in which there is [a serious]
injury." U.S. Steel Mining Co., 6 FMSHRC 1834, 1836
(August 1984). We have emphasized that, in accordance
with the language of section 104(d) (1), it is the
contribution of a violation to the cause and effect of
a hazard that must be significant and substantial.
U.S. Steel Mining Company. Inc., 6 FMSHRC 1866, 1868
(August 1984); U.S. Steel Mining Company. Inc.,
6 FMSHRC 1573, 1574-75 (July 1984). ~at 1129.

The Commission's remand noted that I misapplied the third
element of Mathies when I concluded that •it was reasonably
likely• that an injury causing event •could occur.• It directed
that I apply the •will occur• standard. Thus, the standard to be
applied is whether a fire or explosion (the injury causing event)
is reasonably likely to occur as a result of the hazard caused by
the violative combustible accumulations.
The parties have stipulated that loose coal and oil soaked
coal are combustible materials, and that the three necessary
factors which must be simultaneously present for a fire to begin
are fuel (combustible materials), heat (an ignition source) and
oxygen. Thus, in addressing the S&S issue, it is necessary to
determine whether the elements of combustion are present, and, if
so, the likelihood of combustion. The parties have stipulated to

1869

the fuel source, and oxygen was undisputably present. The
likelihood of the occurrence of the remaining element, sufficient
heat to constitute a source of ignition, is apparently in
dispute.
In the September 27, 1996, Order soliciting comments in this
matter, I noted that Chairman Jordan and Commissioner Marks, in a
concurring opinion, have concluded violations of the preshift
examination mandatory safety standard are presumptively S&S
•because of the inherent potential hazards existing in
underground mining.•
Manalapan Mining Company. Incox:porated,
18 FMSHRC 1375, 1395 (August 30, 1996) . I therefore requested
the parties to comment on whether ignition sources are •inherent
hazards" in an underground mine that should be assumed in
evaluating whether the subject violative coal dust accumulations
are S&S. ~ Manalapao, 18 FMSHRC at 1388 (where a fire or
explosion was assumed in resolving the S&S issue) .
The respondent, in its response to the Order, apparently
relies on the distinction between •potential" sources of ignition
and •actual• sources of ignition to minimize the likelihood of
combustion.
(Amax Response, p.12). Consequently, the respondent
asserts, citing, inter Alia, the permissible condition of the
continuous miner, including the temperature of its various lights
and motors, that the continuous miner was not an actual source of
ignition. Distilled to its core, the respondent's position is
that prohibited combustible coal dust accumulations on a
permissible continuous miner do not constitute a significant and
substantial violation .
Initially I note, as discussed below, that the degree of
hazard posed by a •potential• ignition source must not be
understated. A child playing with matches is an extremely
dangerous circumstance although the match is •only• a •potential•
ignition source. Similarly, friction generated from the
extraction process, or heat generated from lights or motors, in
close proximity to combustible materials is a hazardous
condition. Therefore, for the purposes of S&S, in deciding
whether the presence of ignition sources in an underground mine
should be assumed, both •potential• as well as •actual• ignition
sources must be considered. In addressing this issue,. it is
helpful to turn ' to the language of the cited mandatory standard
concerning combustible materials. Section 75.400 provides:
Coal dust, including float coal dust deposited, on
rock-dusted surfaces, loose coal, and other ~ustible
materials , shall be cleaned up and not be permitted to
accumulate in active workings, or on electric equipment
therein. (Emphasis added) .

1870

Section 75.l, which concerns the scope of Part 75, states
that some mandatory safety standards in Part 75 are also
applicable to surface mines. Obviously, the mandatory safety
standard in section 75.400 is not applicable to surface mines
where potential ignition sources are not hazardous. The only
reason for the prohibition in section 75.400 is the implicit
recognition of unanticipated and unavoidable sources of ignition
in underground mines. Accordingly, in determining whether the
subject combustible materials were properly designated as S&S in
nature, the presence of ignition sources, whether •potential" or
•actual," must be assumed.
The assumption of the presence of ignition sources does not
end the inquiry into whether the cited accumulations are S&S.
The dispositive question is whether it is reasonably likely that
these combustible accumulations will contribute to a fire or
explosion. Such an inquiry concerns two distinct factors. The
first factor is whether it is reasonably likely that there will
be an ignition source in close enough proximity to the
accumulations to result in ignition. The second factor is
whether the cited accumulations, accumulating over a two week
period up to 7 inc'hes in depth, are sufficient to propagate a
fire or explosion that was started in another area of the mine.
With respect to the first issue, the respondent's argument
begs the question. The respondent's reliance on the distinction
between a •potential" ignition source and an •actual" ignition
source is misplaced. A potential ignition source (friction) can
become an actual ignition source (a spark) at any time. The
Secretary does not have the burden of proving the existence of a
discrete spark or excessive heat generating condition in order to
prevail on the S&S issue. The Secretary need only establish that
combustible materials were permitted to remain in close proximity
to potential ignition sources. Significantly, the Commission, in
apparent recognition of the hazards associated with the proximity
of coal dust accumulations to potential ignition sources noted,
in its decision remanding this matter, that accumulations on
•powered equipment are ewially or more dangerous than
accumulations on the mine floor.• (Emphasis added) . 2 Ama.X, 18
FMSHRC at 1361. Simply put, a decision to allow combustible
materials to accumulate on potential ignition sources is a very
bad idea.

2

The quoted reference concerned coal dust accumulations on
diesel-powered equipment. Surely the Commission's concern would
also apply to accumulations on electric-powered equipment
operating at the face.

1871

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10t h FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VI RGI NIA 22041

OCT 3 0 1996
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
on behalf of DOUGLAS MARTIN,
Complainant

DISCRIMINATION PROCEEDING
Docket No. KENT 96-390-D

PIKE CD 96- 09

v.

Mine No . 1
LOST CREEK MINING INC.
Respondent
I

DECISION APPROVING SETTLEMENT

Before:

Judge Barbour

This case concerns a discrimination proceeding filed
pursuant to section lOS(c} (2) of the Federal Mine Safety and
Health Act of 1977 (•Act•), 30 U.S.C. § 815(c) (2). The Secretary
on behalf of Douglas Martin, alleges that Martin was unlawfully
discharged on July 2, 1996, for refusing to work under conditions
he believed unsafe. The Secretary seeks the reinstatement of
Martin, back pay and benefits, interest, an order directing
Respondent to cease and desist discriminating activities, an
order expunging from Martin's employment records all references
to the July 2 incident, and an appropriate civil penalty.
Further, in an associated proceeding, the Secretary seeks
Martin ' s temporary reinstatement (Docket No . KENT 96-398-D).
On September 27 , 1996, the parties orally advised me they
had settled the two cases. Subsequently, they moved for approval
of their settlement and for the incorporation of the settlement
terms in the approval.
I have reviewed the settlement. Under its terms, the
Respondent is required to take the following actions:
l . [To] expunge from its personnel files all
records of and references to the July 2, 1996 disc harge
of Martin .
2 . On or before September 30 , 1996, [to]
permanently reinstate . . . Martin to his former
employment position with all seniority, status and
benefits including, but not limited to, a rate of pay
of $11.25 per hour.

1865

Moreover, remedial requirements, such as permissibility
or fire suppression equipment, do not absolve an operator of
its obligation to abide by mandatory standards that are intended
to prevent the likelihood of serious injury. ~Manalapan,
18 FMSHRC at 1359, n.8. In addition, continued permissibility of
the continuous miner cannot be assumed. :ntervening events such
as a malfunction causing an overheated motor, a spark from a
misaligned chain, or a roof fall resulting in arcing from a
severed cable, are reasonably likely occurrences during the
course of "continued normal mining operations." U.S. Steel,
6 FMSHRC at 1574.
Intervening events notwithstanding, the continuous mining
extraction process itself creates a constant potential ignition
source from the friction caused by the drill bit's contact
with rock. Thus, it is r~asonably likely that the subject
accumulations will initially fuel a fire or explosion given their
proximity to ignition sources. It follows that it is reasonably
likely that the continuous miner operator will suffer serious
injury in the event of such combustion. Accordingly, the cited
violation was properly designated as significant and substantial.
With respect to the second factor, sources of fuel are
deadly once combustion occurs. Fire and explosion are ever
present dangers in underground mining. The cited combustible
accumulations, up to 7 inches in depth, were properly designated
as S&S when viewed as a source of fueling a fire or explosion
even if such accumulations were not the fuel for the initial
ignition. Manalapan, 18 FMSHRC at 1388. Thus, the cited
accumulations, when viewed as a source of fueling an existing
fire, also must be considered significant and substantial in
nature.
Finally, the respondent, relying on Texasgulf. Inc.,
10 FMSHRC 498 (April 1988), contends the record does not support
the necessary "confluence of factors" to create the likelihood of
ignition.
(Amax Response, p.12) .
However, Commission decisions
concerning the likelihood of fire or explosion depend on the
presence or absence of ignitable fuel as the determining factor
evidencing S&S. ~ Texasgulf, 10 FMSHRC at 501, 503 citing
U.S. Steel Mining Co .. Inc., supra, 6 FMSHRC at 1867-69, and
U.S. Steel Mining Co .. Inc., supra, 7 FMSHRC at 1128~30; ~ .al.JiQ
Eastern Assoc. Coal Cox:p., 13 FMSHRC 178, 184 (February 1991).
For example, the presence of ignitable methane and excessive coal
dust accumulations in the U.S. Steel cases provided a basis for
an S&S finding with respect to the likelihood of ignition.
Similarly, the Commission declined to find an S&S violation
in Eastern because it concluded "hydraulic oil would not burn
easily" and that such oil could not be ignited by a spark.
13 FMSHRC at 184.

1872

In the instant case, combustible materials were on or in
close proximity to potential ignition sources. There is no
evidence the subject violative accumulations, given their
extensive nature, were unignitable or otherwise unsuitable to
contribute to the propagation of a fire or explosion.
Accordingly, an S&S finding in this matter is consistent with
prior Commission decisions concerning the likelihood of ignition.

ORDER
In view of the above, the significant and substantial
designation in Citation No. 4054831 IS A!TI~. ACCORDINGLY,
IT IS ORDERED that the respondent shall pay the $309.00 civil
penalty proposed by the Secretary in satisfaction of Citation
No. 4054831.

Jerold Feldman
Administrative Law Judge
Distribution:
Ruben R. Chapa, Esq., Office of the Solicitor, U.S. Dept. of
Labor, 230 S. Dearborn Street, 8th Floor, Chicago, IL 60604
(Certified Maill
Robin A. Rosenbluth, Esq., Office of the Solicitor,
U.S. Department of Labor, 4015 Wilson Blvd., Arlington, VA 22203
(Certified Mail)

R. Henry Moore, Esq., Buchanan Ingersoll, One Oxford Centre,
301 Grant Street, 20th Floor, Pittsburgh, PA 15219-1410

(Certified Mail)
/mca

1873

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5 203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 31, 1996
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. PENN 93-233
A.C . No. 36-04109-03520
Ambrosia Tipple

AMBROSIA COAL &
CONSTRUCTION COMPANY,
Respondent
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. PENN 94-15
A.C. No. 36-04109-03522 A
Ambrosia Tipple

AMBROSIA COAL &
CONSTRUCTION COMPANY
Respondent
DECISION ON REMAND
Before: Judge Fauver
These civil penalty cases involve charges that
Respondents violated an equipment safety standard {30 C. F.R.
§ 77.404(a)) by failing to maintain the brakes on a highlift
loader in safe condition and by failing to remove the
highlift from service immediately . The cases were brought
under§§ 105{d) and llO{c) of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 .e.t. ~·
Following an evidentiary hearing, I entered a decision
on November 15, 1994, finding that the corporate Respondent
violated§ 77 . 404{a) and that its violation was significant
and substantial , due to high negligence and due to an
unwarrantable failure to comply with the standard. I also
f ound that Respondent Steen was a corporate agent within the
meaning of§ llO(c) of the Act, and that as an agent he
knowingly authorized and permitted the violation of §
77.404(a) .

1874

On review, the Commission affirmed the above findings
and conclusions .
A separate issue on review was the appropriat eness of
the civil penalties .
I found that Respondents had engaged
in a .cover-up concerning the violation of§ 77.404(a) , by
falsifying records and making false statements to MSHA
representatives.
I concluded that the "deliberate cover-up . . . increases
the deterrence needed concerning the amount of civil
penalties for the violation of§ 77.404(a)" (assessing a
penalty of $11 , 000 against Ambrosia and $4 , 000 against
Respondent Steen). The Commission reversed this holding,
stating that in assessing a penalty the Commission and its
judges may not consider factors other than the six criteria
for civil penalties in §llO(i). The Commission vacated the
penalties and remanded the cases for r eassessment of
penalties.
Reassessment of Civil Penalties
In my original decision , I found that Ambrosia is a
small sized operator, and that in the two years preceding
the violation it had 19 violations, 13 of which were
significant and substantial .
I find this to be an average
record . A civil penalty in the range proposed by the
Secretary will not affect Ambrosia's ability to continue in
business.
I also considered Respondent Steen's financial
situation in my original decision. He has a number of
financial obligations, which I found would warrant .
amortizing the payment of a civil penalty . He has no record
of prior violations charged un~er § llO(c) of the Act.
As stated, I have found that the violations of §
77 ,4 04(a} were significant and substantial and were due to
high negligence and an unwarrantable failure to comply with
the safety standard.

1875

Excluding consideration of Respondents' false records
and false statements to MSHA to cover up the vio lation of §
77.404(a), I find that the six criteria in§ llO(i ) warrant
civil penalties of $5,000 against the corporate Respondent
and $3,500 against Respondent Steen.
ORDER
WHEREFORE IT IS ORDERED that:
1. Respondent Ambrosia Coal & Construction Company
shall pay a civil penalty of $5,000 within 30 days of this
decision .
2. Respondent Wayne R. Steen shall pay a civil penalty
of $3,500. In light of his financial obligations he shal l
be permitted to pay the penalty according to the following
schedule:
a. To pay $350 on the 1st day of each month,
beginning December 1, 1996, for 10 consecutive months.
b. If Respondent Steen fails to make any monthly
payment when due, the balance of his civil penalty shall
immediately become due with interest due from such date
until paid at the interest rate announced by the Executive
Director of the Commission.

d(JL;_
~£4Aj/Yz_,
William Fauver
Adrninistrati ve La·w Judge

1876

Distribution:
Jerold s . Feingold, Esq., Office of the Solicitor, U.S.
Department of Labor, 4015 Wilson Boulevard, Room 400,
Arlington, VA 22203 (Certified Mail)
William P. Getty, Esq., Hugh F. McGough, Esq., Meyer,
UnKovic & Scott, 1300 Oliver Bldg., Pittsburgh, PA 15222
(Certified Mail)
Frank G. Verterano & Manolis, 2622 Wilmington Road, New
Castle, PA 16105 (Certified Mail )
nt

1877

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET, N.W., 6TH FLOOR
WA SH INGTON, 0.C. 20006-3868

October 31, 1996

SECRETARY OF LABOR,

CIVIL PENALTY PROCEEDING

MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA),
Petitioner

Docket No . YORK 95-57-M
A. C . No . 19-00020-05501 E24

v.
Lynn Sand & Stone Quarry
AUSTIN POWDER COMPANY,
Respondent
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,

MINE SAFETY AND HEALTH
ADMINISTRATION (MSBA),
· Peti ti oner
v.

Docket No . YORK 96-13-M
A. C. No . 19-00020-05502 E24
Lynn Sand & Stone Quarry

BRUCE EATON , EMPLOYED BY
AUSTIN POWDER COMPANY,
Respondent
DECISION
Appearances :

Gail Glick, Esq . , Office of the Solicitor
U . S . Department of Labor, Boston, Massachusetts,
for Petitioners;
John T . Bonham, II, Esq., Jackson & Kelly,
Charleston, West Virqinia, for Respondents.

Before:

Judqe Merlin
Statement of the Case

These cases are petitions for the assessment of civil
penalties filed by the Secretary of Labor aqainst Austin Powder
Company, and Bruce Eaton, employed by Austin Powder, under
section 110 of the Federal Mine Safety and Health Act of 1977,
30 U.S . C. § 820. A hearinq was held on June 4, 1996, and the
parties have submitted post hearing briefs .

18 78

The penalty petition filed by the Secretary against Austin
Powder Company was filed pursuant to section llO(a) of the Act,
30 U. S . C. § 820(a), which provides :
The operator of a coal or other mine in which a
vi olation occurs of a mandatory health or safety standard
or who violates any other provision of this Act, shall be
assessed a civil penalty by the Secretary * * *
The penalty petition filed by the Secretary against Bruce
Eaton was filed pursuant to section llO(c) of the Act, 30 U. S . C.
§ 820(c), which directs:
Whenever a corporate operator violates a mandatory
health or safety standard or knowingly violates or
fails or refuses to comply with any order issued under
this Act or any order incorporated in a final decision
issued under this Act, except an order incorporated in
a decision issued under subsection (a) or section
lOS(c), any director, officer, or agent of such corporation who knowingly authorized, ordered, or carried
out such v i olation, failure, or refusal shall be subject to the same civil penalties, fines, and imprisonment that may be imposed upon a person under subsections (a) and (d).
The charge of a violation is contained in a citation issued
under section 104(d) (1) of the Act, 30 U.S . C. § 814(d) (1), which
specifies these requirements :
If, upon any inspection of a coal or other mine,
an authorized representative of the Secretary finds
that there has been a violation of any mandatory health
or safety standard and if he also finds that, while the
conditions created by such a violation do not cause
imminent danger , such violation is of such nature as
could significantly and substantially contribute· to the
cause and effect of a coal or other mine safety or
health hazard, and if he finds such violation to be
caused by an unwarrantable failure of such operator to
comply with such mandatory health or safety standards,
he shall include such finding in any citation given to
the operator under this Act.

1879

Where a violation is proved, section llO(i), 30 U.S.C.
• 0
§ 820 (i), sets forth the following factors to be considered in
determining an appropriate penalty :
In assessing civil monetary penalties, the Commissio n shall consider the operator's history of previous
violations, the appropriateness of such penalty to the
size of the business of the operator charged, whether the
operator was negligent, the effect on the operator's
ability to continue in business, the gravity of the
violation, and the demonstrated good faith of the person
charged in attempting to achieve rapid compliance after
notification of a violation.
The citation alleges a violation of 30 C.F.R. § 56 . 15005,
which sets forth the following mandate:
Safety belts and lines shall be worn when persons
work where there is danger of falling ; a second person
shall tend the lifeline when bins , tanks, or o~er
dangerous\ areas are entered .
Citation No. 4424405, dated July 13, 1994, charges a
violation for the following condition or practice:
The foreman and co. helper were observed standing
on the edge of an approx . SS ft highwall within approx.
l~' of the highwall edge overseeing the dewatering
procedure of a 4" front line drill hole prior to
loading explosives. Employees were not properly
equipped with a safety belt and line to prevent them
from accidently falling over the highwall edge.
The inspector who issued the citation found the violation
was significant and substantial and due to high negligence and
unwarrantable failure.
At the hearing the parties agreed to the following stipulations (Tr. 7-9) :
1. Austin Powder Company is an independent contractor
performing work at the subject mine .
2. The independent contractor is a mine operator under
Section 3(d) of the Mine Act and the contractor and the
mine are subject to the jurisdiction of the Mine Act of
19i7 .

1880

3 . Bruce Eaton is employed by the operator as a foreman
and is an agent for purposes of section llO(c) .
4.
The Administrative Law Judge has jurisdiction in
these proceedings .

5 . The inspector who issued the subject citation was a
duly authorized representative of the Secretary .
6 . A true and correct copy of the subject citation was
properly served upon the operator.
7. Payment of any penalty will not affect the
operator's or Bruce Eaton's ability to continue in
business.
8 . The operator and Bruce Eaton demonstrated good faith
abatement.
9 . The operator has an average history of prior
violations for an operator its size .
10 .

Bruce Eaton has no history of prior violations.

11 .

The operator is large in size .

12 . The employees of the operator referred to in the
subject citation were not wearing safety belts or
lines.
13. Three of the operator's employees were on site on
the day in question and two of them are involved in the
subject violation.

14. The names of the three are Jeff Allard, Ron Wilcox,
and Bruce Eaton .
15. The two individuals involve4 in the violation are
Bruce Eaton and Jeff Allard.
16. Bruce Eaton had only one safety belt and line in
his truck at the time involved in this proceeding.
17.

The highwall in question was 55 feet in elevation .

1881

18 . The driller was a separate contractor, Bedrock
Drilling, and on the day in question Bedrock Drilling
was late in arriving at the subject site.
19 . There was no time constraint on the crew on the
day in question arising from production considerations
because the rate of production had been normal for any
period that would be relevant to this proceeding.
Statement of Facts
Lynn Sand and Stone Quarry is a large stone quarry consisting of a main plant, primary crusher, and related shop area (Tr.
13) . There is an access road leading down into a multi-bench
quarry where the material is drilled and blasted and subsequently
hauled to the crusher where i t is processed (Tr. 13-14). Respondent Austin Powder was conducting drilling and blasting operations pursuant to a .contract with Bardon Tri.mount, a quarry
operator (Exh. R-1, Tr. 14, 118). The drilling and blasting used
six inch diam,ter bore holes and electrically initiated explosives (Exh . R~l, Tr . 272).
The events at issue occurred on July 13, 1994 . Inspector
Dow who issued the subject citation, testified that he and
Inspector Constant arrived at the quarry about 7 A .M. At that
time Dow was a trainee inspector under Constant's supervision
(Tr. 123) . The inspectors first went to the quarry office
looking for Mr. Gallant, the lead laborer and general labor
steward, and were told that he was working at the blast site
dewatering holes (Tr. 15, 210, 212). According to Dow, water in
some blast holes had to be removed before the shot could proceed
and Gallant had gone to the blast area with a pump and forklift
to dewater the holes (Tr. 15-16). Dow said that when approaching
the blast area by car along the quarry road he saw Gallant and
Mr. Eaton, the certified blaster in charge, l~ feet from the edge
of the highwall. The dewaterinq pump was placed on a pallet
attached to the front of the forklift (Tr. 21). Dow ·described
Gallant as in the area between the forklift and the highwall,
with his back to the edge, one leq on one side of a drill hole
and the other leg on the other side, and the rear of his body
protruding over the edge (Tr. 21-22, 23-24, 35-36, 99). Be
believed Mr. Gallant was positioning a hose to be used in
dewatering the hole (Tr. 21-22). Dow testified that Eaton also
was 1~ feet from the edge with. his back to it, standing on the
right of Mr. Gallant with his head turned toward Gallant, holding
the discharge hose (Tr. 22, 36, 59) . Finally, Dow stated that

1882

Mr . Allard, a helper, similarly was 1~ feet from the edge, a
couple of feet from Mr . Eaton and further away from Mr. Gallant
(Tr . 22, 36-37) . Allard was facing the equipment, looking
parallel along the edge sideways with his right side toward the
highwall and his left toward the rear bench area (Tr . 24).

Inspector Constant confirmed that the workers were l~ feet
from the edge (Tr. 106) . He said that Gallant ·was bent over with
his back to the highwall, facing the forklift and the dewatering
unit (Tr . 103-104,154) . Constant related that Eaton also had his
back to the edge and his head was turned toward his right where
the dewatering was taking place (Tr . 105) . He stated that Allard
was two feet away from Mr. Eaton and his head was turned toward
Mr. Eaton (Tr. 106).
The testimony of the operator's witnesses is contrary to
that of the inspectors. Moreover, the operator's people often
changed their testimony and contradicted each other. Gallant
denied that he was in front of the forklift and said that he was
10 to 15 feet from the edge, facing the highwall (Tr. 221, 229).
According to Gallant, they had not got far enough to discuss
holes when they were interrupted and so had not decided what hole
they would dewater (Tr . 223). However, Eaton stated that be and
Gallant drove to the first hole and Gallant was setting up to
dewater that hole which was 4 or 5 feet from the edge (Tr. 246,
263, 272). Eaton first estimated their distance from the edge as
8 feet, give or take a foot, but later said ten feet (Tr. 250,
268). Be denied that Gallant'• body was swung over the edge (Tr.
266) . Although Eaton initially stated that the distance between
the first and second row of holes was thirteen feet, be subsequently said that the two rows melded and were close together
where the hole was being dewatered (Tr. 251, 271).
Finally, Mr. Allard, whoae regular job was laborer and truck
driver, testified that Eaton had measured the water in the holes
to be dewatered that morning and that Gallant was getting ready
to submerge the pump into the first hole (Tr. 170- 172 , 202).
Allard further stated that Gallant was on the aide of. the forklift where the controls were, Eaton was on the other side, and
Gallant was asking Eaton if be was ready (Tr. 172, 202) . Allard
furnished varying estimates of how far he, Gallant, and Eaton
were from the edge. Be gave the distance as 15 feet, 12 to 15
feet, never more than eight feet, perhaps closer than eight feet,
and seven feet (Tr. 183, 191-192, 195-196, 198, 205). Allard
first asserted that he was standing S feet behind the first hole,
then stated that he was even with the back row of holes and
finally admitted that he did not know the distance between the

1883

rows ('l'r. 175-176, 182, 193). When asked to explain the differences in his estimates, Allard could only say that the edge was
not straight ('l'r. 191) .
'l'he operator's witnesses also disagreed with the inspectors
and each other over Allard ' s location and his participation , in
the dewatering process. The parties stipulated Allard was
present but the stipulations do not specify his location or his
activities (Stips. 13-15). Allard said that he unwound the hose
from the reel attached to the pump after Gallant drove up with
the pump and positioned the dewatering unit (Tr. 172-173).
According to Allard, he was holding the discharge hose, waiting
for pumpin g to begin and the water to discharge ('l'r. 168-169,
172 , 174). Allard stated that he, Gallant and Eaton were the
same distance from the edge and even with the back row of holes
(Tr . 182) .
However, Eaton said he was not paying attention to
Allard, and did not know exactly where he was or what he was
doing (Tr. 248). Because Eaton had a full view of the entire
face, he did not b~lieve Allard was in front of him ('l'r . 268).
Be thought Allard was some place to his rear or right (Tr. 248) .
Gallant did not know where Allard was, but said that he was not
near the hole fUld had been told to stay by the truck (Tr . 223,
228-229) .
Allard is not the only individual whose presence at the
scene is a matter of dispute between the operator's witnesses
and between them and the inspectors. Mr. Eaton testified that
Mr. Wilcox was on his bands and knees, taping to find out the
depth of the water in the hole (Tr . 246-247) . However, Allard
did not remember where Wilcox was and Gallant did not mention
Wilcox ('l'r. 174) . Neither inspector testified that Wilcox was at
the dewatering operation, with Xnspector Dow stating that Wilcox
was at the truck which was 60 feet away (Tr . 25, 95-96, 103-105).
'l'he stipulations merely state that Wilcox was on site, but not
involved in the violation (Stips . 13-15) .
The inspectors and the operator's witnesses also differed
over what happened when the inspectors arrived on the scene.
Both inspectors said that Dow got out of the car and, following
Constant's instructions, motioned to and yelled at the men to
come back from the edge ('l'r . 48-49, 115- 116, 127) . They reported
that Constant told Dow not to go near the edge and that Constant
was parking the car while Dow was calling and motioning (Tr. 48,
107- 108, 114) . According to the inspectors, the workers came
back 25 feet from the edge and a discussion then took place (Tr .
49, 116). The operator's people tell a different story . According to Gallant, i t was Inspector Constant who yelled out his
name, and said that be was too close to the hole where he was

1884

standing, but did not say that he was too close to the edge (Tr.
224-225, 229-230). Gallant stated that Dow was 10 to 15 feet
behind Constant (Tr . 225-226). Eaton also said that it was not
Dow who motioned and told them to come back from t he edge. Eaton
related that Constant approached and said "Come back", but Eaton
also asserted that no one told him to come back from the edge
(Tr . 289) . A1lard said that an inspector came to the forklift ,
Eaton turned toward the inspector, they talked and then they
moved away (Tr. 174-175 186-187) . A1lard did not see the
inspector and did not know which inspector came up to them (Tr.
174-175, 190).
After observing and listening to the witnesses and upon a
review of the entire record, I determine that the Secretary's
evidence regarding the location of the workmen and their activities is more credible than that offered by the operator . The
operator's witnesses denied that they were as close to the edge
or that their backs were to the highwall. But they disagreed
over their location and what they were doing when the inspectors
saw them. Gallant denied he knew what hole they were qoing to
dewater, whereas Allard testified that Gallant was qettinq ready
to submerge the pump in the hole and Eaton stated that Gallant
was setting up at the hole. The operator's witnesses could not
even agree on who was present. It does not seem possible that
differences over such fundamentals could be due only to poor
memory . In any event, these conflicts render the operator's
evidence unreliable and non-credible. There are no such discrepancies in what the :inspectors had to say. Therefore, I accept
the inspectors ' testimony that the workers were within a few feet
of the edge with the:i.r backs to the highwall. I further accept
the description of the inspectors that Mr. Gallant was astride
the hole that was going to be dewatered and I find that he was
holding a hose or positioning a submersible pump while Eaton was
holding the discharge end of the hose.
I credit the inspectors' statements that they could see the
workers from the car as they approached the bench area. I
believe Dow when he said that he had a full view of the work
area, that his line of eight was free and unobstructed, and that
there was nothing between h:i.m an~ the b1ast site er~ . 22-23, 40,
61-62). Also credible is Constant who reported that when he was
driving the car, he had a side view of the workers and could see
the relation of their upper bodies to the edge (Tr. 130-132,
154) .
After close examination of the testimony, I do not believe
an inspector of Constant's experience would walk up to individuals whom he thouqht were too close to the edqe. In the operator' a version, Constant would have parked his car and then gone

1885

over to the men, a very leisurely approach under the circumstances . Much more plausible is the inspectors' description that
while Constant was parking the car, Dow motioned and called the
~orkers back from the edge and this is what I find.
Finally , I accept the description of the ground conditions
given by the inspectors who said that the ground was uneven and
irregular with varying elevations and that supplies and explosives were lying about (Tr . SS , 62 , 119-120) . I take note of
Eaton's denial of the existence of large rocks , but be admitted
he did not know whether the explosives were on site when the
inspectors arrived (Tr. 261, 264).
Conclusions of Law
Section 56 . 1005 of the mandatory standards, supra, requires
that safety belts be worn where there is a danger of falling.
The parties have stipulated that safety belts were not worn
(Stip. 12). The issue, therefore, is the existence of a danger
of falling. Under ·,applicable precedent it must be dete%'Jlli.ned
whether a reasonably prudent person familiar with the mining
industry and the factual circumstances would recoqnize a danger
of falling under the circumstances presented. Austin Powder y.
Secretary of Labo•, 861 F.2d 99 (5 Cir . 1988); Lanham eoal
Company, 13 FMSHRC 1341 (September, 1991); Great Western Elect•ic
Company, 5 FMSHRC 840 , 842 (May 1983) . In view of the proximity
of Gallant and Eaton to the edge, the positions of their bodies
with backs to the edge, Gallant's stance astride the hole, and
the activities both men were perfo%'Jlli.ng, I conclude that a
reasonably prudent person would have recognized the danger of
falling. Accordingly, a violation existed. 1

1

In its brief the operator argues for the first .time that
the Secretary cannot prevail because the subject citation was not
introduced into evidence. 'l'his argument is without merit.
First, it comes too late. Since · a bearing on the merits has been
held, any objection that might exist has been waived . Moreover ,
if the operator had timely made this objection, it would have
been taken care of by admitting the citation into evidence. By
waiting until the hearing is over, the operator cannot create a
valid objection when the objection, if timely made, would have
been met . In any event, it bas long been my practice not to
require admission of a challenged citation or order, since i t is
part of the record as a pleading .

1886

It must next be determined whether the violation was significant and substantial. A violation is siqnificant and substantial if, based upon the particular facts surrounding the violation, there exists a reasonable likelihood that the hazard
contributed to will result in an injury or illness of a reasonably serious nature . Cement Piv., National Gypsum Co . , 3 FMSHRC
822, 825-26 (April 1981). In order to establish that a violation
is significant and substantial, the Secretary of Labor must
prove:
(1) the underlying violation of a mandatory safety
standard; (2) a discrete safety hazard, that is, a measure of
danger to safety contributed to by the violation; (3) a reasonable likelihood that the hazard contributed to will result in an
injury; and (4) a reasonable likelihood that the injury in
question will be of a reasonably serious nature. Mathies Coal
Company, 6 FMSHRC 1, 3-4 (January 1984); U.S. Steel Mining Co., 6
FMSBRC 1573, 1574-75 (July 1984); National Gypsum, supra;~
~' Buck Creek Coal, Inc. v. FMSHRC , 52 F . 3d 133, 135 (7th Cir.
1995); Austin Power. Inc. v. Secretary of Labor, supra at 103-04.
An evaluation of the reasonable likelihood of injury should be
made assuming continued normal mining operations. U.S. Steel
Mining Co. , 7 EMSBRC 1125, 1130 (August 1985) . As set forth
above, I have concluded that there was a violation. Also, the
violation presented the discrete hazard of falling. Because of
their proximity to the edqe I conclude that there was a reasonable likelihood of Gallant, Allard and Eaton falling over the
edge of the highwall . Indeed, their activities in connection
with the dewatering and the ground conditions further enhanced
their risk of fallin9. Lastly, because the highwa11 was 55 feet
high, there was a reasonable 1ikelihood the injury would be
reasonably serious. In light of the foregoing, I conclude
the violation was siqnificant and substantial as well as very
serious.
The next factor to be considered is negligence. Eaton, who
was in charge of the drilling, blasting, and dewatering operations, knew how close to the edge he and the others were standing. Be knew also that safety belts were required. In view of
these circumstances, Eaton was guilty of a very high degree of
negligence and his aggravated conduct constituted unwarrantable
failure as that term has been defined by the Commission. Emery
Mining Coiporation, 9 FMSBRC 1997, 2004 (December 1987);
Iougbiogheny and Qbio Coal Company, 9 FMSHRC 2007, 2010 (December
1987) . Under Commission precedent negligence of a rank and file
miner cannot be imputed unless the operator fails to discharge

1 887

its responsibi1ities with respect to training, supervision or
d.iscip1ine. o.s. Coal . Inc., 17 FMSBRC 1684, 1686 (October
1995); Rochester & Pittsburgh Coal Company, 13 FMSHRC 189, 197
(February 1991) ; A . B. Smith Stone Company, 5 FMSHRC 13, 15
(January 1983) ; Soutbern Qhio Coal Company , 4 FMSBRC 1459, 1464
(August 1982) . However , negligence of a supervisor is imputable
to the operator unless the operator can demonstrate that no other
miners were put at risk by the supervisor ' s conduct and that the
operator took reasonable steps to avoid the particular class of
accident. Nacco Mining Co . , 3 FMSBRC 848, 849-850 (April 1981).
Here Eaton's behavior put others at risk because he was not the
only person so close to the edge . As the record demonstrates,
Gallant and Allard were just as close to the edge and in the same
peril as Eaton. Because he was the supervisor, Mr . Eaton ' s
negligence is imputable to the operator for purposes of fixing an
appropriate penalty amount and his unwarrantable failure likewise
is attributable to the operator.
The stipulations which I have accepted address the other
criteria specified in section llO(i), supra. After considering
all the llO(i) factors, I determine that a penalty of $6,000 is
warranted.
The final issue to be addressed is Eaton's liability under
section llO(c) of the Act , supra , which provides that whenever a
corporate operator violates a mandatory health or safety standard
any agent of the corporation who knowingly authorized, ordered,
or carried out the violation shall be subject to the imposition
of civil penalties. Therefore, in order to find Eaton personally
liable for the violation in this case, the Secretary must show
that he knowingly authorized, ordered, or carried i t out. The
Commission has held that if a corporate agent who is in a position to protect safety and health, fails to act on the basis of
information that gives him knowledqe or reason to know of the
existence of a violation, he has acted knowingly and in a manner
contrary to the remedial nature of the statute . Kenny lti.cbam.1.2.n, 3 FMSBRC 8, 16 (January 1981), aff'd , 689 F . 2d 632 (6th Cir .
1982), cert . cienied, 461 U.S. 928 (1983). In the same vein the
Commission has also stated that a corporate agent in ·a position
to protect employee safety and health acts knowingly when, based
on the facts available to him, he knew or had reason to know that
a violation would occur, but failed to take preventive steps .
Roy Glenn, 6 FMSBRC 1583 (July 1984) . In this case there can be
no doubt that Mr. Eaton acted in a knowing and intentional
manner, because he knew that he and the others were standing
dangerously close to the edge and that under such conditions
safety belts should have been worn . Clearly, his conduct was

1888

aggravated and exceeded ordinary negligence. Wyoming Fuel Co. ,
16 FMSHRC 1618, 1630 (August 1994); Betb Energy Mines. Inc., 14
n.!SHRC 1232, 1245 (August 1992); Eme;:y Mining Co;p .. , 9 n.!SHRC at
2003-04 .
Upon considerations of the section llO(i) factors, including
the absence of any prior history , I determine that a penalty of
$400 dollars is appropriate.
The careful and detailed post-hearing briefs filed by the
parties have been reviewed and were most helpful in identifying
the issues. To the extent the briefs are inconsistent with this
decision, they are rejected .
QRDER
It is ORDERED that the finding of a violation for Citation
No . 4424405 be AFFIRMED.
It is further , ORDERED that the significant and substantial
finding for Citation No . 4424405 be AFFIRMED .
It is further ORDERED that the high negligence finding for
Citation No . 4424405 be AFFIRMED .
It is further ORDERED that the unwarrantable failure finding
for Citation No. 4424405 be AFFI~.
It is therefore, further ORDEl\ED that Citation No. 4424405
issued under section 104(d) (1) be AFFIRMED.
It is therefore, further ORDERED that a penalty of $6,000 be
ASSESSED against the operator and that the operator PAY $6,000
within 30 days of the date of this decision.
It is further ORDERED that the civil penalty petition
alleging that Bruce Eaton knowingly carried out the violation in
Citation No. 4424405 be AFFIIU«EO.
It is therefore, further ORDERED that a penalty of $400 be
ASSESSED against Bruce Eaton and that Mr . Eaton PAY $400 within
30 days of the date of this decision.

-

Paul Merlin
Chief Administrative Law Judge

1889

Distribution:

(Certified Mail)

Gail. Gl.ick, Esq., Office of the Solicitor, U . S. Depa-r tment of
Labor , One Congress Street , 11th Floor, P.O. Box 8396 , Boston , MA
02114
John T . Bonham , Esq. , Jackson & Kelly , P . 0. Box 553, Charleston ,
25322

WV

/gl

1890

ADMINISTRATIVE LAW JUDGE ORDERS

PBDBRAL JaNB SUETY AND HEALTH RBVXEW COKKJ:SSJ:ON
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268
October 1, 1996

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
NEWMONT GOLD COMPANY,
Respondent

.

..
...
.•
...
.

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 95-434-M
A.C. No. 26-00500-05542
Docket No. WEST 95-467-M
A.C. No. 26-00500-55443
South Area - Gold Quarry

ORDER CONCERNXNG MOTJ:ON POR SANCTJ:ONS
ORDER CQHCERNJNG DISCOVERY
ORDER CONCBIUfXHG HEABING DATES

on September 30, Mr. Malecki, counsel for the Secretary,
attempted to schedule a conference call concerning Newmont's
alleqed failure to exchanqe expert reports. Mr. Malecki was
unable to reach either Mr. Farber or Mr. Chajet, counsel for
Newmont. On September 30, Mr. Malecki filed a motion for sanctions accusinq Newmont of reneging on an aqreement to exchange
the expert reports. Mr. Farber filed a response to the motion on
October 1 and the Secretary replied to this response.
Since August 1, 1996, at least eleven motions and crossmotions involvinq discovery disputes have been filed in these
cases. There is no rational explanation for the magnitude of
discovery disputes in these cases. The parties are unable to
aqree upon even the simplest of matters. Every motion and
response displays a hiqh level of animosity towards the other
party. Thus, it is becominq increasingly obvious that these
cases require closer supervision by the court .
Accordingly,

I

enter the following order :

A. I will not entertain any further motions concerning
discovery disputes except under inordinately exigent circumstances.
B.
The parties shall comply with my Prehearing Order dated
this date and attached to this order .

c . All discovery shall be completed by 5:00 p.m . , on
November 8, 1996.

o. The hearing will commence in Elko, Nevada, on Tuesday,
December 10, 1996, and will proceed until completed.
1891

E.
No continuances in the above dates will be granted
except in the most extraordinary of circumstances. Nevertheless,
if the parties agree upon a different date for concluding discovery or a different date to start the hearing, or both, the
parties shall advise me of their joint proposal on or before 11
a.m., Mountain Time, October 7, 1996. I will consider the
parties' proposal and issue a Notice of Hearing shortly thereafter.
F. Dates established in the attached Prehearing Order and
the Notice of Hearing, to be issued shortly, will not be extended
except under extraordinary situations, even if the parties file a
joint motion seeking an extension.

G. The Secretary's motion for sanctions is DENIED. The
parties shall make a good faith effort to cooperate in all discovery filed in these cases and provide complete and accurate
answers to discovery requests. In particular, on or before
October 7, 1996, Newmont shall provide a more complete response
to the Secretary's request for information about the substance of
the opinions of its expert witnesses. (Interrogatory Nos. 4 and
5). By the same date, the Secretary shall provide a more complete response· to Newmont's interrogatories about expert witnesses. The Secretary prepared and sent to Newmont reports
prepared by his experts on the understanding that Newmont would
send its expert reports to the Secretary. Newmont alleges that
it entered into no such agreement. Accordingly, Newmont shall
have its experts prepare written reports and shall submit them to
the Secretary on or before October 10, 1996. Fed. • Civ. P.
26 (a) (2).

Distribution:
Jeanne M. Colby, Esq., Office of the Solicitor, U.S. Department
of Labor, 71 Stevenson St., Suite 1110, San Francisco, CA 941052999

Henry Chajet, Esq., PATTON BOGGS, 2550 M Street, NW, Washington,
DC 20037-1350
Mark R. Malecki, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard., Arlington, VA 22203
RWM

1892

FEDERAL MINE SAFETY AND HEAL'l'JI REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268
October 1, 1996

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
NEWMONT GOLD COMPANY,
Respondent

..
.
..
..
..

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 95-434-M
A.C. No. 26-00500-05542
Docket No. WEST 95-467-M
A.C. No. 26-00500-55443
South Area - Gold Quarry

PREHBARXNG ORDER

Each party shall file and serve a Prehearing Statement
containing the information set forth below. The Prehearing
Statement shall be sent by facsimile, overnight courier service,
or personal delivery so that it is received by me and opposing
counsel by 5 p.m. local time on the Tuesday preceding the start
of the hearing. Each party shall also send a copy of its
exhibits to counsel for the opposing party, but not the court, so
that they are received by that party by 5 p.m. local time on the
Tuesday preceding the hearing.
The Prehearing Statement shall include the following items:
A.

Witnesses
1.

List of lay witnesses - Name, title, employer, and
summary of testimony.

2.

List of expert witnesses - Name, title, employer,
and opinions to be offered.

3.

The summary of testimony of lay witnesses and
opinions of experts must set forth the substance
of their testimony·. A listing of the topics that
a witness will discuss is not sufficient . Except
for good cause shown, a party will not be
permitted to supplement its witness list at the
hearing. In addition, except for good cause
shown, a witness _will not be permitted to testify
about any topic that is not summarized in the
Prehearing Statement.

1893

B.

c.

Exhibits
1.

List of Exhibits - The Prehearing Statement shall
include a list of exhibits sufficient to identify
each exhibit to be offered.

2.

Concurrent with the Prehearing Statement, the
parties shall exchange, but not file, all
exhibits. Exhibits smaller that 8~ by 11 inches,
such as photographs, shall be mounted individually
on 8~ by 11 sheets of paper. Each exhibit shall
be premarked . Petitioner's exhibits shall be
marked beginning with s-1 and Respondent's
exhibits shall be marked beginning with R-1.
Multiple page exhibits must have each page
numbered. Sufficient copies of each exhibit shall
be made so that there is a copy for the witness,
opposing counsel, and the judge.

3.

Except for good cause shown, a party will not be
permitted to introduce an exhibit at the hearing
that was not listed on the Prehearing statement
and sent to opposing counsel in accordance with
this order.

Stipulations
The parties shall include in their Prehearing
statements any stipulations that were reac

Richard w. Manning
Administrative Law Judge
Distribution:
Jeanne M. Colby, Esq . , Office of the Solicitor, U.S. Oepartment
of Labor, 71 Stevenson St., Suite 1110, San Francisco, CA 941052999

.

Henry Chajet, Esq., PATTON BOGGS, 2550 M Street, NW, Washington,
DC 20037-1350
Mark R. Malecki, Esq . , Office of the Solicitor, U. S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
RWM

1894

PBDBRAL llDfB SAPBTY DD BBALD RBVJ:BW COllllJ:SSXOB
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268
October 2, 1996

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.
NEWMONT GOLD COMPANY,
Respondent

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 95-434-M
A.C . No. 26-00500-05542
Docket No. WEST 95-467-M
A.C . No. 26-00500-55443
South Area - Gold Quarry

SUPPLEMENT TO ORDER DENYING MOTION TO COMPEL
On September 25, 1996, I issued an order denying Newmont
Gold Company's motion to compel the production of certain documents in these proceedings. In that order, I also requested
that counsel for the Secretary clarify her position with respect
to two of the contested documents: the Special Investigation
Report and Inspector Drussel's Field Notes. In response, counsel
sent me additional copies of those documents that indicate what
portions have been redacted. The Secretary alleges that the
redacted material is protected by either the informant's privilege or the deliberative process privilege.
I reviewed both documents in camera and determined that all
of the redacted material is privileged. In the case of the
Special Investigation Report, the redacted material is protected
by the informant's privilege except that the redacted material in
the recommendation section is protected by the deliberative
process privilege. The redacted material in the inspector's
field notes is protected by the informant's privilege.
Accordingly, Newrnont's motion to compel the production of
the redacted portions of these documents is DENI

Richard W. anning
Administrative Law

1895

Distribution:
Jeanne M. Colby, Esq., Office of the Solicitor, U.-s. Department
of Labor, 71 Stevenson St., Suite 1110, San Francisco, CA 941052999

Henry Chajet, Esq., PATTON BOGGS, 2550 M Street, NW, Washington,
DC 20037-1350
Mark R. Malecki, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203

RWM

1896

PBDBRAL JlllB SUETY .um llBllTll RBVZD COlllCISSXOB
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

October 7, 1996

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 95-434-M
A.C. No. 26-00500-05542
:

v.
NEWMONT GOLD COMPANY,
Respondent

...

Docket No. WEST 95-467-M
A.C. No. 26-00500-05543
South Area - Gold Quarry

ORDER TO PROVIDE COPY OF DOCUMENTS
FOR IN CAMERA INSPECTION

The secretary filed a request for the production of
documents in these proceedings. In response, Newmont Gold
Company provided certain documents but refused to provide others
on the basis of various privileges. The Secretary asks that I
review several of these documents in camera to determine if they
are protected by the privileges asserted by Newmont.
The documents in question are:
(1) "Industrial Hygiene
Program Evaluation," dated January 1995, from Chemical Safety
Associates, Inc., listed in Newmont's privilege log at tab
000002-000014; (2) "Results," dated November lB, 1994, from ACZ
Laboratories, listed in Newmont's privilege log at tab 000056;
and (3) "Memo re: Mercury Trends," dated January 23, 1995, from
F.L. Hanagarne, listed in Newmont's privilege log at tab 000183000184.
Accordingly, on or before October 16, ·i996, Newmont Gold
Company is ORDERED to provide, for my in_. camera review, a copy of
each contested document. Newmont should file and serve a cover
letter that provides a brief explanation of why it believes that
each document is protected by the privil'ege asserted. If Newmont
contends that only a portion of a document is protected, it
should indicate which portions that it is prepared to provide to
the Secretary. If I rule that ~ny of this material must be

1897

provided to the Secretary, I will not release it, but will issue
an order requiring its production. Because discovery is set to
close soon, Newmont is ordered to send me these documents as soon
as possible, but no later than October 16, 1996.

Richard w. Manning
Administrative Law Judge

Distribution:
Jeanne M. Colby, Esq., Office of the Solicitor, U.S. Department
of Labor, 71 Stevenson St., Suite 1110, San Francisco, CA 941052999
Henry Chajet, Esq., PATTON BOGGS, 2550 M Street, NW, Washington,
DC 20037-1350
Mark R. Malecki, Esq., Office of ·the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
RWM

1898

FEDERAL MINE SAFETY AHD HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268
October 10, 1996

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
NEWMONT GOLD COMPANY,
Respondent

...
..:
.

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 95-434-M
A.C. No. 26-00500-05542
Docket No. WEST 95-467-M
A.C. No. 26-00500-05543
south Area - Gold Quarry

ORDER TO PRODUCB DOCUXEBTS

The Secretary filed a request for the production of documents in these .P roceedings. In response, Newmont Gold company
provided certain documents but refused to provide others on the
basis of various privileges. The Secretary asked that I review
three of these documents in camera to determine if they are protected by the privileges asserted by Newmont. Newmont provided
the documents for my review.
Newmont maintains two of the documents are protected by the
"self- critical evaluation privilege" and that two of the documents are protected by the work product rule. I enter this order
based on my review of these documents.

h

Self-Critical Evaluation Privilege

The documents that Newmont contends are protected by the
self-critical evaluation privilege are: (1) "Industrial Hygiene
Program Evaluation," dated January 1995, from Chemical Safety
Associates, Inc.; and (2) "Memo re: Mercury Trends," dated
January 23, 1995, from F. L. Hanagarne. The ...self-critical evaluation privilege has been recognized by,. tome federal courts to
protect certain corporate records. Courts that have recognized
this privilege have applied it rather narrowly in limited
circumstances.
- ··
The privilege is often raised in cases brought under Title
VII of the 1994 Civil Rights Act. In these cases, plaintiffs
seek discovery of reports, mandated by the government, detailing
an employer's equal opportunity policies and affirmative action
plans . Some courts have held that allowing plaintiffs to
discover such reports would discourage employers from ~aking
1899

candid evaluations of their employment policies and. undercut the
public's interest in fair employment practices. See McClain v.
Mack Trucks, Inc . , 85 F.R.D. 53 (E.D. Pa. 1979). In cases where
the affirmative action reports were not mandated by government,
however, the self-critical evaluation privilege has generally not
been applied. See Hardy v. New York News, Inc., 114 F.R.O. 633
(S.D.N.Y. 1987). In addition, only the subjective, evaluative
portions of these reports are protected, not objective data contained in the reports. See Webb v. Westinghouse Electric Corp.,
81 F.R.D. 431 (E.O.Pa. 1978). In any event, the privilege is a
qualified one that is subject to a balancing of general policy
interests against the interest of the individual plaintiff.
Hardy at 641. courts have been "sensitive to the need of the
plaintiffs for such materials, and have denied discovery only
where the policy favoring exclusion of the materials clearly
outweighed plaintiff's need . " Webb at 434.
In Dowling v. American Hawaii Cruises, Inc., 133 F.R.D. 150
(D. Hawaii 1990), an employee of a passenger cruise ship filed a
neqliqence act~on alleqinq that he was injured by defective
equipment on the ship. The employer refused to provide minutes
of meetings of the vessel's safety committee for the period prior
to the accident. The employer raised the self-critical evaluation privileqe stating that disclosure of these minutes would
have a "chilling effect on the critical analysis conducted by the
safety committee ••• [and] that the public's interest in safety
••• would be undercut by makinq the committee minutes available
to Plaintiff." Id. at 153. The court held that those portions
of the minutes dealing with the allegedly defective equipment
were not subject to the privilege.
I find that the two subject reports are not protected by the
asserted privilege. First, these reports were not mandated by
MSHA or any other government aqency. Second, MSHA's demonstrated
need for the reports is greater than Newmont's or its employees'
interest in keeping them confidential. Newmont asserts that it
"will be loath to ever conduct qood faith audits of its Industrial Hyqiene program in the event that the audit reports will be
used against it in MSHA disputes . " I recognize that allowing
such reports to be disclosed will have some chilling effect on a
mine operator's willingness to cqnduct open-ended audits. Nevertheless, American businesses have been inc:f.easingly subjected to
regulation by government agencies. The..sminlng industry, in
particular, is heavily regulated in the areas of employee safety
and health and environmental control. ~hus, like it or not, the
industry is adjusting to an environment vhere the government is
extensively involved in these areas. Mine operators will continue to monitor employee exposure to mercury and conduct industrial hygiene audits notwithstanding the government's farreaching involvement .

1 900

Finally, as stated above, evidence of Newmont's efforts to
monitor and control mercury at the subject areas of the mine is
relevant and may be of particular importance in determining
whether any violations were the result of Newmont's unwarrantable
failure to comply with the cited standards . Newmont cannot
protect "self-critical evaluations" about mercury monitoring or
contamination at the mine and then attempt to offer evidence at
the hearing co--..:erning its ef.forts to monitor and contain mercury. In the equal employment opportunity context, courts have
held that an employer "should not be able to offer its affirmative action policy before the trier of fact as a manifestation
of nondiscrimination and at the same time be able to hide selfcritical evaluations that may undercut the employer's portrayal
of its efforts . " Coates v. Johnson & Johnson, 756 F.2d 524, 552
(7th Cir. 1.985); E.E . O.C. v. General Telephone Co., 885 F.2d 575
(9th cir. 1989). Thus, I cannot limit the Secretary's access to
Newmont's "self-critical evaluations" and then allow Newmont to
present evidence at the hearing about its programs to monitor and
protect against mercury contamination.
Newmont need only provide the Secretary with those portions
of the two documents that concern mercury. The "Industrial
Hygiene Program Evaluation" contains information concerning noise
abatement and other issues that are not relevant to these proceedings . Thus, those portions of this document that are highlighted with a pink marker may be redacted by Newmont . The "Memo
re: Mercury Trends" prepared by Mr. Hanagarne concerns mercury
only and must be provided in its entirely
~

Work Proc;luct Rule

The Commission has provided significant guidance with
respect to the work product rule. Asarco, Inc., 12 FMSHRC 2548,
2557-59 (December 1990). In order to be protected by this rule,
the material sought to be discovered must be: 11 (1) a document or
tangible thing; (2) prepared in anticipation of litigation or for
trial; (3) by or for another party or by or for that party's
representative." Id. at 2558.
The documents that Newmont contends are protected by the
work product rule are: (1) "Results," dated November ·1 8, 1994,
from ACZ Laboratories; and (2) "Memo re; Mercury Trends," dated
January 23, 1995, from F.L. Hanagarne. The key issue is whether
these documents were prepared in anticipation of litigation. In
Asarco, the Commission stated:
If, in light of the nature of the document
and the factual situation in the particular
case, the document ca~ fairly be said to have
been prepared because of the prospect of
litigation, then the document is covered by

1901

the privilege. If, on the other hand,
litigation is contemplated but the document
was prepared in the ordinary course of
business rather than for the purpose of
litigation it is not protected. In addition,
particular litigation must be contemplated at
the time the document is prepared in order
for the document to be protected.
Id . at 2557 (citations omitted}.

The citation and orders in this case were issued on March 13
& 14, 1995. As stated above, the ACZ Laboratories document is
dated November 18, 1994, and the Hanagarne memo is dated January
23, 1995. Nothing in the documents indicate that they were prepared in anticipation of this particular litigation or any other
litigation. Newmont merely states that it "believe(s] that the
ACZ lab results were prepared for Newmont in the context of its
preparation for litigation." I find that Newmont has not shown
that these documents were prepared in preparation for or in
anticipation of litigation . Accordingly, I find that they are
not protected by the work product rule.
The ACZ document contains illegible hand-written notes.
Because I cannot read them, I cannot determine whether they are
protected by the privilege. Counsel for Newmont represents that
it does not have a clearer copy. The Hanagarne memo references
two tables containing data. These tables were not sent to me by
Newmont. Nothing in the document indicates that these tables are
protected by the work product rule or the self-critical evaluation privilege. Accordingly, the tables referenced in the
memorandum should be provided .
ORDER
On or before October 16, 1996, Newmont SHALL provide the
Secretary with a copy of each document as set forth above.

Judge

1902

